




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.1
 


CREDIT AGREEMENT
 
by and among
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Lead Arranger,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Book Runner,
 
BMO HARRIS BANK N.A.,
 
as Syndication Agent,
 
THE LENDERS THAT ARE PARTIES HERETO
 
as the Lenders,
 
and
 
ACCURIDE CORPORATION
and
ITS SUBSIDIARIES THAT ARE SIGNATORIES HERETO
 
as Borrowers
 
Dated as of July 11, 2013

 

 

 
 
 

--------------------------------------------------------------------------------

 
1.
DEFINITIONS AND CONSTRUCTION.
1
 
1.1
Definitions
1
 
1.2
Accounting Terms
1
 
1.3
Code
1
 
1.4
Construction
2
 
1.5
Time References
2
 
1.6
Schedules and Exhibits
3
 
1.7
Exchange Rates; Currency Equivalents; Applicable Currency
3
2.
LOANS AND TERMS OF PAYMENT.
3
 
2.1
Revolving Loans
3
 
2.2
FILO Term Loan
4
 
2.3
Borrowing Procedures and Settlements
4
 
2.4
Payments; Reductions of Commitments; Prepayments
8
 
2.5
Promise to Pay; Promissory Notes
13
 
2.6
Interest Rates and Letter of Credit Fee:  Rates, Payments, and Calculations
13
 
2.7
Crediting Payments
15
 
2.8
Designated Account
15
 
2.9
Maintenance of Loan Account; Statements of Obligations
15
 
2.10
Fees
15
 
2.11
Letters of Credit
16
 
2.12
LIBOR Option
23
 
2.13
Capital Requirements
24
 
2.14
Accordion
26
 
2.15
Joint and Several Liability of Borrowers
27
3.
CONDITIONS; TERM OF AGREEMENT.
29
 
3.1
Conditions Precedent to the Initial Extension of Credit
29
 
3.2
Conditions Precedent to all Extensions of Credit
29
 
3.3
Maturity
30
 
3.4
Effect of Maturity
30
 
3.5
Early Termination by Borrowers
30
4.
REPRESENTATIONS AND WARRANTIES.
30
 
4.1
Due Organization and Qualification; Subsidiaries
30
 
4.2
Due Authorization; No Conflict
31
 
4.3
Governmental Consents
31
 
4.4
Binding Obligations; Perfected Liens
32
 
4.5
Title to Assets; No Encumbrances
32
 
4.6
Litigation
32
 
4.7
Compliance with Laws
32
 
4.8
No Material Adverse Effect
32
 
4.9
Solvency
32
 
4.10
Employee Benefits
33
 
4.11
Environmental Condition
33
 
4.12
Complete Disclosure
34
 
4.13
Patriot Act
34



 
 
 

--------------------------------------------------------------------------------

 

 
4.14
Indebtedness
34
 
4.15
Payment of Taxes
34
 
4.16
Margin Stock
34
 
4.17
Governmental Regulation
34
 
4.18
OFAC
35
 
4.19
Employee and Labor Matters
35
 
4.20
[Intentionally Omitted]
35
 
4.21
[Intentionally Omitted]
35
 
4.22
Eligible Accounts
35
 
4.23
Eligible Inventory
35
 
4.24
Location of Inventory and Equipment
36
 
4.25
Inventory Records
36
 
4.26
Senior Secured Notes Documents
36
 
4.27
Immaterial Subsidiaries
36
 
4.28
Canadian Pension Plans
36
5.
AFFIRMATIVE COVENANTS.
36
 
5.1
Financial Statements, Reports, Certificates
36
 
5.2
Reporting
37
 
5.3
Existence
37
 
5.4
Maintenance of Properties
37
 
5.5
Taxes
37
 
5.6
Insurance
37
 
5.7
Inspection
38
 
5.8
Compliance with Laws
38
 
5.9
Environmental
38
 
5.10
Disclosure Updates
39
 
5.11
Formation of Subsidiaries
39
 
5.12
Further Assurances
39
 
5.13
Lender Meetings
40
 
5.14
Location of Inventory and Equipment
40
 
5.15
Enhancements to Senior Secured Notes Indebtedness
40
 
5.16
Post-Closing Matters
40
 
5.17
Compliance with ERISA and the IRC
40
6.
NEGATIVE COVENANTS.
41
 
6.1
Indebtedness
41
 
6.2
Liens
41
 
6.3
Restrictions on Fundamental Changes
41
 
6.4
Disposal of Assets
41
 
6.5
Nature of Business
41
 
6.6
Prepayments and Amendments
42
 
6.7
Restricted Payments
42
 
6.8
Accounting Methods
43
 
6.9
Investments
43
 
6.10
Transactions with Affiliates
43
 
6.11
Use of Proceeds
43
 
6.12
[Intentionally Omitted]
44
 
6.13
[Intentionally Omitted]
44



 
 

--------------------------------------------------------------------------------

 

 
6.14
Immaterial Subsidiaries
44
 
6.15
Employee Benefits
44
 
6.16
Canadian Pension Plans
44
7.
FINANCIAL COVENANTS.
44
8.
EVENTS OF DEFAULT.
44
 
8.1
Payments
45
 
8.2
Covenants
45
 
8.3
Judgments
45
 
8.4
Voluntary Bankruptcy, etc
45
 
8.5
Involuntary Bankruptcy, etc
45
 
8.6
Default Under Other Agreements
45
 
8.7
Representations, etc
46
 
8.8
Guaranty
46
 
8.9
Security Documents
46
 
8.10
Loan Documents
46
 
8.11
Change in Control
46
 
8.12
ERISA
46
 
8.13
Intercreditor Agreement
46
9.
RIGHTS AND REMEDIES.
46
 
9.1
Rights and Remedies
46
 
9.2
Remedies Cumulative
47
10.
WAIVERS; INDEMNIFICATION.
47
 
10.1
Demand; Protest; etc
47
 
10.2
The Lender Group’s Liability for Collateral
47
 
10.3
Indemnification
48
11.
NOTICES.
49
12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.
49
13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
51
 
13.1
Assignments and Participations
51
 
13.2
Successors
54
14.
AMENDMENTS; WAIVERS.
54
 
14.1
Amendments and Waivers
54
 
14.2
Replacement of Certain Lenders
56
 
14.3
No Waivers; Cumulative Remedies
56
15.
AGENT; THE LENDER GROUP.
57
 
15.1
Appointment and Authorization of Agent
57
 
15.2
Delegation of Duties
57



 
 

--------------------------------------------------------------------------------

 

 
15.3
Liability of Agent
58
 
15.4
Reliance by Agent
58
 
15.5
Notice of Default or Event of Default
58
 
15.6
Credit Decision
59
 
15.7
Costs and Expenses; Indemnification
59
 
15.8
Agent in Individual Capacity
60
 
15.9
Successor Agent
60
 
15.10
Lender in Individual Capacity
60
 
15.11
Collateral Matters
61
 
15.12
Restrictions on Actions by Lenders; Sharing of Payments
62
 
15.13
Agency for Perfection
62
 
15.14
Payments by Agent to the Lenders
63
 
15.15
Concerning the Collateral and Related Loan Documents
63
 
15.16
Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information
63
 
15.17
Several Obligations; No Liability
64
 
15.18
Lead Arranger, Book Runner, and Syndication Agent
64
16.
WITHHOLDING TAXES.
64
 
16.1
Payments
64
 
16.2
Exemptions
65
 
16.3
Reductions
66
 
16.4
Refunds
67
17.
GENERAL PROVISIONS.
67
 
17.1
Effectiveness
67
 
17.2
Section Headings
67
 
17.3
Interpretation
67
 
17.4
Severability of Provisions
67
 
17.5
Bank Product Providers
67
 
17.6
Debtor-Creditor Relationship
68
 
17.7
Counterparts; Electronic Execution
68
 
17.8
Revival and Reinstatement of Obligations; Certain Waivers
68
 
17.9
Confidentiality
69
 
17.10
Survival
70
 
17.11
Patriot Act
70
 
17.12
Integration
70
 
17.13
Accuride as Agent for Borrowers
71
 
17.14
Currency Indemnity
71
 
17.15
OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC
72

 


 
 

--------------------------------------------------------------------------------

 
 


 
 


 
EXHIBITS AND SCHEDULES
 
Exhibit A-1
Form of Assignment and Acceptance
Exhibit B-1
Form of Borrowing Base Certificate
Exhibit B-2
Form of Bank Product Provider Agreement
Exhibit C-1
Form of Compliance Certificate
Exhibit L-1
Form of LIBOR Notice
Exhibit P-1
Form of Perfection Certificate
   
Schedule A-1
Agent’s Account
Schedule A-2
Authorized Persons
Schedule C-1
Commitments
Schedule D-1
Designated Account
Schedule E-2
Existing Letters of Credit
Schedule E-3
Concentration Limits
Schedule P-1
Permitted Investments
Schedule P-2
Permitted Liens
Schedule R-1
Real Property Collateral
Schedule 3.1
Conditions Precedent
Schedule 4.1(b)
Capitalization of Borrowers
Schedule 4.1(c)
Capitalization of Borrowers’ Subsidiaries
Schedule 4.1(d)
Subscriptions, Options, Warrants, Calls
Schedule 4.11
Environmental Matters
Schedule 4.14
Permitted Indebtedness
Schedule 4.19
Employee and Labor Matters
Schedule 4.24
Location of Inventory
Schedule 5.1
Financial Statements, Reports, Certificates
Schedule 5.2
Collateral Reporting
Schedule 5.16
Post-Closing Matters





 
 

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT
 


 
THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of July 11, 2013,
by and among the lenders identified on the signature pages hereof (each of such
lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”, as that term is hereinafter further defined), WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and permitted assigns
in such capacity, “Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as lead arranger (in such capacity, together with its
successors and assigns in such capacity, the “Lead Arranger”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as book runner (in such
capacity, together with its successors and assigns in such capacity, the “Book
Runner”), BMO HARRIS BANK N.A., a national banking association, as syndication
agent (in such capacity, together with its successors and assigns in such
capacity, the “Syndication Agent”), ACCURIDE CORPORATION, a Delaware corporation
(“Accuride”), and the Subsidiaries of Accuride identified on the signature pages
hereof (such Subsidiaries, together with Accuride, are referred to hereinafter
each individually as a “Borrower”, and individually and collectively, jointly
and severally, as the “Borrowers”).
 
The parties agree as follows:
 
1.
DEFINITIONS AND CONSTRUCTION.

 
1.1           Definitions.  Capitalized terms used in this Agreement shall have
the meanings specified therefor on Schedule 1.1.
 
1.2           Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP; provided, that if Borrowers
notify Agent that Borrowers request an amendment to any provision hereof to
eliminate the effect of any Accounting Change occurring after the Closing Date
or in the application thereof on the operation of such provision (or if Agent
notifies Borrowers that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such Accounting Change or in the application thereof, then
Agent and Borrowers agree that they will negotiate in good faith amendments to
the provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrowers after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon by the Borrowers and the Required Lenders, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred.  When used herein, the term “financial statements” shall include
the notes and schedules thereto.  Whenever the term “Borrowers” is used in
respect of a financial covenant or a related definition, it shall be understood
to mean Borrowers and their Subsidiaries on a consolidated basis, unless the
context clearly requires otherwise.  Notwithstanding anything to the contrary
contained herein, (a) all financial covenants contained herein shall be
calculated without giving effect to any election under the Financial Accounting
Standards Board Accounting Standards Codification 825 (or any similar accounting
principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof, and (b) the term “unqualified opinion”
as used herein to refer to opinions or reports provided by accountants shall
mean an opinion or report that (i) is unqualified as to going concern or the
scope of the audit, and (ii) does not include any explanation, supplemental
comment, or other comment concerning the ability of the applicable Person to
continue as a going concern or concerning the scope of the audit.
 
1.3           Code.  Any terms used in this Agreement that are defined in (a)
the Code shall be construed and defined as set forth in the Code unless
otherwise defined herein; provided, that to the extent that the Code is used to
define any term herein and such term is defined differently in different
Articles of the Code, the definition of such term contained in Article 9 of the
Code shall govern, and (b) the PPSA shall be construed and defined as set forth
in the PPSA, as applicable. 


 
- 1 -

--------------------------------------------------------------------------------

 



 
 
1.4           Construction.  Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and  “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be.  Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified.  Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties.  Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
and (iii) all fees or charges that have accrued hereunder or under any other
Loan Document (including the Letter of Credit Fee and the Unused Line Fee) and
are unpaid, (b) in the case of contingent reimbursement obligations with respect
to Letters of Credit, providing Letter of Credit Collateralization, (c) in the
case of obligations with respect to Bank Products (other than Hedge
Obligations), providing Bank Product Collateralization, (d) the receipt by Agent
of cash collateral in order to secure any other contingent Obligations for which
a claim or demand for payment has been made on or prior to such time or in
respect of matters or circumstances known to Agent or a Lender at such time that
are reasonably expected to result in any loss, cost, damage, or expense
(including reasonable and documented attorney’s fees and legal expenses), such
cash collateral to be in such amount as Agent reasonably determines is
appropriate to secure such contingent Obligations, (e) the payment or repayment
in full in immediately available funds of all other outstanding Obligations
(including the payment of any termination amount then applicable (or which would
or could become applicable as a result of the repayment of the other
Obligations) under Hedge Agreements provided by Hedge Providers) other than (i)
unasserted contingent indemnification Obligations, (ii) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (iii) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid, and (f) the termination of all
of the Commitments of the Lenders.  Any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns.  Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record.  Unless the context of this Agreement
or any other Loan Document clearly requires otherwise or Agent otherwise
determines, amounts expressed in Dollars at any time when used with respect to
any Loan Parties or Subsidiaries thereof that are not formed or organized in the
United States or similar matters shall be deemed to mean the Dollar Equivalent
of such amount.
 
1.5           Time References.  Unless the context of this Agreement or any
other Loan Document clearly requires otherwise, all references to time of day
refer to Central Standard Time or Central Daylight Saving Time, as in effect in
Chicago, Illinois on such day.  For purposes of the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to and
including”; provided that, with respect to a computation of fees or interest
payable to Agent or any Lender, such period shall in any event consist of at
least one full day.
 

 
- 2 -

--------------------------------------------------------------------------------

 

 
1.6           Schedules and Exhibits.  All of the schedules and exhibits
attached to this Agreement shall be deemed incorporated herein by reference.
 
1.7           Exchange Rates; Currency Equivalents; Applicable Currency.  For
purposes of this Agreement any references to amounts denominated in Canadian
Dollars shall be determined in accordance with the Dollar Equivalent
thereof.  Except as otherwise expressly provided herein, the applicable amount
of any currency for purposes of the Loan Documents (including for purposes of
financial statements and all calculations in connection with the covenants,
including the financial covenants) shall be determined in Dollars based on the
Dollar Equivalent thereof.  The Dollar Equivalent of any amounts denominated or
reported under a Loan Document in a currency other than Dollars shall be
determined by Agent on a daily basis, based on the current Spot Rate.  Borrowers
shall report value and other Borrowing Base components to Agent in the currency
invoiced by Borrowers or shown in Borrowers' financial records, and unless
expressly provided otherwise, shall deliver financial statements and calculate
financial covenants in Dollars.
 
2.
LOANS AND TERMS OF PAYMENT.

 
2.1           Revolving Loans.
 
(a)           Subject to the terms and conditions of this Agreement, and during
the term of this Agreement, each Revolving Lender agrees (severally, not jointly
or jointly and severally) to make revolving loans (“Revolving Loans”) to
Borrowers in an amount at any one time outstanding not to exceed the lesser of:
 
(i)         such Lender’s Revolver Commitment, or
 
(ii)         such Lender’s Pro Rata Share of an amount equal to the lesser of:
 
(A)           the amount equal to (1) the Maximum Revolver Amount less (2) the
sum of (y) the Letter of Credit Usage at such time, plus (z) the principal
amount of Swing Loans outstanding at such time, and
 
(B)           the amount equal to (1) the Borrowing Base as of such date (based
upon the most recent Borrowing Base Certificate delivered by Borrowers to Agent)
less (2) the sum of (y) the Letter of Credit Usage at such time, plus (z) the
principal amount of Swing Loans outstanding at such time.
 
(b)           Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement.  The outstanding principal amount of the
Revolving Loans, together with interest accrued and unpaid thereon, shall
constitute Obligations and shall be due and payable on the Maturity Date or, if
earlier, on the date on which they are declared due and payable pursuant to the
terms of this Agreement.
 
(c)           Anything to the contrary in this Section 2.1 notwithstanding,
Agent shall have the right (but not the obligation), in the exercise of its
Permitted Discretion, to establish and increase or decrease Receivable Reserves,
Inventory Reserves, Bank Product Reserves, Canadian Priority Payables Reserves
(solely to the extent affecting Collateral located or deemed located in Canada
(or in any province or territory thereof)) and other Reserves against the
Borrowing Base or the Maximum Revolver Amount.  The amount of any Receivable
Reserve, Inventory Reserve, Bank Product Reserve, Canadian Priority Payables
Reserves or other Reserve established by Agent shall have a reasonable
relationship to the event, condition, other circumstance, or fact that is the
basis for such reserve and shall not be duplicative of any other reserve
established and currently maintained.
 

 
- 3 -

--------------------------------------------------------------------------------

 



 


 
2.2           FILO Term Loan.  Subject to the terms and conditions of this
Agreement, on the Closing Date each Lender with a FILO Term Loan Commitment
agrees (severally, not jointly or jointly and severally) to make term loans
(collectively, the “FILO Term Loan”) to Borrowers in an amount equal to such
Lender’s Pro Rata Share of the FILO Term Loan Amount.  The principal of the FILO
Term Loan shall be repaid in monthly installments of $416,666.67 on the last day
of each calendar month (commencing July 31, 2013) until repaid in full.  The
outstanding unpaid principal balance and all accrued and unpaid interest on the
FILO Term Loan shall be due and payable on the earlier of (a) the FILO Term Loan
Maturity Date, and (b) the date of the acceleration of the FILO Term Loan in
accordance with the terms hereof.  Any principal amount of the FILO Term Loan
that is repaid or prepaid may not be reborrowed.  All principal of, interest on,
and other amounts payable in respect of the FILO Term Loan shall constitute
Obligations hereunder.
 
2.3           Borrowing Procedures and Settlements.
 
(a)           Procedure for Borrowing Revolving Loans.  Each Borrowing shall be
made by a written request by an Authorized Person delivered to Agent and
received by Agent no later than 11:00 a.m. (i) on the Business Day that is the
requested Funding Date in the case of a request for a Swing Loan, and (ii) on
the Business Day that is 1 Business Day prior to the requested Funding Date in
the case of all other requests, specifying (A) the amount of such Borrowing, and
(B) the requested Funding Date (which shall be a Business Day); provided, that
Agent may, in its sole discretion, elect to accept as timely requests that are
received later than 11:00 a.m. on the applicable Business Day.  At Agent’s
election, in lieu of delivering the above-described written request, any
Authorized Person may give Agent telephonic notice of such request by the
required time.  In such circumstances, Borrowers agree that any such telephonic
notice will be confirmed in writing within 24 hours of the giving of such
telephonic notice, but the failure to provide such written confirmation shall
not affect the validity of the request.
 
(b)           Making of Swing Loans.  In the case of a request for a Swing Loan
and so long as either (i) the aggregate amount of Swing Loans made since the
last Settlement Date, minus all payments or other amounts applied to Swing Loans
since the last Settlement Date, plus the amount of the requested Swing Loan does
not exceed $10,000,000, or (ii) Swing Lender, in its sole discretion, agrees to
make a Swing Loan notwithstanding the foregoing limitation, Swing Lender shall
make a Revolving Loan (any such Revolving Loan made by Swing Lender pursuant to
this Section 2.3(b) being referred to as a “Swing Loan” and all such Revolving
Loans being referred to as “Swing Loans”) available to Borrowers on the Funding
Date applicable thereto by transferring immediately available funds in the
amount of such requested Borrowing to the Designated Account. Each Swing Loan
shall be deemed to be a Revolving Loan hereunder and shall be subject to all the
terms and conditions (including Section 3) applicable to other Revolving Loans,
except that all payments (including interest) on any Swing Loan shall be payable
to Swing Lender solely for its own account.  Subject to the provisions of
Section 2.3(d)(ii), Swing Lender shall not make and shall not be obligated to
make any Swing Loan if Swing Lender has actual knowledge that (i) one or more of
the applicable conditions precedent set forth in Section 3 will not be satisfied
on the requested Funding Date for the applicable Borrowing, or (ii) the
requested Borrowing would exceed the Availability on such Funding Date.  Swing
Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3 have been satisfied on the Funding
Date applicable thereto prior to making any Swing Loan.  The Swing Loans shall
be secured by Agent’s Liens, constitute Revolving Loans and Obligations, and
bear interest at the rate applicable from time to time to Revolving Loans that
are Base Rate Loans.
 
(c)           Making of Revolving Loans.
 
(i)         In the case of a request for a Revolving Loan, then after receipt of
a request for a Borrowing pursuant to Section 2.3(a), Agent shall notify the
Lenders by telecopy, telephone, email, or other electronic form of transmission,
of the requested Borrowing; such notification to be sent on the Business Day
that is 1 Business Day prior to the requested Funding Date. If Agent has
notified the Lenders of a requested Borrowing on the Business Day that is 1
Business Day prior to the Funding Date, then each Lender shall make the amount
of such Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, not later than noon on the
Business Day that is the requested Funding Date. After Agent’s receipt of the
proceeds of such Revolving Loans from the Lenders, Agent shall make the proceeds
thereof available to Borrowers on the applicable Funding Date by transferring
immediately available funds equal to such proceeds received by Agent to the
Designated Account; provided, that, subject to the provisions of Section
2.3(d)(ii), no Lender shall have an obligation to make any Revolving Loan, if
(1) one or more of the applicable conditions precedent set forth in Section 3
will not be satisfied on the requested Funding Date for the applicable Borrowing
unless such condition has been waived, or (2) the requested Borrowing would
exceed the Availability on such Funding Date.

 
- 4 -

--------------------------------------------------------------------------------

 



 
(ii)         Unless Agent receives notice from a Lender prior to 11:30 a.m. on
the Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrowers the amount of that Lender’s Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrowers a corresponding amount.  If, on the requested Funding
Date, any Lender shall not have remitted the full amount that it is required to
make available to Agent in immediately available funds and if Agent has made
available to Borrowers such amount on the requested Funding Date, then such
Lender shall make the amount of such Lender’s Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to Agent’s Account,
no later than noon on the Business Day that is the first Business Day after the
requested Funding Date (in which case, the interest accrued on such Lender’s
portion of such Borrowing for the Funding Date shall be for Agent’s separate
account).  If any Lender shall not remit the full amount that it is required to
make available to Agent in immediately available funds as and when required
hereby and if Agent has made available to Borrowers such amount, then that
Lender shall be obligated to immediately remit such amount to Agent, together
with interest at the Defaulting Lender Rate for each day until the date on which
such amount is so remitted.  A notice submitted by Agent to any Lender with
respect to amounts owing under this Section 2.3(c)(ii) shall be conclusive,
absent manifest error.  If the amount that a Lender is required to remit is made
available to Agent, then such payment to Agent shall constitute such Lender’s
Revolving Loan for all purposes of this Agreement.  If such amount is not made
available to Agent on the Business Day following the Funding Date, Agent will
notify Borrowers of such failure to fund and, upon demand by Agent, Borrowers
shall pay such amount to Agent for Agent’s account, together with interest
thereon for each day elapsed since the date of such Borrowing, at a rate per
annum equal to the interest rate applicable at the time to the Revolving Loans
composing such Borrowing.
 
(d)           Protective Advances and Optional Overadvances.
 
(i)         Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), at any time (A) after the
occurrence and during the continuance of a Default or an Event of Default, or
(B) that any of the other applicable conditions precedent set forth in Section 3
are not satisfied, Agent hereby is authorized by Borrowers and the Lenders, from
time to time, in Agent’s sole discretion, to make Revolving Loans to, or for the
benefit of, Borrowers, on behalf of the Revolving Lenders, that Agent, in its
Permitted Discretion, deems necessary or desirable (1) to preserve or protect
the Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (the
Revolving Loans described in this Section 2.3(d)(i) shall be referred to as
“Protective Advances”).  Notwithstanding the foregoing, the aggregate amount of
all Protective Advances outstanding at any one time shall not exceed 10% of the
Borrowing Base.
 
(ii)         Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), the Lenders hereby authorize
Agent or Swing Lender, as applicable, and either Agent or Swing Lender, as
applicable, may, but is not obligated to, knowingly and intentionally, continue
to make Revolving Loans (including Swing Loans) to Borrowers notwithstanding
that an Overadvance exists or would be created thereby, so long as (A) after
giving effect to such Revolving Loans, the outstanding Revolver Usage does not
exceed the Borrowing Base by more than 10% of the Borrowing Base, and (B) after
giving effect to such Revolving Loans, the outstanding Revolver Usage (except
for and excluding amounts charged to the Loan Account for interest, fees, or
Lender Group Expenses) does not exceed the Maximum Revolver Amount.  In the
event Agent obtains actual knowledge that the Revolver Usage exceeds the amounts
permitted by the immediately foregoing provisions, regardless of the amount of,
or reason for, such excess, Agent shall notify the Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Agent determines that prior
notice would result in imminent harm to the Collateral or its value, in which
case Agent may make such Overadvances and provide notice as promptly as
practicable thereafter), and the Lenders with Revolver Commitments thereupon
shall, together with Agent, jointly determine the terms of arrangements that
shall be implemented with Borrowers intended to reduce, within a reasonable
time, the outstanding principal amount of the Revolving Loans to Borrowers to an
amount permitted by the preceding sentence.  In such circumstances, if any
Lender with a Revolver Commitment objects to the proposed terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Required Lenders.  In any
event: (1) if any intentional Overadvance remains outstanding for more than
30 days, unless otherwise agreed to by the Required Lenders, Borrowers shall
immediately repay Revolving Loans in an amount sufficient to eliminate all such
unintentional Overadvances, and (2) after the date all such Overadvances have
been eliminated, there must be at least five (5) consecutive days before any
subsequent intentional Overadvances are made.  The foregoing provisions are
meant for the benefit of the Lenders and Agent and are not meant for the benefit
of Borrowers, which shall continue to be bound by the provisions of
Section 2.4(e)(i).  Each Lender with a Revolver Commitment shall be obligated to
settle with Agent as provided in Section 2.3(e) (or Section 2.3(g), as
applicable) for the amount of such Lender’s Pro Rata Share of any unintentional
Overadvances by Agent reported to such Lender, any intentional Overadvances made
as permitted under this Section 2.3(d)(ii), and any Overadvances resulting from
the charging to the Loan Account of interest, fees, or Lender Group Expenses.
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
(iii)         Each Protective Advance and each Overadvance (each, an
“Extraordinary Advance”) shall be deemed to be a Revolving Loan hereunder,
except that no Extraordinary Advance shall be eligible to be a LIBOR Rate Loan
and, prior to Settlement therefor, all payments on the Extraordinary Advances
shall be payable to Agent solely for its own account.  The Extraordinary
Advances shall be repayable on demand, secured by Agent’s Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Revolving Loans that are Base Rate Loans.  The provisions of this
Section 2.3(d) are for the exclusive benefit of Agent, Swing Lender, and the
Lenders and are not intended to benefit Borrowers (or any other Loan Party) in
any way.  Notwithstanding anything contained in this Section 2.3(d), Agent shall
use reasonable efforts to promptly notify Borrowers following the occurrence of
any Extraordinary Advance, but the non-willful failure of Agent to do so shall
not be a breach of this Agreement.
 
(iv)         Notwithstanding anything contained in this Agreement or any other
Loan Document to the contrary, (a) no Extraordinary Advance may be made by Agent
if such Extraordinary Advance would cause the aggregate principal amount of
Extraordinary Advances outstanding to exceed an amount equal to 10% of the
Borrowing Base and (b) no Lender will be required to fund any Extraordinary
Advance to the extent that such Extraordinary Advance would cause such Lender’s
funded portion of the Revolving Loans to exceed such Lender’s Revolver
Commitment.
 


(e)           Settlement.  It is agreed that each Lender’s funded portion of the
Revolving Loans is intended by the Lenders to equal, at all times, such Lender’s
Pro Rata Share of the outstanding Revolving Loans.  Such agreement
notwithstanding, Agent, Swing Lender, and the other Lenders agree (which
agreement shall not be for the benefit of Borrowers) that in order to facilitate
the administration of this Agreement and the other Loan Documents, settlement
among the Lenders as to the Revolving Loans, the Swing Loans, and the
Extraordinary Advances shall take place on a periodic basis in accordance with
the following provisions:
 
(i)         Agent shall request settlement (“Settlement”) with the Lenders on a
weekly basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of Swing Lender, with respect to the outstanding Swing
Loans, (2) for itself, with respect to the outstanding Extraordinary Advances,
and (3) with respect to Borrowers’ or any of their Subsidiaries’ payments or
other amounts received, as to each by notifying the Lenders by telecopy,
telephone, or other similar form of transmission, of such requested Settlement,
no later than 4:00 p.m. on the Business Day immediately prior to the date of
such requested Settlement (the date of such requested Settlement being the
“Settlement Date”).  Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Revolving Loans, Swing  Loans, and
Extraordinary Advances for the period since the prior Settlement Date.  Subject
to the terms and conditions contained herein (including Section 2.3(g)):  (y) if
the amount of the Revolving Loans (including Swing Loans, and Extraordinary
Advances) made by a Lender that is not a Defaulting Lender exceeds such Lender’s
Pro Rata Share of the Revolving Loans (including Swing Loans, and Extraordinary
Advances) as of a Settlement Date, then Agent shall, by no later than 2:00 p.m.
on the Settlement Date, transfer in immediately available funds to a Deposit
Account of such Lender (as such Lender may designate), an amount such that each
such Lender shall, upon receipt of such amount, have as of the Settlement Date,
its Pro Rata Share of the Revolving Loans (including Swing Loans, and
Extraordinary Advances), and (z) if the amount of the Revolving Loans (including
Swing Loans, and Extraordinary Advances) made by a Lender is less than such
Lender’s Pro Rata Share of the Revolving Loans (including Swing Loans, and
Extraordinary Advances) as of a Settlement Date, such Lender shall no later than
2:00 p.m. on the Settlement Date transfer in immediately available funds to
Agent’s Account, an amount such that each such Lender shall, upon transfer of
such amount, have as of the Settlement Date, its Pro Rata Share of the Revolving
Loans (including Swing Loans and Extraordinary Advances).  Such amounts made
available to Agent under clause (z) of the immediately preceding sentence shall
be applied against the amounts of the applicable Swing Loans or Extraordinary
Advances and, together with the portion of such Swing Loans or Extraordinary
Advances representing Swing Lender’s Pro Rata Share thereof, shall constitute
Revolving Loans of such Lenders.  If any such amount is not made available to
Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate.
 
(ii)         In determining whether a Lender’s balance of the Revolving Loans,
Swing Loans, and Extraordinary Advances is less than, equal to, or greater than
such Lender’s Pro Rata Share of the Revolving Loans, Swing Loans, and
Extraordinary Advances as of a Settlement Date, Agent shall, as part of the
relevant Settlement, apply to such balance the portion of payments actually
received in good funds by Agent with respect to principal, interest, fees
payable by Borrowers and allocable to the Lenders hereunder, and proceeds of
Collateral.
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(iii)         Between Settlement Dates, Agent, to the extent Extraordinary
Advances or Swing Loans are outstanding, may pay over to Agent or Swing Lender,
as applicable, any payments or other amounts received by Agent, that in
accordance with the terms of this Agreement would be applied to the reduction of
the Revolving Loans, for application to the Extraordinary Advances or Swing
Loans.  Between Settlement Dates, Agent, to the extent no Extraordinary Advances
or Swing Loans are outstanding, may pay over to Swing Lender any payments or
other amounts received by Agent, that in accordance with the terms of this
Agreement would be applied to the reduction of the Revolving Loans, for
application to Swing Lender’s Pro Rata Share of the Revolving Loans.  If, as of
any Settlement Date, payments or other amounts of Borrowers or their
Subsidiaries received since the then immediately preceding Settlement Date have
been applied to Swing Lender’s Pro Rata Share of the Revolving Loans other than
to Swing Loans, as provided for in the previous sentence, Swing Lender shall pay
to Agent for the accounts of the Lenders, and Agent shall pay to the Lenders
(other than a Defaulting Lender if Agent has implemented the provisions of
Section 2.3(g)), to be applied to the outstanding Revolving Loans of such
Lenders, an amount such that each such Lender shall, upon receipt of such
amount, have, as of such Settlement Date, its Pro Rata Share of the Revolving
Loans.  During the period between Settlement Dates, Swing Lender with respect to
Swing Loans, Agent with respect to Extraordinary Advances, and each Lender with
respect to the Revolving Loans other than Swing Loans and Extraordinary
Advances, shall be entitled to interest at the applicable rate or rates payable
under this Agreement on the daily amount of funds employed by Swing Lender,
Agent, or the Lenders, as applicable.
 
(iv)         Anything in this Section 2.3(e) to the contrary notwithstanding, in
the event that a Lender is a Defaulting Lender, Agent shall be entitled to
refrain from remitting settlement amounts to the Defaulting Lender and, instead,
shall be entitled to elect to implement the provisions set forth in Section
2.3(g).
 
(f)           Notation.  Agent, as a non-fiduciary agent for Borrowers, shall
maintain a register showing the principal amount of the Revolving Loans, owing
to each Lender, including the Swing Loans owing to Swing Lender, and
Extraordinary Advances owing to Agent, and the interests therein of each Lender,
from time to time and such register shall, absent manifest error, conclusively
be presumed to be correct and accurate.
 
(g)           Defaulting Lenders.
 
(i)         Notwithstanding the provisions of Section 2.4(b)(ii), Agent shall
not be obligated to transfer to a Defaulting Lender any payments made by
Borrowers to Agent for the Defaulting Lender’s benefit or any proceeds of
Collateral that would otherwise be remitted hereunder to the Defaulting Lender,
and, in the absence of such transfer to the Defaulting Lender, Agent shall
transfer any such payments (A) first, to Swing Lender to the extent of any Swing
Loans that were made by Swing Lender and that were required to be, but were not,
paid by the Defaulting Lender, (B) second, to Issuing Bank, to the extent of the
portion of a Letter of Credit Disbursement that was required to be, but was not,
paid by the Defaulting Lender, (C) third, to each Non-Defaulting Lender ratably
in accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of a Revolving Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (D) to a suspense
account maintained by Agent, the proceeds of which shall be retained by Agent
and may be made available to be re-advanced to or for the benefit of Borrowers
(upon the request of Borrowers and subject to the conditions set forth in
Section 3.2) as if such Defaulting Lender had made its portion of Revolving
Loans (or other funding obligations) hereunder, and (E) from and after the date
on which all other Obligations have been paid in full, to such Defaulting Lender
in accordance with tier (L) of Section 2.4(b)(ii).  Subject to the foregoing,
Agent may hold and, in its discretion, re-lend to Borrowers for the account of
such Defaulting Lender the amount of all such payments received and retained by
Agent for the account of such Defaulting Lender.  Solely for the purposes of
voting or consenting to matters with respect to the Loan Documents (including
the calculation of Pro Rata Share in connection therewith) and for the purpose
of calculating the fee payable under Section 2.10(b), such Defaulting Lender
shall be deemed not to be a “Lender” and such Lender’s Commitment shall be
deemed to be zero; provided, that the foregoing shall not apply to any of the
matters governed by Section 14.1(a)(i) through (iii).  The provisions of this
Section 2.3(g) shall remain effective with respect to such Defaulting Lender
until the earlier of (y) the date on which all of the Non-Defaulting Lenders,
Agent, Issuing Bank, and Borrowers shall have waived, in writing, the
application of this Section 2.3(g) to such Defaulting Lender, or (z) the date on
which such Defaulting Lender makes payment of all amounts that it was obligated
to fund hereunder, pays to Agent all amounts owing by Defaulting Lender in
respect of the amounts that it was obligated to fund hereunder, and, if
requested by Agent, provides adequate assurance of its ability to perform its
future obligations hereunder (on which earlier date, so long as no Event of
Default has occurred and is continuing, any remaining cash collateral held by
Agent pursuant to Section 2.3(g)(ii) shall be released to Borrowers).  The
operation of this Section 2.3(g) shall not be construed to increase or otherwise
affect the Commitment of any Lender, to relieve or excuse the performance by
such Defaulting Lender or any other Lender of its duties and obligations
hereunder, or to relieve or excuse the performance by any Borrower of its duties
and obligations hereunder to Agent, Issuing Bank, or to the Lenders other than
such  Defaulting Lender. Any failure by a Defaulting Leder to fund amounts that
it was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle Borrowers, at their
option, upon written notice to Agent, to arrange for a substitute Lender to
assume the Commitment of such Defaulting Lender, such substitute Lender to be
reasonably acceptable to Agent if consent of Agent is required for an assignment
to such substitute Lender pursuant to Section 13.1(a).  In connection with the
arrangement of such a substitute Lender, the Defaulting Lender shall have no
right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being paid its share of the outstanding
Obligations (other than Bank Product Obligations, but including (1) all
interest, fees, and other amounts that may be due and payable in respect
thereof, and (2) an assumption of its Pro Rata Share of its participation in the
Letters of Credit); provided, that any such assumption of the Commitment of such
Defaulting Lender shall not be deemed to constitute a waiver of any of the
Lender Groups’ or Borrowers’ rights or remedies against any such Defaulting
Lender arising out of or in relation to such failure to fund.  In the event of a
direct conflict between the priority provisions of this Section 2.3(g) and any
other provision contained in this Agreement or any other Loan Document, it is
the intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other.  In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.3(g) shall control and
govern.
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(ii)         If any Swing Loan or Letter of Credit is outstanding at the time
that a Lender becomes a Defaulting Lender then:
 
(A)           such Defaulting Lender’s Swing Loan Exposure and Letter of Credit
Exposure shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders’ Revolving Loan Exposures plus such Defaulting Lender’s
Swing Loan Exposure and Letter of Credit Exposure does not exceed the total of
all Non-Defaulting Lenders’ Revolver Commitments and (y) the conditions set
forth in Section 3.2 are satisfied at such time;
 
(B)           if the reallocation described in clause (A) above cannot, or can
only partially, be effected, Borrowers shall within one Business Day following
notice by the Agent (x) first, prepay such Defaulting Lender’s Swing Loan
Exposure (after giving effect to any partial reallocation pursuant to clause (A)
above) and (y) second, cash collateralize such Defaulting Lender’s Letter of
Credit Exposure (after giving effect to any partial reallocation pursuant to
clause (A) above), pursuant to a cash collateral agreement to be entered into in
form and substance reasonably satisfactory to the Agent, for so long as such
Letter of Credit Exposure is outstanding; provided, that Borrowers shall not be
obligated to cash collateralize any Defaulting Lender’s Letter of Credit
Exposure if such Defaulting Lender is also the Issuing Bank;
 
(C)           if Borrowers cash collateralize any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to this Section 2.3(g)(ii),
Borrowers shall not be required to pay any Letter of Credit Fees to Agent for
the account of such Defaulting Lender pursuant to Section 2.6(b) with respect to
such cash collateralized portion of such Defaulting Lender’s Letter of Credit
Exposure during the period such Letter of Credit Exposure is cash
collateralized;
 
(D)           to the extent the Letter of Credit Exposure of the Non-Defaulting
Lenders is reallocated pursuant to this Section 2.3(g)(ii), then the Letter of
Credit Fees payable to the Non-Defaulting Lenders pursuant to Section 2.6(b)
shall be adjusted in accordance with such Non-Defaulting Lenders’ Letter of
Credit Exposure;
 
(E)           to the extent any Defaulting Lender’s Letter of Credit Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii),
then, without prejudice to any rights or remedies of the Issuing Bank or any
Lender hereunder, all Letter of Credit Fees that would have otherwise been
payable to such Defaulting Lender under Section 2.6(b) with respect to such
portion of such Letter of Credit Exposure shall instead be payable to the
Issuing Bank until such portion of such Defaulting Lender’s Letter of Credit
Exposure is cash collateralized or reallocated;
 
(F)           so long as any Lender is a Defaulting Lender, the Swing Lender
shall not be required to make any Swing Loan and the Issuing Bank shall not be
required to issue, amend, or increase any Letter of Credit, in each case, to the
extent (x) the Defaulting Lender’s Pro Rata Share of such Swing Loans or Letter
of Credit cannot be reallocated pursuant to this Section 2.3(g)(ii) or (y) the
Swing Lender or Issuing Bank, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Bank, as
applicable, and Borrowers to eliminate the Swing Lender’s or Issuing Bank’s risk
with respect to the Defaulting Lender’s participation in Swing Loans or Letters
of Credit; and
 
(G)           Agent may release any cash collateral provided by Borrowers
pursuant to this Section 2.3(g)(ii) to the Issuing Bank and the Issuing Bank may
apply any such cash collateral to the payment of such Defaulting Lender’s Pro
Rata Share of any Letter of Credit Disbursement that is not reimbursed by
Borrowers pursuant to Section 2.11(d).
 
(iii)         During any period of time while a Lender is a Defaulting Lender,
such Defaulting Lender shall not be entitled to receive, and Borrowers shall not
be required to pay such Defaulting Lender, any fees pursuant to Section 2.10(b).
 
(h)           Independent Obligations.  All Revolving Loans (other than Swing
Loans and Extraordinary Advances) shall be made by the Lenders contemporaneously
and in accordance with their Pro Rata Shares.  It is understood that (i) no
Lender shall be responsible for any failure by any other Lender to perform its
obligation to make any Revolving Loan (or other extension of credit) hereunder,
nor shall any Commitment of any Lender be increased or decreased as a result of
any failure by any other Lender to perform its obligations hereunder, and (ii)
no failure by any Lender to perform its obligations hereunder shall excuse any
other Lender from its obligations hereunder.
 
2.4           Payments; Reductions of Commitments; Prepayments.
 
(a)           Payments by Borrowers.
 
(i)         Except as otherwise expressly provided herein, all payments by
Borrowers shall be made to Agent’s Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 3:30 p.m. on the
date specified herein.  Any payment received by Agent later than 3:30 p.m. shall
be deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.
 


 
- 8 -

--------------------------------------------------------------------------------

 



 
(ii)    Unless Agent receives notice from Borrowers prior to the date on which
any payment is due to the Lenders that Borrowers will not make such payment in
full as and when required, Agent mayassume that Borrowers have made (or will
make) such payment in full to Agent on such date in immediately available funds
and Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender.  If and to the extent Borrowers do not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.
 
(iii)         If applicable, Agent may, at its option (but is not obligated to),
convert any payments received in respect of the Obligations of Loan Parties that
are not in Dollars to Dollars at the Exchange Rate calculated by Agent in good
faith, and Borrowers shall pay the costs of such conversion (or Agent may, at
its option, charge such costs to the Loan Account).
 
(b)           Apportionment and Application.
 
(i)         Subject to the Intercreditor Agreement, so long as no Application
Event has occurred and is continuing and except as otherwise provided herein
with respect to Defaulting Lenders, all principal and interest payments received
by Agent shall be apportioned ratably among the Lenders (according to the unpaid
principal balance of the Obligations to which such payments relate held by each
Lender) and all payments of fees and expenses received by Agent (other than fees
or expenses that are for Agent’s separate account or for the separate account of
Issuing Bank) shall be apportioned ratably among the Lenders having a Pro Rata
Share of the type of Commitment or Obligation to which a particular fee or
expense relates.  Subject to Section 2.4(b)(iv) and Section 2.4(e), all payments
to be made hereunder by Borrowers shall be remitted to Agent and all such
payments, and all proceeds of Collateral received by Agent, shall be applied, so
long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, to reduce the
balance of the Revolving Loans outstanding and, thereafter, to Borrowers (to be
wired to the Designated Account) or such other Person entitled thereto under
applicable law.
 
(ii)         Subject to the Intercreditor Agreement, at any time that an
Application Event has occurred and is continuing and except as otherwise
provided herein with respect to Defaulting Lenders, all payments remitted to
Agent and all proceeds of Collateral received by Agent shall be applied as
follows:
 
(A)           first, to pay any Lender Group Expenses (including cost or expense
reimbursements that are Lender Group Expenses) or indemnities then due to Agent
under the Loan Documents, until paid in full,
 
(B)           second, to pay any fees or premiums then due to Agent under the
Loan Documents until paid in full,
 
(C)           third, to pay interest due in respect of all Protective Advances
until paid in full,
 
(D)           fourth, to pay the principal of all Protective Advances until paid
in full,
 
(E)           fifth, ratably, to pay any Lender Group Expenses (including cost
or expense reimbursements that are Lender Group Expenses) or indemnities then
due to any of the Lenders under the Loan Documents, until paid in full,
 
(F)           sixth, ratably, to pay any fees or premiums then due to any of the
Lenders under the Loan Documents (other than any such fees or premiums in
respect of the FILO Term Loan) until paid in full,
 

 
- 9 -

--------------------------------------------------------------------------------

 



 
 
 
(G)           seventh, ratably, to pay any fees or premiums then due under the
Loan Documents in respect of the FILO Term Loan until paid in full,
 
(H)           eighth, to pay interest accrued in respect of the Swing Loans
until paid in full,
 
(I)           ninth, to pay the principal of all Swing Loans until paid in full,
 
(J)           tenth, ratably, to pay interest accrued in respect of the
Revolving Loans (other than Protective Advances) until paid in full,
 
(K)           eleventh, ratably, to pay interest accrued in respect of the FILO
Term Loan until paid in full,
 
(L)           twelfth, ratably
 
i.           to pay the principal of all Revolving Loans until paid in full,
 
ii.           to Agent, to be held by Agent, for the benefit of Issuing Bank
(and for the ratable benefit of each of the Lenders that have an obligation to
pay to Agent, for the account of Issuing Bank, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to (x) 105% of the Letter of
Credit Usage in the case of Letters of Credit denominated in Dollars and
(y) 115% of the Letter of Credit Usage in the case of Letters of Credit
denominated in a currency other than Dollars (in each case, to the extent
permitted by applicable law, such cash collateral shall be applied to the
reimbursement of any Letter of Credit Disbursement as and when such disbursement
occurs and, if a Letter of Credit expires undrawn, the cash collateral held by
Agent in respect of such Letter of Credit shall, to the extent permitted by
applicable law, be reapplied pursuant to this Section 2.4(b)(ii), beginning with
tier (A) hereof),
 
iii.           up to the amount (after taking into account any amounts
previously paid pursuant to this clause iii. during the continuation of the
applicable Application Event) of the most recently established Bank Product
Reserve, which amount was established prior to the occurrence of, and not in
contemplation of, the subject Application Event, to (y) the Bank Product
Providers based upon amounts then certified by the applicable Bank Product
Provider to Agent (in form and substance reasonably satisfactory to Agent) to be
due and payable to such Bank Product Providers on account of Bank Product
Obligations, and (z) with any balance to be paid to Agent, to be held by Agent,
for the ratable benefit of the Bank Product Providers, as cash collateral (which
cash collateral may be released by Agent to the applicable Bank Product Provider
and applied by such Bank Product Provider to the payment or reimbursement of any
amounts due and payable with respect to Bank Product Obligations owed to the
applicable Bank Product Provider as and when such amounts first become due and
payable and, if and at such time as all such Bank Product Obligations are paid
or otherwise satisfied in full, the cash collateral held by Agent in respect of
such Bank Product Obligations shall be reapplied pursuant to this
Section 2.4(b)(ii), beginning with tier (A) hereof),
 
(M)           thirteenth, ratably, to pay the principal in respect of the FILO
Term Loan until paid in full,
 

 
- 10 -

--------------------------------------------------------------------------------

 



 
 
 
(N)           fourteenth, ratably, to pay any other Obligations other than
Obligations owed to Defaulting Lenders,
 
(O)           fifteenth, ratably, to pay any Obligations owed to Defaulting
Lenders; and
 
(P)           sixteenth, to Borrowers (to be wired to the Designated Account) or
such other Person entitled thereto under applicable law.
 
(iii)         Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).
 
(iv)         In each instance, so long as no Application Event has occurred and
is continuing, Section 2.4(b)(i) shall not apply to any payment made by
Borrowers to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.
 
(v)         For purposes of Section 2.4(b)(ii), “paid in full” of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
 
(vi)         In the event of a direct conflict between the priority provisions
of this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other.  In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, if the conflict relates to the provisions
of Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g)
shall control and govern, and if otherwise, then the terms and provisions of
this Section 2.4 shall control and govern.
 
(c)           Reduction of Commitments.
 
(i)          Revolver Commitments.  The Revolver Commitments shall terminate on
the Maturity Date.  Borrowers may reduce the Revolver Commitments, without
premium or penalty, to an amount (which may be zero) not less than the sum of
(A) the Revolver Usage as of such date, plus (B) the principal amount of all
Revolving Loans not yet made as to which a request has been given by Borrowers
under Section 2.3(a), plus (C) the amount of all Letters of Credit not yet
issued as to which a request has been given by Borrowers pursuant to Section
2.11(a).  Each such reduction shall be in an amount which is not less than
$5,000,000 (unless the Revolver Commitments are being reduced to zero and the
amount of the Revolver Commitments in effect immediately prior to such reduction
are less than $5,000,000), shall be made by providing not less than 5 Business
Days prior written notice to Agent, and shall be irrevocable (other than as
provided in Section 3.5).  Once reduced, the Revolver Commitments may not be
increased.  Each such reduction of the Revolver Commitments shall reduce the
Revolver Commitments of each Lender proportionately in accordance with its Pro
Rata Share thereof.
 
(ii)          FILO Term Loan Commitments.  The FILO Term Loan Commitments shall
terminate upon the making of the FILO Term Loan.
 


 
 

 
- 11 -

--------------------------------------------------------------------------------

 



 
(d)   Optional Prepayments.

 
(i)          Revolving Loans.  Borrowers may prepay the principal of any
Revolving Loan at any time in whole or in part, without premium or penalty.
 
(ii)          FILO Term Loan.  Borrowers may, upon at least 3 Business Days
prior written notice to Agent, prepay the principal of the FILO Term Loan, in
whole or in part, without premium or penalty.  Each prepayment made pursuant to
this Section 2.4(d)(ii) shall be accompanied by the payment of accrued interest
to the date of such payment on the amount prepaid.  Each such prepayment shall
be applied against the remaining installments of principal due on the FILO Term
Loan in the inverse order of maturity (for the avoidance of doubt, any amount
that is due and payable on the FILO Term Loan Maturity Date shall constitute an
installment).
 


(e)           Mandatory Prepayments.
 
(i)         Borrowing Base.  If, at any time, (A) the Revolver Usage on such
date exceeds (B) the Borrowing Base reflected in the Borrowing Base Certificate
most recently delivered by Borrowers to Agent, then Borrowers shall immediately
prepay the Obligations in accordance with Section 2.4(f) in an aggregate amount
equal to the amount of such excess.
 
(ii)         Indebtedness.  Within 5 Business Days of the date of incurrence by
any Borrower or any Subsidiary of any Borrower of any Indebtedness (other than
Permitted Indebtedness), Borrowers shall prepay the outstanding principal amount
of the Obligations in accordance with Section 2.4(f) in an amount equal to 100%
of the Net Cash Proceeds received by such Person in connection with such
incurrence.  The provisions of this Section 2.4(e)(ii) shall not be deemed to be
implied consent to any such incurrence otherwise prohibited by the terms of this
Agreement.
 
(iii)         Imperial Sale.  If the Imperial Sale Prepayment Conditions are not
satisfied, then within 5 Business Days of the date of consummation of the
Imperial Sale, Borrowers shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f) in an amount not less than the
reduction in Availability resulting from the Imperial Sale; provided, that if a
Default or an Event of Default shall have occurred and be continuing on the date
of consummation of the Imperial Sale, Borrowers shall prepay the outstanding
principal amount of the Obligations in accordance with Section 2.4(f) in an
amount not less than the greater of (x) the reduction in Availability resulting
from the Imperial Sale and (y) the book value of all ABL Priority Collateral
sold or disposed of in connection with the Imperial Sale.  For purposes of this
Section 2.4(e)(iii), “Imperial Sale Prepayment Conditions” means that at the
time of the consummation of the Imperial Sale and immediately after giving
effect thereto each of the following conditions are satisfied:  (a) no Default
or Event of Default shall have occurred and be continuing and (b) Excess
Availability (on the date of the consummation of the Imperial Sale and
immediately after giving effect thereto) and Historical Excess Availability,
calculated on a pro forma basis in accordance with the definition thereof, shall
exceed the greater of (i) $15,000,000 and (ii) 25% of the Maximum Stated
Revolver Amount as then in effect.
 
(f)           Application of Payments.  Each prepayment pursuant to
Section 2.4(e) shall, (A) so long as no Application Event shall have occurred
and be continuing, be applied, first, to the outstanding principal amount of the
Revolving Loans until paid in full (with no corresponding permanent reduction in
the Maximum Revolver Amount or the Maximum Stated Revolver Amount), second, to
cash collateralize the Letters of Credit in an amount equal to 105% of the then
outstanding Letter of Credit Usage, and third, to the outstanding principal
amount of the FILO Term Loan until paid in full, and (B) if an Application Event
shall have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(ii).  Each such prepayment of the FILO Term Loan shall be applied
against the remaining installments of principal of the FILO Term Loan in the
inverse order of maturity (for the avoidance of doubt, any amount that is due
and payable on the FILO Term Loan Maturity Date shall constitute an
installment).
 

 
- 12 -

--------------------------------------------------------------------------------

 

 
 
2.5           Promise to Pay; Promissory Notes.
 
(a)           Borrowers agree to pay the Lender Group Expenses on the earlier of
(i) the first day of the month following the date on which the applicable Lender
Group Expenses were first incurred or (ii) the date on which demand therefor is
made by Agent (it being acknowledged and agreed that any charging of such costs,
expenses or Lender Group Expenses to the Loan Account pursuant to the provisions
of Section 2.6(d) shall be deemed to constitute a demand for payment thereof for
the purposes of this subclause (ii)); provided, that Agent shall, so long as no
Event of Default has occurred and is continuing, notify Administrative Borrower
in writing at or before the time Lender Group Expenses consisting of fees and
expenses for field examinations, appraisals, and valuations or attorneys’ fees
and legal expenses are payable, but a non-willful failure of Agent to so notify
Administrative Borrower shall not be a breach of this Agreement.  Borrowers
promise to pay all of the Obligations (including principal, interest, premiums,
if any, fees, reasonable and documented costs, and expenses (including Lender
Group Expenses)) in full on the Maturity Date or, if earlier, on the date on
which the Obligations (other than the Bank Product Obligations) become due and
payable pursuant to the terms of this Agreement.  Borrowers agree that their
obligations contained in the first sentence of this Section 2.5(a) shall survive
payment or satisfaction in full of all other Obligations.
 
(b)           Any Lender may request that any portion of its Commitments or the
Loans made by it be evidenced by one or more promissory notes.  In such event,
Borrowers shall promptly execute and deliver to such Lender the requested
promissory notes payable to the order of such Lender in a form furnished by
Agent and reasonably satisfactory to Borrowers.  Thereafter, the portion of the
Commitments and Loans evidenced by such promissory notes and interest thereon
shall at all times be represented by one or more promissory notes in such form
payable to the order of the payee named therein.
 
2.6           Interest Rates and Letter of Credit Fee:  Rates, Payments, and
Calculations.
 
(a)           Interest Rates.  Except as provided in Section 2.6(c), all
Obligations (except for undrawn Letters of Credit) that have been charged to the
Loan Account pursuant to the terms hereof shall bear interest as follows:
 
(i)         if the relevant Obligation is a LIBOR Rate Loan (other than a FILO
Term Loan), at a per annum rate equal to the LIBOR Rate plus the LIBOR Rate
Margin,
 
(ii)         if the relevant Obligation is a LIBOR Rate Loan that is a FILO Term
Loan, at a per annum rate equal to the LIBOR Rate plus the FILO LIBOR Rate
Margin, and
 
(iii)         otherwise, at a per annum rate equal to (x) in the case of a FILO
Term Loan, the Base Rate plus the FILO Base Rate Margin and (y) if the relevant
Obligation is not a FILO Term Loan, the Base Rate plus the Base Rate Margin.
 
(b)           Letter of Credit Fee.  Borrowers shall pay Agent (for the ratable
benefit of the Revolving Lenders), a Letter of Credit fee (the “Letter of Credit
Fee”) (which fee shall be in addition to the fronting fees and commissions,
other fees, charges and expenses set forth in Section 2.11(k)) that shall accrue
at a per annum rate equal to the LIBOR Rate Margin times the undrawn amount of
all outstanding Letters of Credit.
 
(c)           Default Rate.  Upon the occurrence and during the continuation of
an Event of Default and at the election of Agent or the Required Lenders,
 
(i)         all Obligations (except for undrawn Letters of Credit) that have
been charged to the Loan Account pursuant to the terms hereof shall bear
interest at a per annum rate equal to 2 percentage points above the per annum
rate otherwise applicable thereunder, and
 
 
 

 
- 13 -

--------------------------------------------------------------------------------

 



 
(ii)         the Letter of Credit Fee shall be increased to 2 percentage points
above the per annum rate otherwise applicable hereunder.
 
(d)           Payment.  Except to the extent provided to the contrary in Section
2.10, Section 2.11(k) or Section 2.12(a), (i) all interest, all Letter of Credit
Fees and all other fees payable hereunder or under any of the other Loan
Documents shall be due and payable, in arrears, on the first day of each
quarter; provided, that if an Event of Default has occurred and is continuing,
such amounts shall be due and payable, in arrears, on the first day of each
month, and (ii) all costs and expenses payable hereunder or under any of the
other Loan Documents, and all Lender Group Expenses shall be due and payable on
the earlier of (x) the first day of the month following the date on which the
applicable costs, expenses, or Lender Group Expenses were first incurred or (y)
the date on which demand therefor is made by Agent (it being acknowledged and
agreed that any charging of such costs, expenses or Lender Group Expenses to the
Loan Account pursuant to the provisions of the following sentence shall be
deemed to constitute a demand for payment thereof for the purposes of this
subclause (y)); provided, that Agent shall, so long as no Event of Default has
occurred and is continuing, notify Administrative Borrower in writing at or
before the time Lender Group Expenses consisting of fees and expenses for field
examinations, appraisals, and valuations or attorneys’ fees and legal expenses
are payable, but a non-willful failure of Agent to so notify Administrative
Borrower shall not be a breach of this Agreement.  Borrowers hereby authorize
Agent, from time to time without prior notice to Borrowers, to charge to the
Loan Account (A) on the first day of each quarter (or, if an Event of Default
has occurred and is continuing, on the first day of each month), all interest
accrued during the prior quarter (or if an Event of Default has occurred and is
continuing, month) on the Revolving Loans or the FILO Term Loan hereunder, (B)
on the first day of each quarter (or, if an Event of Default has occurred and is
continuing, on the first day of each month), all Letter of Credit Fees accrued
or chargeable hereunder during the prior quarter (or, if an Event of Default has
occurred and is continuing, during the prior month), (C) as and when incurred or
accrued, all fees and costs provided for in Section 2.10(a) or (c), (D) on the
first day of each month, the Unused Line Fee accrued during the prior month
pursuant to Section 2.10(b), (E) as and when due and payable, all other fees
payable hereunder or under any of the other Loan Documents, (F) as and when
incurred or accrued, the fronting fees and all commissions, other fees, charges
and expenses provided for in Section 2.11(k), (G) as and when incurred or
accrued, all other Lender Group Expenses, and (H) as and when due and payable
all other payment obligations payable under any Loan Document or any Bank
Product Agreement (including any amounts due and payable to the Bank Product
Providers in respect of Bank Products).  All amounts (including interest, fees,
costs, expenses, Lender Group Expenses, or other amounts payable hereunder or
under any other Loan Document or under any Bank Product Agreement) charged to
the Loan Account shall thereupon constitute Revolving Loans hereunder, shall
constitute Obligations hereunder, and shall initially accrue interest at the
rate then applicable to Revolving Loans that are Base Rate Loans (unless and
until converted into LIBOR Rate Loans in accordance with the terms of this
Agreement).
 
(e)           Computation.  All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year, in each case, for
the actual number of days elapsed in the period during which the interest or
fees accrue, other than interest for Base Rate Loans which shall be calculated
on the basis of 365- or 366- day year, as applicable, and actual days
elapsed.  In the event the Base Rate is changed from time to time hereafter, the
rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.
 


(f)           Intent to Limit Charges to Maximum Lawful Rate.  In no event shall
the interest rate or rates payable under this Agreement, plus any other amounts
paid in connection herewith, exceed the highest rate permissible under any law
that a court of competent jurisdiction shall, in a final determination, deem
applicable.  Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.
 

 
- 14 -

--------------------------------------------------------------------------------

 



 
 
2.7           Crediting Payments.  The receipt of any payment item by Agent
shall not be required to be considered a payment on account unless such payment
item is a wire transfer of immediately available federal funds made to Agent’s
Account or unless and until such payment item is honored when presented for
payment.  Should any payment item not be honored when presented for payment,
then Borrowers shall be deemed not to have made such payment and interest shall
be calculated accordingly.  Anything to the contrary contained herein
notwithstanding, any payment item shall be deemed received by Agent only if it
is received into Agent’s Account on a Business Day on or before 3:30 p.m.  If
any payment item is received into Agent’s Account on a non-Business Day or after
3:30 p.m. on a Business Day (unless Agent, in its sole discretion, elects to
credit it on the date received), it shall be deemed to have been received by
Agent as of the opening of business on the immediately following Business Day.
 
2.8           Designated Account.  Agent is authorized to make the Revolving
Loans and the FILO Term Loan, and Issuing Bank is authorized to issue the
Letters of Credit, under this Agreement based upon telephonic or other
instructions received from anyone who Agent reasonably believes to be an
Authorized Person or, without instructions, if pursuant to Section
2.6(d).  Borrowers agree to establish and maintain the Designated Account with
the Designated Account Bank for the purpose of receiving the proceeds of the
Revolving Loans requested by Borrowers and made by Agent or the Lenders
hereunder.  Unless otherwise agreed by Agent and Borrowers, any Revolving Loan
or Swing Loan requested by Borrowers and made by Agent or the Lenders hereunder
shall be made to the Designated Account.
 
2.9           Maintenance of Loan Account; Statements of Obligations.  Agent
shall maintain an account on its books in the name of Borrowers (the “Loan
Account”) on which Borrowers will be charged with the FILO Term Loan, all
Revolving Loans (including Extraordinary Advances and Swing Loans) made by
Agent, Swing Lender, or the Lenders to Borrowers or for Borrowers’ account, with
the Letters of Credit issued or arranged by Issuing Bank for Borrowers’ account,
and with all other payment Obligations hereunder or under the other Loan
Documents, including, accrued interest, fees and expenses, and Lender Group
Expenses.  In accordance with Section 2.7, the Loan Account will be credited
with all payments received by Agent from Borrowers or for Borrowers’
account.  Agent shall make available to Borrowers monthly statements regarding
the Loan Account, including the principal amount of the FILO Term Loan and the
Revolving Loans, interest accrued hereunder, fees accrued or charged hereunder
or under the other Loan Documents, and a summary itemization of all charges and
expenses constituting Lender Group Expenses accrued hereunder or under the other
Loan Documents, and each such statement, absent manifest error, shall be
conclusively presumed to be correct and accurate and constitute an account
stated between Borrowers and the Lender Group unless, within 45 days after Agent
first makes such a statement available to Borrowers, Borrowers shall deliver to
Agent written objection thereto describing the error or errors contained in such
statement.
 
2.10           Fees.
 
(a)           Agent Fees.  Borrowers shall pay to Agent, for the account of
Agent, as and when due and payable under the terms of the Fee Letter, the fees
set forth in the Fee Letter.
 
(b)           Unused Line Fee.  Borrowers shall pay to Agent, for the ratable
account of the Revolving Lenders, an unused line fee (the “Unused Line Fee”) in
an amount equal to the Applicable Unused Line Fee Percentage per annum times the
result of (i) the aggregate amount of the Revolver Commitments, less (ii) the
average amount of the Revolver Usage during the immediately preceding month (or
portion thereof), which Unused Line Fee shall be due and payable on the first
day of each month from and after the Closing Date up to the first day of the
month prior to the date on which the Obligations are paid in full and on the
date on which the Obligations are paid in full.
 

 
- 15 -

--------------------------------------------------------------------------------

 



 
(c)           Field Examination and Other Fees.  Borrowers shall pay to Agent,
field examination, appraisal, and valuation fees and charges, as and when
incurred or chargeable, as follows (i) a fee of $1,000 per day, per examiner,
plus reasonable and documented out-of-pocket expenses (including travel, meals,
and lodging) for each field examination of any Borrower or any Subsidiary of a
Borrower performed by personnel employed by Agent, (ii) if implemented by any
Borrower or any Subsidiary of a Borrower, a fee of $1,000 per day, per Person,
plus reasonable and documented out-of-pocket expenses (including travel, meals,
and lodging) in connection with the establishment by such Borrower and/or such
Subsidiaries of electronic collateral reporting, and (iii) the actual fees or
charges paid or incurred by Agent (but, in any event, no less than a charge of
$1,000 per day, per Person, plus reasonable and documented out-of-pocket
expenses (including travel, meals, and lodging) if it elects to employ the
services of one or more third Persons to perform field examinations of any
Borrower or any Subsidiary of a Borrower, to appraise the Collateral, or any
portion thereof, or to assess any Borrower’s or its Subsidiaries’ business
valuation; provided, that so long as no Event of Default shall have occurred and
be continuing, Borrowers shall not be obligated to reimburse Agent for more than
2 field examinations during any calendar year and more than 1 appraisal of the
Collateral during any calendar year; provided, further, that if, during any
calendar year, Excess Availability is less than (x) 12.5% of the Maximum
Revolver Amount for three consecutive Business Days, or (y) 10% of the Maximum
Revolver Amount at any time, Borrowers shall be obligated to reimburse Agent for
one additional field examination and one additional appraisal of the Collateral
during such calendar year, if such additional field examination and/or such
additional appraisal of the Collateral (as applicable) are performed.
 
2.11           Letters of Credit.
 
(a)           Subject to the terms and conditions of this Agreement, upon the
request of Borrowers made in accordance herewith, and prior to the Maturity
Date, Issuing Bank agrees to issue a requested Letter of Credit for the account
of Borrowers.  By submitting a request to Issuing Bank for the issuance of a
Letter of Credit, Borrowers shall be deemed to have requested that Issuing Bank
issue the requested Letter of Credit.  Each request for the issuance of a Letter
of Credit, or the amendment, renewal, or extension of any outstanding Letter of
Credit, shall be irrevocable and shall be made in writing by an Authorized
Person and delivered to Issuing Bank via telefacsimile or other electronic
method of transmission reasonably acceptable to Issuing Bank and not less than
3 Business Days (or such shorter periods as Issuing Bank shall agree) in advance
of the requested date of issuance, amendment, renewal, or extension.  Each such
request shall be in form and substance reasonably satisfactory to Issuing Bank
and (i) shall specify (A) the amount of such Letter of Credit, (B) the date of
issuance, amendment, renewal, or extension of such Letter of Credit, (C) the
proposed expiration date of such Letter of Credit, (D) the name and address of
the beneficiary of the Letter of Credit, and (E) such other information
(including, the conditions to drawing, and, in the case of an amendment,
renewal, or extension, identification of the Letter of Credit to be so amended,
renewed, or extended) as shall be reasonably necessary to prepare, amend, renew,
or extend such Letter of Credit, and (ii) shall be accompanied by such Issuer
Documents as Issuing Bank may request or require, to the extent that such
requests or requirements are consistent with the Issuer Documents that Issuing
Bank generally requests for Letters of Credit in similar circumstances.  Issuing
Bank’s records of the content of any such request will be conclusive absent
manifest error.  Each Letter of Credit (whether being issued for the first time
or being renewed or extended) shall by its terms terminate on or before the
earlier of (x) the date which occurs 12 months after the date of issuance (or
renewal or extension) thereof and (y) five Business Days prior to the Maturity
Date.
 
(b)           Issuing Bank shall have no obligation to issue a Letter of Credit
if any of the following would result after giving effect to the requested
issuance:
 
(i)         the Letter of Credit Usage would exceed $20,000,000, or
 

 
- 16 -

--------------------------------------------------------------------------------

 

 
(ii)         the Letter of Credit Usage would exceed the Maximum Revolver Amount
less the outstanding amount of Revolving Loans (including Swing Loans), or
 
(iii)         the Letter of Credit Usage would exceed the Borrowing Base at such
time less the outstanding principal balance of the Revolving Loans (inclusive of
Swing Loans) at such time.
 
(c)           In the event there is a Defaulting Lender as of the date of any
request for the issuance of a Letter of Credit, the Issuing Bank shall not be
required to issue or arrange for such Letter of Credit to the extent (i) the
Defaulting Lender’s Letter of Credit Exposure with respect to such Letter of
Credit may not be reallocated pursuant to Section 2.3(g)(ii), or (ii) the
Issuing Bank has not otherwise entered into arrangements reasonably satisfactory
to it and Borrowers to eliminate the Issuing Bank’s risk with respect to the
participation in such Letter of Credit of the Defaulting Lender, which
arrangements may include Borrowers cash collateralizing such Defaulting Lender’s
Letter of Credit Exposure in accordance with Section 2.3(g)(ii).  Additionally,
Issuing Bank shall have no obligation to issue a Letter of Credit if (A) any
order, judgment, or decree of any Governmental Authority or arbitrator shall, by
its terms, purport to enjoin or restrain Issuing Bank from issuing such Letter
of Credit, or any law applicable to Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over Issuing Bank shall prohibit or request that Issuing Bank
refrain from the issuance of letters of credit generally or such Letter of
Credit in particular, (B) the issuance of such Letter of Credit would violate
one or more policies of Issuing Bank applicable to letters of credit generally,
or (C) amounts demanded to be paid under any Letter of Credit will or may not be
in United States Dollars, unless otherwise agreed in writing by Issuing Bank.
 
(d)           Any Issuing Bank (other than Wells Fargo or any of its Affiliates)
shall notify Agent in writing no later than the Business Day immediately
following the Business Day on which such Issuing Bank issued any Letter of
Credit; provided that (i) until Agent advises any such Issuing Bank that the
provisions of Section 3.2 are not satisfied, or (ii) unless the aggregate amount
of the Letters of Credit issued in any such week exceeds such amount as shall be
agreed by Agent and such Issuing Bank, such Issuing Bank shall be required to so
notify Agent in writing only once each week of the Letters of Credit issued by
such Issuing Bank during the immediately preceding week as well as the daily
amounts outstanding for the prior week, such notice to be furnished on such day
of the week as Agent and such Issuing Bank may agree.  Borrowers and the Lender
Group hereby acknowledge and agree that all Existing Letters of Credit shall
constitute Letters of Credit under this Agreement on and after the Closing Date
with the same effect as if such Existing Letters of Credit were issued by
Issuing Bank at the request of Borrowers on the Closing Date.  Each Letter of
Credit shall be in form and substance reasonably acceptable to Issuing Bank;
provided, that without the prior written consent of Issuing Bank, the amounts
payable under each Letter of Credit shall be payable in Dollars.  If Issuing
Bank makes a payment under a Letter of Credit, (i) Issuing Bank shall provide
prompt notice thereof to Agent and Administrative Borrower, but a non-willful
failure of Issuing Bank to so notify Agent and Administrative Borrower shall not
be a breach of this Agreement and (ii) the Borrowers shall pay to Agent an
amount equal to the applicable Letter of Credit Disbursement on the Business Day
such Letter of Credit Disbursement is made and, in the absence of such payment,
the amount of the Letter of Credit Disbursement immediately and automatically
shall be deemed to be a Revolving Loan hereunder (notwithstanding any failure to
satisfy any condition precedent set forth in Section 3) and, initially, shall
bear interest at the rate then applicable to Revolving Loans that are Base Rate
Loans.  If a Letter of Credit Disbursement is deemed to be a Revolving Loan
hereunder, Borrowers’ obligation to pay the amount of such Letter of Credit
Disbursement to Issuing Bank shall be automatically converted into an obligation
to pay the resulting Revolving Loan.  Promptly following receipt by Agent of any
payment from Borrowers pursuant to this paragraph, Agent shall distribute such
payment to Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to Section 2.11(e) to reimburse Issuing Bank, then to such
Revolving Lenders and Issuing Bank as their interests may appear.
 
 
 

 
- 17 -

--------------------------------------------------------------------------------

 



 
(e)    Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(d), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.11(d) on the same
terms and conditions as if Borrowers had requested the amount thereof as a
Revolving Loan and Agent shall promptly pay to Issuing Bank the amounts so
received by it from the Revolving Lenders.  By the issuance of a Letter of
Credit (or an amendment, renewal, or extension of a Letter of Credit) and
without any further action on the part of Issuing Bank or the Revolving Lenders,
Issuing Bank shall be deemed to have granted to each Revolving Lender, and each
Revolving Lender shall be deemed to have purchased, a participation in each
Letter of Credit issued by Issuing Bank, in an amount equal to its Pro Rata
Share of such Letter of Credit, and each such Revolving Lender agrees to pay to
Agent, for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share
of any Letter of Credit Disbursement made by Issuing Bank under the applicable
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to Agent,
for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share of each
Letter of Credit Disbursement made by Issuing Bank and not reimbursed by
Borrowers on the date due as provided in Section 2.11(d), or of any
reimbursement payment that is required to be refunded (or that Agent or Issuing
Bank elects, based upon the advice of counsel, to refund) to Borrowers for any
reason.  Each Revolving Lender acknowledges and agrees that its obligation to
deliver to Agent, for the account of Issuing Bank, an amount equal to its
respective Pro Rata Share of each Letter of Credit Disbursement pursuant to this
Section 2.11(e) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3.  If any
such Revolving Lender fails to make available to Agent the amount of such
Revolving Lender’s Pro Rata Share of a Letter of Credit Disbursement as provided
in this Section, such Revolving Lender shall be deemed to be a Defaulting Lender
and Agent (for the account of Issuing Bank) shall be entitled to recover such
amount on demand from such Revolving Lender together with interest thereon at
the Defaulting Lender Rate until paid in full.
 
(f)           Each Borrower agrees to indemnify, defend and hold harmless each
member of the Lender Group (including Issuing Bank and its branches, Affiliates,
and correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a “Letter of
Credit Related Person”) (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable and documented fees and disbursements of attorneys, experts, or
consultants and all other reasonable and documented costs and expenses actually
incurred in connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), which may be incurred by or awarded against any such Letter of
Credit Related Person (other than Taxes, which shall be governed by Section 16)
(the “Letter of Credit Indemnified Costs”; provided that such Letter of Credit
Indemnified Costs are limited to (x) a single counsel for all Letter of Credit
Related Persons, (y) if necessary, a single local counsel for such Letter of
Credit Related Persons in each relevant jurisdiction material to the interest of
such Letter of Credit Related Persons, and (z) if necessary, one additional
counsel for all the Letter of Credit Related Persons if a conflict of interest
arises), and which arise out of or in connection with, or as a result of:
 
(i)         any Letter of Credit or any pre-advice of its issuance;
 
(ii)         any transfer, sale, delivery, surrender or endorsement of any
Drawing Document at any time(s) held by any such Letter of Credit Related Person
in connection with any Letter of Credit;
 
(iii)         any action or proceeding arising out of, or in connection with,
any Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;
 
(iv)         any independent undertakings issued by the beneficiary of any
Letter of Credit;
 
(v)         any unauthorized instruction or request made to Issuing Bank in
connection with any Letter of credit or requested Letter of credit or error in
computer or electronic transmission; 
 
 
 

 
- 18 -

--------------------------------------------------------------------------------

 



 
 
(vi)         an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;
 
(vii)         any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;
 
(viii)         the fraud, forgery or illegal action of parties other than the
Letter of Credit Related Person;
 
(ix)         Issuing Bank’s performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation; or
 
(x)         the acts or omissions, whether rightful or wrongful, of any present
or future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;
 
in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, however, that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification under
clauses (i) through (x) above to the extent that such Letter of Credit
Indemnified Costs may be finally determined in a final, non-appealable judgment
of a court of competent jurisdiction to have resulted directly from the gross
negligence or willful misconduct of the Letter of Credit Related Person claiming
indemnity.  Borrowers hereby agree to pay the Letter of Credit Related Person
claiming indemnity on the date 3 Business Days after demand all amounts owing
under this Section 2.11(f).  If and to the extent that the obligations of
Borrowers under this Section 2.11(f) are unenforceable for any reason, Borrowers
agree to make the maximum contribution to the Letter of Credit Indemnified Costs
permissible under applicable law.  This indemnification provision shall survive
termination of this Agreement and all Letters of Credit.

 
(g)           The liability of Issuing Bank (or any other Letter of Credit
Related Person) under, in connection with or arising out of any Letter of Credit
(or pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by Issuing Bank’s gross negligence or willful
misconduct.  Issuing Bank shall be deemed to have acted with due diligence and
reasonable care if Issuing Bank’s conduct is in accordance with Standard Letter
of Credit Practice or in accordance with this Agreement.
 
(h)           Borrowers are responsible for preparing or approving the final
text of the Letter of Credit as issued by Issuing Bank, irrespective of any
assistance Issuing Bank may provide such as drafting or recommending text or by
Issuing Bank’s use or refusal to use text submitted by Borrowers.  Borrowers are
solely responsible for the suitability of the Letter of Credit for Borrowers’
purposes.  With respect to any Letter of Credit containing an “automatic
amendment” to extend the expiration date of such Letter of Credit, Issuing Bank,
in its sole and absolute discretion, may give notice of nonrenewal of such
Letter of Credit if, at the time of such notice, it would not be required to
issue a new Letter of Credit under this Agreement and, if Borrowers do not at
any time want such Letter of Credit to be renewed, Borrowers will so notify
Agent and Issuing Bank at least 15 calendar days before Issuing Bank is required
to notify the beneficiary of such Letter of Credit or any advising bank of such
nonrenewal pursuant to the terms of such Letter of Credit.
 
(i)           Borrowers’ reimbursement and payment obligations under this
Section 2.11 are absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever, including:
 

 
- 19 -

--------------------------------------------------------------------------------

 



 


 
(i)           any lack of validity, enforceability or legal effect of any Letter
of Credit or this Agreement or any term or provision therein or herein;
 
(ii)           payment against presentation of any draft, demand or claim for
payment under any Drawing Document that does not comply in whole or in part with
the terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;
 
(iii)           Issuing Bank or any of its branches or Affiliates being the
beneficiary of any Letter of Credit;
 
(iv)           Issuing Bank or any correspondent honoring a drawing against a
Drawing Document up to the amount available under any Letter of Credit even if
such Drawing Document claims an amount in excess of the amount available under
the Letter of Credit;
 
(v)           the existence of any claim, set-off, defense or other right that
any Borrower or any Subsidiary of any Borrower may have at any time against any
beneficiary, any assignee of proceeds, Issuing Bank or any other Person;
 
(vi)           any other event, circumstance or conduct whatsoever, whether or
not similar to any of the foregoing that might, but for this Section 2.11(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, any Borrower’s or any of its Subsidiaries’ reimbursement and
other payment obligations and liabilities, arising under, or in connection with,
any Letter of Credit, whether against Issuing Bank, the beneficiary or any other
Person; or
 
(vii)           the fact that any Default or Event of Default shall have
occurred and be continuing;
 
provided, however, that subject to Section 2.11(g) above, the foregoing shall
not release Issuing Bank from such liability to Borrowers as may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction against Issuing Bank following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of Borrowers to Issuing Bank arising under, or in connection with,
this Section 2.11 or any Letter of Credit.

 
(j)           Without limiting any other provision of this Agreement, Issuing
Bank and each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrowers for, and Issuing Bank’s rights and remedies against
Borrowers and the obligation of Borrowers to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:
 
(i)         honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;
 
(ii)         honor of a presentation of any Drawing Document that appears on its
face to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;
 
(iii)         acceptance as a draft of any written or electronic demand or
request for payment under a Letter of Credit, even if nonnegotiable or not in
the form of a draft or notwithstanding any requirement that such draft, demand
or request bear any or adequate reference to the Letter of Credit;
 

 
- 20 -

--------------------------------------------------------------------------------

 



 


 
(iv)         the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Bank’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);
 
(v)         acting upon any instruction or request relative to a Letter of
Credit or requested Letter of Credit that Issuing Bank in good faith believes to
have been given by a Person authorized to give such instruction or request;
 
(vi)         any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to Borrowers;
 
(vii)         any acts, omissions or fraud by, or the insolvency of, any
beneficiary, any nominated person or entity or any other Person or any breach of
contract between any beneficiary and any Borrower or any of the parties to the
underlying transaction to which the Letter of Credit relates;
 
(viii)         assertion or waiver of any provision of the ISP or UCP that
primarily benefits an issuer of a letter of credit, including any requirement
that any Drawing Document be presented to it at a particular hour or place;
 
(ix)         payment to any paying or negotiating bank (designated or permitted
by the terms of the applicable Letter of Credit) claiming that it rightfully
honored or is entitled to reimbursement or indemnity under Standard Letter of
Credit Practice applicable to it;
 
(x)         acting or failing to act as required or permitted under Standard
Letter of Credit Practice applicable to where Issuing Bank has issued,
confirmed, advised or negotiated such Letter of Credit, as the case may be;
 
(xi)         honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by Issuing Bank if subsequently Issuing Bank or any court or
other finder of fact determines such presentation should have been honored;
 
(xii)         dishonor of any presentation that does not strictly comply or that
is fraudulent, forged or otherwise not entitled to honor; or
 
(xiii)         honor of a presentation that is subsequently determined by
Issuing Bank to have been made in violation of international, federal, state or
local restrictions on the transaction of business with certain prohibited
Persons;
 
provided, however, that subject to Section 2.11(g) above, the foregoing shall
not release Issuing Bank or any Letter of Credit Related Person from such
liability to Borrowers as may be finally determined in a final, non-appealable
judgment of a court of competent jurisdiction against Issuing Bank or such
Letter of Credit Related Person following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of Borrowers to Issuing Bank or such Letter of Credit Related
Person arising under, or in connection with, this Section 2.11 or any Letter of
Credit.

 
 
 

 
- 21 -

--------------------------------------------------------------------------------

 



 
(k)    Borrowers shall pay to Agent for the account of Issuing Bank as
non-refundable fees, commissions, and charges: (i) a fronting fee which shall be
imposed by Issuing Bank upon the issuance of each Letter of Credit of 0.250% per
annum of the face amount thereof, which fee shall be due and payable quarterly
in arrears as required by Agent following the first day of each quarter,
and (ii) any and all other customary commissions, fees and charges then in
effect imposed by, and any and all expenses incurred by, Issuing Bank, or by any
adviser, confirming institution or entity or other nominated person, relating to
Letters of Credit, at the time of issuance of any Letter of Credit and upon the
occurrence of any other activity with respect to any Letter of Credit (including
transfers, assignments of proceeds, amendments, drawings, renewals or
cancellations), such commissions, fees and charges to be paid upon demand to
Borrowers for payment thereof (it being acknowledged and agreed that any
charging of such commissions, fees and charges to the Loan Account pursuant to
the provisions of Section 2.6(d) shall be deemed to constitute a demand for
payment thereof for the purposes of this Section 2.11(k)).
 
(l)           If by reason of (x) any Change in Law, or (y) compliance by
Issuing Bank or any other member of the Lender Group with any direction,
request, or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors as from time to time in effect (and any successor thereto):
 
(i)         any reserve, deposit, or similar requirement is or shall be imposed
or modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or
 
(ii)         there shall be imposed on Issuing Bank or any other member of the
Lender Group any other condition regarding any Letter of Credit,
 
and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrowers, and Borrowers shall pay within
30 days after delivery of the certificate described in the last sentence of this
clause (l), such amounts as Agent may specify to be necessary to compensate
Issuing Bank or any other member of the Lender Group for such additional cost or
reduced receipt, together with interest on such amount from the date such
payment is due until payment in full thereof at the rate then applicable to Base
Rate Loans hereunder; provided, that (A) Borrowers shall not be required to
provide any compensation pursuant to this Section 2.11(l) for any such amounts
incurred more than 180 days prior to the date on which the demand for payment of
such amounts is first made to Borrowers, and (B) if an event or circumstance
giving rise to such amounts is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect
thereof.  The determination by Agent of any amount due pursuant to this Section
2.11(l), as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.
 
(m)           Unless otherwise expressly agreed by Issuing Bank and Borrowers
when a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP and the UCP shall apply to
each standby Letter of Credit, and (ii) the rules of the UCP shall apply to each
commercial Letter of Credit.
 
(n)           In the event of a direct conflict between the provisions of this
Section 2.11 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other.  In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.11 shall control and
govern.
 
 
 

 
- 22 -

--------------------------------------------------------------------------------

 



 
   
2.12   LIBOR Option.

 
(a)           Interest and Interest Payment Dates.  In lieu of having interest
charged at the rate based upon the Base Rate, Borrowers shall have the option,
subject to Section 2.12(b) below (the “LIBOR Option”) to have interest on all or
a portion of the Revolving Loans or the FILO Term Loan be charged (whether at
the time when made (unless otherwise provided herein), upon conversion from a
Base Rate Loan to a LIBOR Rate Loan, or upon continuation of a LIBOR Rate Loan
as a LIBOR Rate Loan) at a rate of interest based upon the LIBOR Rate.  Interest
on LIBOR Rate Loans shall be payable on the earliest of (i) the last day of the
Interest Period applicable thereto; provided, that, subject to the following
clauses (ii) and (iii), in the case of any Interest Period greater than 3 months
in duration, interest shall be payable at 3 month intervals after the
commencement of the applicable Interest Period and on the last day of such
Interest Period, (ii) the date on which all or any portion of the Obligations
are accelerated pursuant to the terms hereof, or (iii) the date on which this
Agreement is terminated pursuant to the terms hereof.  On the last day of each
applicable Interest Period, unless Borrowers have properly exercised the LIBOR
Option with respect thereto, the interest rate applicable to such LIBOR Rate
Loan automatically shall convert to the rate of interest then applicable to Base
Rate Loans of the same type hereunder.  At any time that an Event of Default has
occurred and is continuing, Borrowers no longer shall have the option to request
that Revolving Loans or the FILO Term Loan bear interest at a rate based upon
the LIBOR Rate.
 
(b)           LIBOR Election.
 
(i)         Borrowers may, at any time and from time to time, so long as no
Event of Default has occurred and is continuing, elect to exercise the LIBOR
Option by notifying Agent prior to 1:00 p.m. at least 1 Business Day prior to
the commencement of the proposed Interest Period (the “LIBOR Deadline”).  Notice
of Borrowers’ election of the LIBOR Option for a permitted portion of the
Revolving Loans or the FILO Term Loan and an Interest Period pursuant to this
Section shall be made by delivery to Agent of a LIBOR Notice received by Agent
before the LIBOR Deadline, or by telephonic notice received by Agent before the
LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR Notice received
by Agent prior to 5:00 p.m. on the same day).  Promptly upon its receipt of each
such LIBOR Notice, Agent shall provide a copy thereof to each of the affected
Lenders.
 
(ii)         Each LIBOR Notice shall be irrevocable and binding on
Borrowers.  In connection with each LIBOR Rate Loan, each Borrower shall
indemnify, defend, and hold Agent and the Lenders harmless against any loss,
cost, or expense actually incurred by Agent or any Lender as a result of (A) the
payment of any principal of any LIBOR Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto, excluding for any Lender any such
failure that arises as a result of a notice by such Lender pursuant to Section
2.12(d)(ii) (such losses, costs, or expenses, “Funding Losses”).  A certificate
of Agent or a Lender delivered to Borrowers setting forth in reasonable detail
any amount or amounts that Agent or such Lender is entitled to receive pursuant
to this Section 2.12 shall be conclusive absent manifest error.  Borrowers shall
pay such amount to Agent or the Lender, as applicable, within 30 days of the
date of its receipt of such certificate.  If a payment of a LIBOR Rate Loan on a
day other than the last day of the applicable Interest Period would result in a
Funding Loss, Agent may, in its sole discretion at the request of Borrowers,
hold the amount of such payment as cash collateral in support of the Obligations
until the last day of such Interest Period and apply such amounts to the payment
of the applicable LIBOR Rate Loan on such last day, it being agreed that Agent
has no obligation to so defer the application of payments to any LIBOR Rate Loan
and that, in the event that Agent does not defer such application, Borrowers
shall be obligated to pay any resulting Funding Losses.
 
(iii)         Unless Agent, in its sole discretion, agrees otherwise, Borrowers
shall have not more than 10 LIBOR Rate Loans in effect at any given
time.  Borrowers may only exercise the LIBOR Option for proposed LIBOR Rate
Loans of at least $1,000,000.
 

 
- 23 -

--------------------------------------------------------------------------------

 

 
(c)           Conversion.  Borrowers may convert LIBOR Rate Loans to Base Rate
Loans at any time; provided, that in the event that LIBOR Rate Loans are
converted or prepaid on any date that is not the last day of the Interest Period
applicable thereto, including as a result of any prepayment through the required
application by Agent of any payments or proceeds of Collateral in accordance
with Section 2.4(b) or for any other reason, including early termination of the
term of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, each Borrower shall indemnify, defend, and hold
Agent and the Lenders and their Participants harmless against any and all
Funding Losses in accordance with Section 2.12(b)(ii).
 
(d)           Special Provisions Applicable to LIBOR Rate.
 
(i)         The LIBOR Rate may be adjusted by Agent with respect to any Lender
on a prospective basis to take into account any additional or increased costs to
such Lender of maintaining or obtaining any eurodollar deposits or increased
costs or changes in the reserve requirements imposed by the Board of Governors,
in each case, due to any Change in Law (excluding any changes in tax laws),
which additional or increased costs would increase the cost of funding or
maintaining loans bearing interest at the LIBOR Rate.  In any such event, the
affected Lender shall give Borrowers and Agent notice of such a determination
and adjustment and, upon its receipt of the notice from the affected Lender,
Borrowers may, by notice to such affected Lender (A) require such Lender to
furnish to Borrowers a statement setting forth in reasonable detail the basis
for adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (B) repay the LIBOR Rate Loans of such Lender with respect to
which such adjustment is made (together with any amounts due under
Section 2.12(b)(ii)).
 
(ii)         In the event that any change in market conditions or any Change in
Law shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates at the LIBOR Rate, such Lender shall give notice of such
changed circumstances to Agent and Borrowers and (x) in the case of any LIBOR
Rate Loans of such Lender that are outstanding, the date specified in such
Lender’s notice shall be deemed to be the last day of the Interest Period of
such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Base Rate Loans,
and (y) such Lender’s obligation to fund LIBOR Rate Loans shall be suspended and
replaced with an obligation to fund Base Rate Loans (even though all other
Lenders shall continue to fund their portion of such Loans as LIBOR Rate Loans)
until such Lender determines that it would no longer be unlawful or impractical
to fund LIBOR Rate Loans.
 
(e)           No Requirement of Matched Funding.  Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, nor any of
their Participants, is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.
 
2.13           Capital Requirements.
 
(a)           If, after the date hereof, Issuing Bank or any Lender determines
that (i) any Change in Law regarding capital or reserve requirements for banks
or bank holding companies, or (ii) compliance by Issuing Bank or such Lender, or
their respective parent bank holding companies, with any guideline, request or
directive of any Governmental Authority regarding capital adequacy (whether or
not having the force of law) which results from any Change in Law, has the
effect of reducing the return on Issuing Bank’s, such Lender’s, or such holding
companies’ capital as a consequence of Issuing Bank’s or such Lender’s
commitments hereunder to a level below that which Issuing Bank, such Lender, or
such holding companies could have achieved but for such Change in Law or
compliance (taking into consideration Issuing Bank’s, such Lender’s, or such
holding companies’ then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
Issuing Bank or such Lender to be material, then Issuing Bank or such Lender may
notify Borrowers and Agent thereof.  Following receipt of such notice, Borrowers
agree to pay Issuing Bank or such Lender the amount of such reduction of return
of capital as and when such reduction is determined, payable within 30 days
after presentation by Issuing Bank or such Lender of a statement in the amount
and setting forth in reasonable detail Issuing Bank’s or such Lender’s
calculation thereof and the assumptions upon which such calculation was based
(which statement shall be deemed true and correct absent manifest error).  In
determining such amount, Issuing Bank or such Lender may use any reasonable
averaging and attribution methods.  Failure or delay on the part of Issuing Bank
or any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of Issuing Bank’s or such Lender’s right to demand such
compensation; provided that Borrowers shall not be required to compensate
Issuing Bank or a Lender pursuant to this Section for any reductions in return
incurred more than 180 days prior to the date that Issuing Bank or such Lender
notifies Borrowers of such Change in Law giving rise to such reductions and of
such Lender’s intention to claim compensation therefor; provided further that if
such claim arises by reason of the Change in Law that is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
(b)           If Issuing Bank or any Lender requests additional or increased
costs referred to in Section 2.11(l) or  Section 2.12(d)(i) or amounts under
Section 2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (such Issuing Bank or Lender, an “Affected Lender”), then such
Affected Lender shall use reasonable efforts to promptly designate a different
one of its lending offices or to assign its rights and obligations hereunder to
another of its offices or branches, if (i) in the reasonable judgment of such
Affected Lender, such designation or assignment would eliminate or reduce
amounts payable pursuant to Section 2.11(l), Section 2.12(d)(i) or Section
2.13(a), as applicable, or would eliminate the illegality or impracticality of
funding or maintaining LIBOR Rate Loans and (ii) in the reasonable judgment of
such Affected Lender, such designation or assignment would not subject it to any
material unreimbursed cost or expense and would not otherwise be materially
disadvantageous to it.  Borrowers agree to pay all reasonable and documented
out-of-pocket costs and expenses incurred by such Affected Lender in connection
with any such designation or assignment.  If, after such reasonable efforts,
such Affected Lender does not so designate a different one of its lending
offices or assign its rights to another of its offices or branches so as to
eliminate Borrowers’ obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as
applicable, or to enable Borrowers to obtain LIBOR Rate Loans, then Borrowers
(without prejudice to any amounts then due to such Affected Lender under Section
2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable) may, unless prior
to the effective date of any such assignment the Affected Lender withdraws its
request for such additional amounts under Section 2.11(l),  Section 2.12(d)(i)
or Section 2.13(a), as applicable, or indicates that it is no longer unlawful or
impractical to fund or maintain LIBOR Rate Loans, may designate a different
Issuing Bank or substitute a Lender (such substitute Lender to be reasonably
acceptable to Agent if consent of Agent is required for an assignment to such
substitute Lender pursuant to Section 13.1(a)) to purchase the Obligations owed
to such Affected Lender and such Affected Lender’s commitments hereunder (a
“Replacement Lender”), and if such Replacement Lender agrees to such purchase,
such Affected Lender shall assign to the Replacement Lender its Obligations and
commitments, and upon such purchase by the Replacement Lender, which such
Replacement Lender shall be deemed to be “Issuing Bank” or a “Lender” (as the
case may be) for purposes of this Agreement and such Affected Lender shall cease
to be “Issuing Bank” or a “Lender” (as the case may be) for purposes of this
Agreement.
 
(c)           Notwithstanding anything herein to the contrary, the protection of
Sections 2.11(l), 2.12(d), and 2.13 shall be available to Issuing Bank and each
Lender (as applicable) regardless of any possible contention of the invalidity
or inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for issuing banks or lenders affected
thereby to comply therewith.  Notwithstanding any other provision herein,
neither Issuing Bank nor any Lender shall demand compensation pursuant to this
Section 2.13 if it shall not at the time be the general policy or practice of
Issuing Bank or such Lender (as the case may be) to demand such compensation in
similar circumstances under comparable provisions of other credit agreements, if
any.
 

 
- 25 -

--------------------------------------------------------------------------------

 



 


 
2.14           Accordion.
 
(a)           At any time during the period from and after the Closing Date
through but excluding the date that is the four (4) year anniversary of the
Closing Date, at the option of Borrowers (but subject to the conditions set
forth in clause (b) below), the Revolver Commitments, the Maximum Revolver
Amount and the Maximum Stated Revolver Amount may be increased by an amount in
the aggregate for all such increases of the Revolver Commitments, the Maximum
Revolver Amount and the Maximum Stated Revolver Amount not to exceed, for each
such increase, the Available Increase Amount at the time of such increase (each
such increase, an “Increase”).  Agent shall invite each Lender to increase its
Revolver Commitments (it being understood that no Lender shall be obligated to
increase its Revolver Commitments) in connection with a proposed Increase at the
interest margin proposed by Borrowers, and if sufficient Lenders do not agree to
increase their Revolver Commitments in connection with such proposed Increase,
then Agent or Borrowers may invite any prospective lender who is reasonably
satisfactory to Agent, Swing Lender, each Issuing Bank and Borrowers to become a
Lender in connection with a proposed Increase.  Any Increase shall be in an
amount of at least $10,000,000 (or if less, the then Available Increase Amount)
and integral multiples of $1,000,000 in excess thereof.  In no event may the
Revolver Commitments, the Maximum Revolver Amount and the Maximum Stated
Revolver Amount be increased pursuant to this Section 2.14 on more than five (5)
occasions in the aggregate for all such Increases.  Additionally, for the
avoidance of doubt, it is understood and agreed that in no event shall the
aggregate amount of the Increases to the Revolver Commitments exceed
$50,000,000.
 
(b)           Each of the following shall be conditions precedent to any
Increase of the Revolver Commitments, the Maximum Revolver Amount and the
Maximum Stated Revolver Amount in connection therewith:
 
(i)         Agent or Borrowers have obtained the commitment of one or more
Lenders (or other prospective lenders reasonably satisfactory to Agent, Swing
Lender, each Issuing Bank and Borrowers) to provide the applicable Increase and
any such Lenders (or prospective lenders), Borrowers, and Agent have signed a
joinder agreement to this Agreement (an “Increase Joinder”), in form and
substance reasonably satisfactory to Agent, to which such Lenders (or
prospective lenders), Borrowers, and Agent are party, and, to the extent that
prospective lenders are providing any portion of the applicable Increase, such
prospective lenders have been approved in writing by Swing Lender and each
Issuing Bank (such approval not to be unreasonably withheld, delayed or
conditioned),
 
(ii)         each of the conditions precedent set forth in Section 3.2 are
satisfied,
 
(iii)         upon and following the Increase Date (as hereinafter defined),
either (A) (x) the Borrowing Base shall be deemed of no further force and effect
and shall be replaced in its entirety with the Accordion Borrowing Base (thereby
reducing certain advance rates applicable to Eligible Inventory in the Borrowing
Base) and (y) either (1) the FILO Term Loan shall have been repaid in full or
(2) Administrative Borrower shall have delivered to Agent and the Lenders a
certificate of the chief financial officer, treasurer or controller of Accuride
in form and substance reasonably satisfactory to Agent certifying as of such
Increase Date that the FILO Term Loan constitutes Indebtedness permitted under
Section 4.09(b)(13) of the Senior Secured Notes Indenture and specifying all
other Indebtedness of Accuride and/or its Subsidiaries which is then included
under Section 4.09(b)(13) of the Senior Secured Notes Indenture or (B) Borrowers
shall have delivered to Agent a fully-executed copy of an Accordion Amendment,
which Accordion Amendment shall be in full force and effect on the Increase
Date, and
 


 
- 26 -

--------------------------------------------------------------------------------

 



 
(iv)    Borrowers shall have reached agreement with the Lenders (or prospective
lenders) agreeing to the increased Revolver Commitments with respect to the
interest margins applicable to Revolving Loans to be made pursuant to the
increased Revolver Commitments (which interest margins may be higher than or
equal to the interest margins applicable to Revolving Loans set forth in this
Agreement immediately prior to the date of the increased Revolver Commitments
(the date of the effectiveness of the increased Revolver Commitments, Maximum
Revolver Amount and Maximum Stated Revolver Amount, the “Increase Date”)) and
shall have communicated the amount of such interest margins to Agent.  Any
Increase Joinder may, with the consent of Agent, Borrowers and the Lenders or
prospective lenders agreeing to the proposed Increase, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate
to effectuate the provisions of this Section 2.14 (including any amendment
necessary to effectuate the interest margins for the Revolving Loans to be made
pursuant to the increased Revolver Commitments).  Anything to the contrary
contained herein notwithstanding, if the interest margin that is to be
applicable to the Revolving Loans to be made pursuant to the increased Revolver
Commitments are higher than the interest margin applicable to the Revolving
Loans hereunder immediately prior to the applicable Increase Date (the amount by
which the interest margin is higher, the “Excess”), then the interest margin
applicable to the Revolving Loans immediately prior to the Increase Date shall
be increased by the amount of the Excess, effective on the applicable Increase
Date, and without the necessity of any action by any party hereto.
 
(c)           [Intentionally omitted].
 
(d)           Unless otherwise specifically provided herein, all references in
this Agreement and any other Loan Document to Revolving Loans shall be deemed,
unless the context otherwise requires, to include Revolving Loans made pursuant
to the increased Revolver Commitments, Maximum Revolver Amount and Maximum
Stated Revolver Amount pursuant to this Section 2.14.
 
(e)           Each of the Lenders having a Revolver Commitment prior to the
Increase Date (the “Pre-Increase Revolver Lenders”) shall assign to any Lender
which is acquiring a new or additional Revolver Commitment on the Increase Date
(the “Post-Increase Revolver Lenders”), and such Post-Increase Revolver Lenders
shall purchase from each Pre-Increase Revolver Lender, at the principal amount
thereof, such interests in the Revolving Loans and participation interests in
Letters of Credit on such Increase Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
and participation interests in Letters of Credit will be held by Pre-Increase
Revolver Lenders and Post-Increase Revolver Lenders ratably in accordance with
their Pro Rata Share after giving effect to such increased Revolver Commitments.
 
(f)           The Revolving Loans, Revolver Commitments, Maximum Revolver
Amount, and Maximum Stated Revolver Amount established pursuant to this Section
2.14 shall constitute Revolving Loans, Revolver Commitments, Maximum Revolver
Amount, and Maximum Stated Revolver Amount under, and shall be entitled to all
the benefits afforded by, this Agreement and the other Loan Documents, and
shall, without limiting the foregoing, benefit equally and ratably from any
guarantees and the security interests created by the Loan Documents.  Borrowers
shall take any actions reasonably required by Agent to ensure and demonstrate
that the Liens and security interests granted by the Loan Documents continue to
be perfected under the Code or otherwise after giving effect to the
establishment of any such new Revolver Commitments, Maximum Revolver Amount and
Maximum Stated Revolver Amount.
 
2.15           Joint and Several Liability of Borrowers.
 
(a)           Each Borrower is accepting joint and several liability hereunder
and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Lender Group under this Agreement, for the
mutual benefit, directly and indirectly, of each Borrower and in consideration
of the undertakings of the other Borrowers to accept joint and several liability
for the Obligations.
 
 
 

 
- 27 -

--------------------------------------------------------------------------------

 



 
(b)    Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.15), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.
 
(c)           If and to the extent that any Borrower shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
the other Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.
 
(d)           The Obligations of each Borrower under the provisions of this
Section 2.15 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this Section
2.15(d)) or any other circumstances whatsoever.
 
(e)           Except as otherwise expressly provided in this Agreement, each
Borrower hereby waives notice of acceptance of its joint and several liability,
notice of the FILO Term Loan or any Revolving Loans or Letters of Credit issued
under or pursuant to this Agreement, notice of the occurrence of any Default,
Event of Default, or of any demand for any payment under this Agreement, notice
of any action at any time taken or omitted by Agent or Lenders under or in
respect of any of the Obligations, any requirement of diligence or to mitigate
damages and, generally, to the extent permitted by applicable law, all demands,
notices and other formalities of every kind in connection with this Agreement
(except as otherwise provided in this Agreement).  Each Borrower hereby assents
to, and waives notice of, any extension or postponement of the time for the
payment of any of the Obligations, the acceptance of any payment of any of the
Obligations, the acceptance of any partial payment thereon, any waiver, consent
or other action or acquiescence by Agent or Lenders at any time or times in
respect of any default by any Borrower in the performance or satisfaction of any
term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower.  Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
Section 2.15 afford grounds for terminating, discharging or relieving any
Borrower, in whole or in part, from any of its Obligations under this Section
2.15, it being the intention of each Borrower that, so long as any of the
Obligations hereunder remain unsatisfied, the Obligations of each Borrower under
this Section 2.15 shall not be discharged except by performance and then only to
the extent of such performance.  The Obligations of each Borrower under this
Section 2.15 shall not be diminished or rendered unenforceable by any winding
up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any other Borrower or any Agent or Lender.
 
(f)           Each Borrower represents and warrants to Agent and Lenders that
such Borrower is currently informed of the financial condition of each other
Borrower and of all other circumstances which a diligent inquiry would reveal
and which bear upon the risk of nonpayment of the Obligations.  Each Borrower
further represents and warrants to Agent and Lenders that such Borrower has read
and understands the terms and conditions of the Loan Documents.  Each Borrower
hereby covenants that such Borrower will continue to keep informed of each other
Borrower’s financial condition and of all other circumstances which bear upon
the risk of nonpayment or nonperformance of the Obligations.
 


 
- 28 -

--------------------------------------------------------------------------------

 



 
(g)    The provisions of this Section 2.15 are made for the benefit of Agent,
each member of the Lender Group, each Bank Product Provider, and their
respective successors and permitted assigns, and may be enforced by it or them
from time to time against any or all Borrowers as often as occasion therefor may
arise and without requirement on the part of Agent, any member of the Lender
Group, any Bank Product Provider, or any of their successors or assigns first to
marshal any of its or their claims or to exercise any of its or their rights
against any Borrower or to exhaust any remedies available to it or them against
any Borrower or to resort to any other source or means of obtaining payment of
any of the Obligations hereunder or to elect any other remedy.  The provisions
of this Section 2.15 shall remain in effect until all of the Obligations shall
have been paid in full or otherwise fully satisfied.  If at any time, any
payment, or any part thereof, made in respect of any of the Obligations, is
rescinded or must otherwise be restored or returned by Agent or any Lender upon
the insolvency, bankruptcy or reorganization of any Borrower, or otherwise, the
provisions of this Section 2.15 will forthwith be reinstated in effect, as
though such payment had not been made.
 
(h)           Each Borrower hereby agrees that it will not enforce any of its
rights of contribution or subrogation against any other Borrower with respect to
any liability incurred by it hereunder or under any of the other Loan Documents,
any payments made by it to Agent or Lenders with respect to any of the
Obligations or any collateral security therefor until such time as all of the
Obligations have been paid in full in cash.  Any claim which any Borrower may
have against any other Borrower with respect to any payments to any Agent or any
member of the Lender Group hereunder or under any of the Bank Product Agreements
are hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.
 
(i)           Each Borrower hereby agrees that after the occurrence and during
the continuance of any Default or Event of Default, such Borrower will not
demand, sue for or otherwise attempt to collect any indebtedness of any other
Borrower owing to such Borrower until the Obligations shall have been paid in
full in cash.  If, notwithstanding the foregoing sentence, such Borrower shall
collect, enforce or receive any amounts in respect of such indebtedness (other
than amounts transferred in the ordinary course of business pursuant to the
consolidated cash management systems of the Borrowers which are remitted into
one or more Deposit Accounts subject to a Control Agreement in favor of Agent),
such amounts shall be collected, enforced and received by such Borrower as
trustee for Agent, and such Borrower shall deliver any such amounts to Agent for
application to the Obligations in accordance with Section 2.4(b).
 
3.
CONDITIONS; TERM OF AGREEMENT.

 
3.1           Conditions Precedent to the Initial Extension of Credit.  The
obligation of each Lender to make the initial extensions of credit provided for
hereunder is subject to the fulfillment, to the satisfaction of Agent and each
Lender, or waiver of each of the conditions precedent set forth on Schedule 3.1
(the making of such initial extensions of credit by a Lender being conclusively
deemed to be its satisfaction or waiver of the conditions precedent).
 
3.2           Conditions Precedent to all Extensions of Credit.  The obligation
of the Lender Group (or any member thereof) to make any Loans hereunder (or to
extend any other credit hereunder) at any time shall be subject to the
satisfaction or waiver of the following conditions precedent:
 
(a)           the representations and warranties of the Loan Parties contained
in this Agreement or in the other Loan Documents shall be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date); and
 

 
- 29 -

--------------------------------------------------------------------------------

 



 
 
(b)           no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof.
 
3.3           Maturity.  This Agreement shall continue in full force and effect
for a term ending on the Maturity Date.
 
3.4           Effect of Maturity.  On the Maturity Date, all commitments of the
Lender Group to provide additional credit hereunder shall automatically be
terminated and all of the Obligations immediately shall become due and payable
without notice or demand and Borrowers shall be required to repay all of the
Obligations in full.  No termination of the obligations of the Lender Group
(other than payment in full of the Obligations and termination of the
Commitments) shall relieve or discharge any Loan Party of its duties,
obligations, or covenants hereunder or under any other Loan Document and Agent’s
Liens in the Collateral shall continue to secure the Obligations and shall
remain in effect until all Obligations have been paid in full and the
Commitments have been terminated.  When all of the Obligations have been paid in
full and the Lender Group’s obligations to provide additional credit under the
Loan Documents have been terminated irrevocably, Agent will, at Borrowers’ sole
expense, execute and deliver any termination statements, lien releases,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
to release, as of record, Agent’s Liens and all notices of security interests
and liens previously filed by Agent.
 
3.5           Early Termination by Borrowers.  Borrowers have the option, at any
time upon 5 Business Days prior written notice to Agent, to terminate this
Agreement and terminate the Commitments hereunder by repaying to Agent all of
the Obligations in full.  The foregoing notwithstanding, (a) Borrowers may
rescind termination notices relative to proposed payments in full of the
Obligations with the proceeds of third party Indebtedness or any other third
party transaction if the closing for such issuance or incurrence or other
transaction does not happen on or before the date of the proposed termination
(in which case, a new notice shall be required to be sent in connection with any
subsequent termination), and (b) Borrowers may extend the date of termination at
any time with the consent of Agent (which consent shall not be unreasonably
withheld, conditioned or delayed).
 
4.
REPRESENTATIONS AND WARRANTIES.

 
In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Revolving Loan (or other extension of credit) made thereafter, as though
made on and as of the date of such Revolving Loan (or other extension of credit)
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement:
 
4.1           Due Organization and Qualification; Subsidiaries.
 
(a)           Each Loan Party (i) is duly organized and existing and in good
standing under the laws of the jurisdiction of its organization, (ii) is
qualified to do business in any state, province or territory where the failure
to be so qualified could reasonably be expected to result in a Material Adverse
Effect, and (iii) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, and to enter into the Loan Documents to which it is a party and to
carry out the transactions contemplated thereby.
 

 
- 30 -

--------------------------------------------------------------------------------

 



 
 
(b)           Set forth on Schedule 4.1(b) (as such Schedule may, or will, be
updated from time to time in accordance with Section 5.10 to reflect changes
resulting from transactions not prohibited by this Agreement) is a complete and
accurate description of the authorized Equity Interests of each Borrower (other
than Accuride), by class, and, as of the Closing Date, a description of the
number of shares of each such class that are issued and outstanding.  No
Borrower (other than Accuride) is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of its Equity
Interests or any security convertible into or exchangeable for any of its Equity
Interests.
 
(c)           Set forth on Schedule 4.1(c) (as such Schedule may, or will, be
updated from time to time in accordance with Section 5.10 to reflect changes
resulting from transactions not prohibited by this Agreement), is a complete and
accurate list of the Loan Parties’ direct and indirect Subsidiaries, showing:
(i) the number of shares of each class of common and preferred Equity Interests
authorized for each of such Subsidiaries, and (ii) the number and the percentage
of the outstanding shares of each such class owned directly or indirectly by
Accuride or a Subsidiary of Accuride.  All of the outstanding Equity Interests
of each such Subsidiary has been validly issued and is fully paid and
non-assessable.
 
(d)           Except as set forth on Schedule 4.1(d), there are no
subscriptions, options, warrants, or calls relating to any shares of any
Borrower’s or any of its Subsidiaries’ Equity Interests (other than in respect
of Accuride), including any right of conversion or exchange under any
outstanding security or other instrument.
 
4.2           Due Authorization; No Conflict.
 
(a)           As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary corporate, limited liability company or partnership
action, as applicable, on the part of such Loan Party.
 
(b)           As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party, or any order, judgment, or decree of any court or other Governmental
Authority binding on any Loan Party or its Subsidiaries, (ii) conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under any material agreement of any Loan Party or its Subsidiaries
where any such conflict, breach or default could individually or in the
aggregate reasonably be expected to have a Material Adverse Effect, (iii) result
in or require the creation or imposition of any Lien of any nature whatsoever
upon any assets of any Loan Party, other than Permitted Liens, or (iv) require
any approval of any holder of Equity Interests of a Loan Party or any approval
or consent of any Person under any material agreement of any Loan Party, other
than (x) consents or approvals that have been obtained and that are still in
force and effect and (y) consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.
 
4.3           Governmental Consents.  The execution, delivery, and performance
by each Loan Party of the Loan Documents to which such Loan Party is a party and
the consummation of the transactions contemplated by the Loan Documents do not
and will not require any registration with, consent, or approval of, or notice
to, or other action with or by, any Governmental Authority, other than (i)
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect, (ii) filings and recordings
with respect to the Collateral to be made, or otherwise delivered to Agent for
filing or recordation, as of the date required pursuant to the Loan Documents,
and (iii) registrations, consents, approvals, notices, or other actions, the
failure to obtain or make could not individually or in the aggregate reasonably
be expected to cause a Material Adverse Effect.
 

 
- 31 -

--------------------------------------------------------------------------------

 



 
 
4.4           Binding Obligations; Perfected Liens.
 
(a)           Each Loan Document has been duly executed and delivered by each
Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights.
 
(b)           Agent’s Liens are validly created and, to the extent required
pursuant to the provisions of the Guaranty and Security Agreement, perfected,
subject only to the filing of financing statements, the recordation of the
Copyright Security Agreement, the Trademark Security Agreement, the Patent
Security Agreement, and the recordation of the Mortgages, in each case, in the
appropriate filing offices), and first priority Liens, subject only to Permitted
Priority Liens.
 
4.5           Title to Assets; No Encumbrances.  Each of the Loan Parties and
its Subsidiaries has (a) good and valid title to (in the case of fee interests
in Real Property), (b) valid leasehold interests in (in the case of leasehold
interests in real or personal property), and (c) good and marketable title to
(in the case of all other personal property), all of their respective assets
reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of after the date of such
financial statements to the extent permitted hereby.  All of such assets are
free and clear of Liens except for Permitted Liens.
 
4.6           Litigation.  There are no actions, suits, investigations,
litigations or proceedings, including, without limitation, any Environmental
Action, pending or, to the knowledge of any Borrower, threatened in writing
against a Loan Party or any of its Subsidiaries that (i) either individually or
in the aggregate could reasonably be expected to result in a Material Adverse
Effect or (ii) purport to affect the legality, validity or enforceability of
this Agreement or any other Loan Document or the consummation of the
transactions contemplated hereby or thereby.
 
4.7           Compliance with Laws.  No Loan Party nor any of its Subsidiaries
(a) is in violation of any applicable laws, rules, regulations, executive
orders, or codes (including Environmental Laws) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
or (b) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
provincial, territorial, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.
 
4.8           No Material Adverse Effect.  All historical financial statements
relating to the Loan Parties and their Subsidiaries that have been delivered by
Borrowers to Agent have been prepared in accordance with GAAP (except, in the
case of unaudited financial statements, for the lack of footnotes and being
subject to year-end and audit adjustments) and present fairly in all material
respects, the Loan Parties’ and their Subsidiaries’ consolidated financial
condition as of the date thereof and results of operations for the period then
ended.  Since December 31, 2012, no event, circumstance, or change with respect
to the Loan Parties and their Subsidiaries has occurred that has or could
reasonably be expected to result in a Material Adverse Effect.
 
4.9           Solvency.
 
(a)                 The Loan Parties are, taken as a whole on a consolidated
basis, Solvent.
 
(b)                 No transfer of property is being made by any Loan Party and
no obligation is being incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.
 



 
- 32 -

--------------------------------------------------------------------------------

 



 


 


4.10           Employee Benefits.  Except as could not reasonably be expected to
result in a Material Adverse Effect:
 
(a)           Each Loan Party and each of the ERISA Affiliates has complied in
all material respects with ERISA, the IRC and all applicable laws regarding each
Employee Benefit Plan.
 
(b)           Each Employee Benefit Plan is, and has been, maintained in
substantial compliance with ERISA, the IRC, all applicable laws and the terms of
each such Employee Benefit Plan.
 
(c)           Each Employee Benefit Plan that is intended to qualify under
Section 401(a) of the IRC has received a favorable determination letter from the
Internal Revenue Service or an application for such letter is currently being
processed by the Internal Revenue Service.  To the knowledge of each Loan Party,
nothing has occurred which would prevent, or cause the loss of, such
qualification.
 
(d)           No liability to the PBGC (other than for the payment of current
premiums which are not past due) by any Loan Party or ERISA Affiliate has been
incurred or is expected by any Loan Party or ERISA Affiliate to be incurred with
respect to any Pension Plan.
 
(e)           No Notification Event exists.
 
(f)           With respect to each scheme or arrangement mandated by a
government other than the United States (a “Foreign Government Scheme or
Arrangement”) and with respect to each employee pension or benefit plan
maintained or contributed to by any Subsidiary of any Loan Party that is not
subject to United States law (a “Foreign Plan”):
 


(i)           any employer and employee contributions required by law or by the
terms of any Foreign Government Scheme or Arrangement or any Foreign Plan have
been made, or if applicable, accrued, in accordance with normal accounting
practices;
 
(ii)           the fair market value of the assets of each funded Foreign Plan
in Canada that is a registered pension plan and each other funded Foreign Plan,
together with any accrued contributions, is sufficient, in the case of each
Canadian funded Foreign Plan that is a registered pension plan and each other
funded Foreign Plan to provide for the accrued benefits determined on a solvency
basis, as of the date hereof, with respect to all current and former
participants in each such Foreign Plan according to the actuarial assumptions
and valuations most recently used to determine employer contributions to such
Foreign Plan; and
 
(iii)           each Foreign Plan required to be registered has been registered
and has been maintained in good standing with applicable regulatory authorities.
 


4.11           Environmental Condition.  Except as set forth on Schedule 4.11
and except as could not individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect, (a) to each Borrower’s knowledge, no
properties or assets of any Loan Party or any Subsidiary of a Loan Party has
ever been used by any Loan Party, any Subsidiary of a Loan Party, or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such disposal, production,
storage, handling, treatment, release or transport was in violation of any
applicable Environmental Law, (b) to each Borrower’s knowledge, no properties or
assets of any Loan Party or any Subsidiary of a Loan Party have ever been
designated or identified in any manner pursuant to any environmental protection
statute as a Hazardous Materials disposal site, and (c) no Loan Party nor any
Subsidiary of a Loan Party nor any of their respective facilities or operations
is subject to any outstanding written order, consent decree, or settlement
agreement with any Person relating to any Environmental Law or Environmental
Liability.
 

 
- 33 -

--------------------------------------------------------------------------------

 

 
 
4.12           Complete Disclosure.  All factual information (other than
forward-looking information and projections and information of a general
economic nature and general information about Borrowers’ industry) taken as a
whole furnished by or on behalf of a Loan Party or a Subsidiary of a Loan Party
in writing to Agent or any Lender (including all information contained in the
Schedules hereto or in the other Loan Documents) in connection with the
negotiation of this Agreement or the other Loan Documents, or pursuant to the
terms of the Loan Documents is not incomplete by omitting to state any fact
necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was provided.  The Projections delivered to Agent on May 23, 2013
were prepared in good faith on the basis of estimates and assumptions which were
believed to be reasonable and fair in the light of conditions existing at the
time made, it being understood by the Lender Group that such projections as to
future events are not to be viewed as facts and that actual results during the
period or periods covered by any such projections may differ from the projected
results and such differences may be material.
 
4.13           Patriot Act.  To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”).  No part
of the proceeds of the loans made hereunder will be used by any Loan Party or
any of their Affiliates, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
 
4.14           Indebtedness.  Set forth on Schedule 4.14 is a true and complete
list of all Indebtedness of each Loan Party and each Subsidiary of each Loan
Party outstanding immediately prior to the Closing Date that is to remain
outstanding immediately after giving effect to the closing hereunder on the
Closing Date and such Schedule accurately sets forth the aggregate principal
amount of such Indebtedness as of the date set forth in such Schedule.
 
4.15           Payment of Taxes.  Except as otherwise permitted under Section
5.5 or to the extent that the failure to do so would not, in the aggregate,
reasonably be expected to result in a Material Adverse Effect, (i) all Tax
returns and reports of each Loan Party and each Subsidiary of each Loan Party
required to be filed by any of them with any Governmental Authority have been
timely filed, (ii) all Taxes shown on such Tax returns to be due and payable and
all Taxes upon a Loan Party and a Subsidiary of a Loan Party and upon their
respective assets, income, businesses and franchises that are due and payable
have been paid when due and payable, and (iii) each Loan Party and each
Subsidiary of each Loan Party have made adequate provision in accordance with
GAAP for all Taxes not yet due and payable.
 
4.16           Margin Stock.  No Loan Party nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock.  No
part of the proceeds of the loans made to Borrowers will be used to purchase or
carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock or for any purpose that violates the
provisions of Regulation T, U or X of the Board of Governors.
 
4.17           Governmental Regulation.  No Loan Party nor any Subsidiary of a
Loan Party is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.  No Loan
Party nor any Subsidiary of a Loan Party is a “registered investment company” or
a company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.
 

 
- 34 -

--------------------------------------------------------------------------------

 



 
 
4.18           OFAC.  No Loan Party nor any Subsidiary of a Loan Party is in
violation of any of the country or list based economic and trade sanctions
administered and enforced by OFAC.  No Loan Party nor any Subsidiary of a Loan
Party (a) is a Sanctioned Person or a Sanctioned Entity, (b) has its assets
located in Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities.  No proceeds of any
loan made hereunder will be used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity.
 
4.19           Employee and Labor Matters.  There is (i) no unfair labor
practice complaint pending or, to the knowledge of any Borrower, threatened
against any Borrower or any Subsidiary of a Borrower before any Governmental
Authority and no grievance or arbitration proceeding pending or threatened
against any Borrower or any Subsidiary of a Borrower which arises out of or
under any collective bargaining agreement and that could reasonably be expected
to result in a material liability to any Borrower or any Subsidiary of a
Borrower, (ii) no strike, labor dispute, slowdown, stoppage or similar action or
grievance pending or threatened in writing against any Borrower or any
Subsidiary of a Borrower that could reasonably be expected to result in a
material liability to any Borrower or any Subsidiary of a Borrower, or (iii)
except as set forth on Schedule 4.19, as of the Closing Date, to the knowledge
of any Borrower, no union representation question existing with respect to the
employees of any Borrower or any Subsidiary of a Borrower and no union
organizing activity taking place with respect to any of the employees of any
Borrower or any Subsidiary of a Borrower.  None of any Borrower or any
Subsidiary of a Borrower has incurred any liability or obligation under the
Worker Adjustment and Retraining Notification Act or similar state law, which
remains unpaid or unsatisfied.  The hours worked and payments made to employees
of the Borrowers and the Subsidiaries of the Borrower have not been in violation
of the Fair Labor Standards Act or any other applicable legal requirements,
except to the extent such violations could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.  All
material payments due from any Borrower or any Subsidiary of a Borrower on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of Borrowers, except where
the failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
 
4.20           [Intentionally Omitted].
 
4.21           [Intentionally Omitted].
 
4.22           Eligible Accounts.  As to each Account that is identified by
Borrowers as an Eligible Account in a Borrowing Base Certificate submitted to
Agent, such Account is (a) a bona fide existing payment obligation of the
applicable Account Debtor created by the sale and delivery of Inventory or the
rendition of services to such Account Debtor in the ordinary course of the
Borrowers’ business, (b) owed to a Borrower without any known defenses,
disputes, offsets, counterclaims, or rights of return or cancellation, and (c)
not excluded as ineligible by virtue of one or more of the excluding criteria
(other than any Agent-discretionary criteria) set forth in the definition of
Eligible Accounts.
 
4.23           Eligible Inventory.  As to each item of Inventory that is
identified by Borrowers as Eligible Finished Goods Inventory, Eligible Raw
Materials Inventory, or Eligible Work–In–Process Inventory in a Borrowing Base
Certificate submitted to Agent, such Inventory is (a) of good and merchantable
quality, free from known defects, and (b) not excluded as ineligible by virtue
of one or more of the excluding criteria (other than any Agent-discretionary
criteria) set forth in the definition of Eligible Inventory.
 

 
- 35 -

--------------------------------------------------------------------------------

 



 
4.24   Location of Inventory and Equipment. The Inventory of Loan Parties is not
stored with a bailee, warehouseman, or similar party (unless (i) such bailee,
warehouseman, or similar party (including to the extent such bailee,
warehouseman, or similar party is a Non-Loan Party Affiliate of such Loan Party)
has provided Agent a Collateral Access Agreement in form and substance
reasonably satisfactory to Agent, (ii) Agent has established a Landlord Reserve
in its Permitted Discretion in accordance with Section 2.1(c) or (iii) Borrowers
have elected not to include such Inventory as Eligible Inventory).  The
Inventory and Equipment of Loan Parties is located at, or in-transit to, the
locations identified on Schedule 4.24 (as such Schedule may, or will, be updated
pursuant to Section 5.10; provided that no location in Canada may be included or
added to said Schedule 4.24 with respect to any Loan Party, unless prior written
notice of at least thirty (30) days (or such lesser period as Agent may agree)
is first given to Agent and perfected Liens (subject only to Permitted Liens)
have been granted to Agent by each Loan Party that will be maintaining any
property or assets at any such locations pursuant to the terms of the Guaranty
and Security Agreement (or a Canadian equivalent thereof on terms substantially
the same or similar to the Guaranty and Security Agreement, which shall
constitute, for the avoidance of doubt, a Loan Document), as well as all PPSA
filings reasonably required by Agent, in form and substance reasonably
satisfactory to Agent, including, delivery of Lien searches and legal opinions,
if requested by Agent) or in transit to an Account Debtor from one of such
locations, other than (a) Equipment in the possession of Persons for purposes of
being repaired or maintained in the ordinary course of Borrowers’ business and
(b) Inventory with an aggregate book value not to exceed $500,000.
 
4.25           Inventory Records.  Each Loan Party keeps correct and accurate
which permit the Loan Parties to prepare the information required for the
Borrowing Base Certificate.
 
4.26           Senior Secured Notes Documents.  As of the Closing Date, no
Default (as defined in the Senior Secured Notes Indenture) has occurred and is
continuing.  The Senior Secured Notes Documents are in full force and effect as
of the Closing Date and have not been terminated, rescinded or withdrawn as of
such date.
 
4.27           Immaterial Subsidiaries.  The Immaterial Subsidiaries, taken
together, do not have (a) aggregate net sales, (b) aggregate assets (including
Equity Interests in other Subsidiaries) or (c) an aggregate contribution to
EBITDA, in each case that would exceed 10% of the net sales, assets (including
Equity Interests in other Subsidiaries) or EBITDA of Borrowers and their
Subsidiaries, on a consolidated basis (calculated as of the most recent fiscal
period with respect to which Agent shall have received financial statements
required to be delivered pursuant to clause (a) or (c) of Schedule 5.1 to the
Agreement or if prior to delivery of any financial statements pursuant to such
clauses, then calculated with respect to the financial statements dated as of
March 31, 2013).
 
4.28           Canadian Pension Plans.  No Loan Party maintains, sponsors,
contributes, administers or is otherwise liable for any Canadian Pension Plan,
any Canadian Benefit Plan or any Canadian Defined Benefit Plan.
 
5.
AFFIRMATIVE COVENANTS.

 
Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations:
 
5.1           Financial Statements, Reports, Certificates.  Borrowers (a) will
deliver to Agent, with copies to each Lender, each of the financial statements,
reports, and other items set forth on Schedule 5.1 no later than the times
specified therein, (b) agree that no Domestic Subsidiary of a Loan Party will
have a fiscal year different from that of Accuride, (c) agree to maintain a
system of accounting that enables Borrowers to produce financial statements in
accordance with GAAP, and (d) agree that they will, and will cause each other
Loan Party to, (i) keep a reporting system that shows all additions, sales,
claims, returns, and allowances with respect to their and their Subsidiaries’
sales, and (ii) maintain their billing systems and practices substantially as in
effect as of the Closing Date and shall only make material modifications thereto
with notice to, and with the consent of, Agent (such consent not to be
unreasonably withheld, conditioned or delayed).
 

 
- 36 -

--------------------------------------------------------------------------------

 



 
5.2   Reporting. Borrowers (a) will deliver to Agent (and if so requested by
Agent, with copies for each Lender) each of the reports set forth on Schedule
5.2 at the times specified therein, and (b) agree to use commercially reasonable
efforts in cooperation with Agent to facilitate and implement, within the 60-day
period following the Closing Date, a system of electronic collateral reporting
in order to provide electronic reporting of each of the items set forth on such
Schedule.
 
5.3           Existence.  Except as otherwise permitted under Section 6.3 or
Section 6.4 and except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect, each Borrower will, and will
cause each Subsidiary of each Borrower to, at all times preserve and keep in
full force and effect such Person’s valid existence and good standing in its
jurisdiction of organization and good standing with respect to all other
jurisdictions in which it is qualified to do business and any rights,
franchises, permits, licenses, accreditations, authorizations, or other
approvals material to their businesses; provided, that neither any Borrower nor
any Subsidiary of any Borrower shall be required to preserve any right,
franchise, permit, license, accreditation, authorization, or other approval if
the Board of Directors of such Borrower or such Subsidiary shall determine that
the preservation thereof is no longer desirable in the conduct of the business
of such Borrower or such Subsidiary, as the case may be, and that the loss
thereof is not disadvantageous in any material respect to such Borrower or such
Subsidiary, as the case may be, or the Lender Group.
 
5.4           Maintenance of Properties.  Except where the failure to do so
would not reasonably be likely to have a Material Adverse Effect, each Borrower
will, and will cause each Subsidiary of each Borrower to, maintain and preserve
all of its assets that are necessary or useful in the proper conduct of its
business in good working order and condition, ordinary wear, tear, casualty, and
condemnation and Permitted Dispositions excepted.
 
5.5           Taxes.  Each Borrower will, and will cause each of its
Subsidiaries to, pay in full before delinquency or before the expiration of any
extension period all material Taxes imposed, levied, or assessed against it, or
any of its assets or in respect of any of its income, businesses, or franchises,
except to the extent that (a) such Tax is the subject of a Permitted Protest or
(b) the failure to do so would not result in a Material Adverse Effect.
 
5.6           Insurance.  Each Borrower will, and will cause each of its
Subsidiaries to maintain insurance respecting each of each Borrower’s and its
Subsidiaries’ assets, covering liabilities, losses or damages as are customarily
insured against by other Persons engaged in same or similar businesses and
similarly situated and located.  All such policies of insurance shall be with
financially sound and reputable insurance companies acceptable to Agent and in
such amounts as is carried generally in accordance with sound business practice
by companies in similar businesses similarly situated and located and, in any
event, with respect to any ABL Priority Collateral, if any Borrower desires to
change, in any material respect, the terms and conditions of such related
policies of insurance, including, without limitation, the amount of coverage
provided thereunder, from the terms and conditions, including, without
limitation, the amount of coverage, in effect on the Closing Date, then, the
amount, adequacy, and scope of such insurance after giving effect to such
changes shall be reasonably satisfactory to Agent (such approval not to be
unreasonably withheld, delayed or conditioned) (it being agreed that the amount,
adequacy, and scope of the policies of insurance of Borrowers with respect to
the ABL Priority Collateral in effect as of the Closing Date are acceptable to
Agent).  Subject to the provisions of the Intercreditor Agreement, all property
insurance policies covering the Collateral are to be made payable to Agent for
the benefit of Agent and the Lenders, as their interests may appear, in case of
loss, pursuant to a standard loss payable endorsement with a standard
non-contributory “lender” or “secured party” clause and are to contain such
other provisions as Agent may reasonably require to fully protect the Lenders’
interest in the Collateral and to any payments to be made under such
policies.  All certificates of property and general liability insurance are to
be delivered to Agent, with the loss payable (but only in respect of Collateral)
endorsement in favor of Agent, and such policies or such endorsement shall
provide for not less than 30 days (10 days in the case of non-payment) prior
written notice to Agent of the exercise of any right of cancellation.  If any
Borrower or any Subsidiary of a Borrower fails to maintain such insurance, Agent
may arrange for such insurance, but at Borrowers’ expense and without any
responsibility on Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of
claims.  Upon the occurrence and during the continuance of an Event of Default
and subject to the Intercreditor Agreement, Agent shall have the sole right to
file claims under any property insurance policies in respect of the Collateral,
to receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.
 
 

 
- 37 -

--------------------------------------------------------------------------------

 



 
5.7           Inspection.
 
(a)           Each Borrower will, and will cause each of its Subsidiaries to,
permit Agent, any Lender, and each of their respective duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to examine and make copies of its books and
records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees (provided an authorized
representative of a Borrower shall be allowed to be present), with reasonable
prior notice to Borrowers and during regular business hours, subject to, solely
with respect to field examinations, the cost reimbursement limits in
Section 2.10(c).
 
(b)           Each Borrower will, and will cause each of its Subsidiaries to,
permit Agent and each of its duly authorized representatives or agents to
conduct appraisals and valuations, with reasonable prior notice to Borrowers and
during regular business hours, subject to the cost reimbursement limits in
Section 2.10(c).
 
5.8           Compliance with Laws.  Each Borrower will, and will cause each of
its Subsidiaries to, comply, in all material respects, with the requirements of
all applicable laws, rules, regulations, and orders of any Governmental
Authority, other than laws, rules, regulations, and orders (a) the compliance
with which may be contested in good faith or as to which a bona fide dispute may
exist or (b) the non-compliance with which, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
 
5.9           Environmental.  Each Borrower will, and will cause each of its
Subsidiaries to,
 
(a)           Keep any property either owned or operated by any Borrower or any
Subsidiary of a Borrower free of any Environmental Liens or post bonds or other
financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens except for any Environmental Liens that do
not attach to ABL Priority Collateral and that could not reasonably be expected
to cause a Material Adverse Effect,
 
(b)           Comply, in all material respects, with Environmental Laws and
provide to Agent documentation of such compliance which Agent reasonably
requests,
 
(c)           Promptly notify Agent of any release of which any Borrower has
knowledge of a Hazardous Material in any reportable quantity from or onto
property owned or operated by any Borrower or any Subsidiary of a Borrower and
take any Remedial Actions required to abate said release or otherwise to come
into compliance, in all material respects, with applicable Environmental Law;
provided, however, that neither any Borrower nor any Subsidiary of any Borrower
shall be required to take any Remedial Action to the extent that (i) its
obligation to do so is subject to a Permitted Protest or (ii) its failure to do
so could not reasonably be expected to result in a Material Adverse Effect, and
 
(d)           Promptly, but in any event within 5 Business Days of its receipt
thereof, provide Agent with written notice of any of the following:  (i) notice
that an Environmental Lien has been filed against any of the material real or
personal property of a Borrower or any Subsidiary of a Borrower, (ii)
commencement of any Environmental Action that could reasonably be expected to
have a Material Adverse Effect or written notice that such an Environmental
Action will be filed against a Borrower or any Subsidiary of a Borrower, and
(iii) written notice of a violation, citation, or other administrative order
from a Governmental Authority that could reasonably be expected to have a
Material Adverse Effect.
 

 
- 38 -

--------------------------------------------------------------------------------

 

 
5.10           Disclosure Updates.  With respect to any schedule to this
Agreement or the other Loan Documents which, pursuant to the express terms of
this Agreement or such other Loan Document, may be updated from time to time to
reflect changes to such schedules resulting from transactions not prohibited by
this Agreement or such other Loan Document (each, an “Amendment Eligible
Schedule”), Borrowers may amend any such Amendment Eligible Schedule solely to
reflect such changes by providing Agent an updated version of such Amendment
Eligible Schedule (together with a marked copy reflecting all deletions and
additions) at any time after the event giving rise to such change occurred and
requesting that such Amendment Eligible Schedule be deemed to replace the
previous corresponding Amendment Eligible Schedule as of the date delivered to
Agent.  So long as the form and substance of the proposed Amendment Eligible
Schedule is reasonably acceptable to Agent, Agent shall promptly distribute such
Amendment Eligible Schedule to Borrowers and the Lenders, whereupon such
amendment to such schedule shall be deemed effective as of the date delivered to
Agent.  The foregoing to the contrary notwithstanding, any notification pursuant
to the foregoing provision will not cure or remedy the effect of the prior
untrue statement of a material fact or omission of any material fact.
 
5.11           Formation of Subsidiaries.  Each Borrower will, at the time that
any Loan Party forms any direct or indirect Subsidiary or acquires any direct or
indirect Subsidiary after the Closing Date, (a) within 30 days of such formation
or acquisition (or such later date as permitted by Agent in its sole discretion)
(i) in the case of a Domestic Subsidiary (other than an Immaterial Subsidiary),
cause such new Subsidiary (x) to provide to Agent a joinder in substantially the
form attached to the Guaranty and Security Agreement, as well as appropriate
financing statements, all in form and substance reasonably satisfactory to Agent
(including being sufficient to grant Agent a first priority Lien (subject to
Permitted Liens) in and to the assets of such newly formed or acquired
Subsidiary constituting ABL Priority Collateral and a junior-priority Lien
(subject to Permitted Liens and the Intercreditor Agreement) in and to the
assets of such newly formed or acquired Subsidiary constituting Senior Secured
Notes Priority Collateral), and (y) to comply with the provisions of Section
5.12(b) as it relates to Real Property Collateral; and (ii) subject to the
provisions of the Intercreditor Agreement in the case of any Subsidiary,
provide, or cause the applicable Loan Party to provide, to Agent a pledge
agreement (or an addendum to the Guaranty and Security Agreement) and
appropriate certificates and powers or financing statements, pledging all of the
direct or beneficial ownership interest in such new Subsidiary in form and
substance reasonably satisfactory to Agent; provided, that only 65% of the total
outstanding voting Equity Interests of any first-tier Subsidiary of a Loan Party
that is a CFC (and none of the Equity Interests of any Subsidiary of such CFC)
shall be required to be pledged and (b) within 60 days of such formation or
acquisition (or such later date as permitted by Agent in its sole discretion),
provide to Agent all other documentation, including one or more opinions of
counsel reasonably satisfactory to Agent, which, in its opinion, is appropriate
with respect to the execution and delivery of the applicable documentation
referred to above (including, if reasonably requested by Agent, policies of
title insurance or other documentation with respect to all Real Property
Collateral owned in fee and subject to a mortgage).  Any document, agreement, or
instrument executed or issued pursuant to this Section 5.11 shall constitute a
Loan Document.
 
5.12           Further Assurances.
 
(a)           Each Borrower will, and will cause each of the other Loan Parties
to, at any time upon the reasonable request of Agent, execute or deliver to
Agent any and all financing statements, fixture filings, security agreements,
pledges, assignments, mortgages, deeds of trust, opinions of counsel, and all
other documents (the “Additional Documents”) that Agent may reasonably request
in form and substance reasonably satisfactory to Agent, to create, perfect, and
continue perfected or to better perfect Agent’s Liens in all of the assets of
the Borrowers and their Subsidiaries that are intended to constitute Collateral
(whether now owned or hereafter arising or acquired, tangible or intangible,
real or personal) or that become Senior Secured Notes Priority Collateral or
otherwise subject to the Liens of the Senior Secured Noteholder Collateral
Agent, and in order to fully consummate all of the transactions contemplated
hereby and under the other Loan Documents; provided, that the foregoing shall
not apply to any Subsidiary of a Loan Party that is a CFC or a not a Domestic
Subsidiary. To the maximum extent permitted by applicable law, if any Borrower
or any other Loan Party refuses or fails to execute or deliver any reasonably
requested Additional Documents within a reasonable period of time following the
request to do so, each Borrower and each other Loan Party hereby authorizes
Agent to execute any such Additional Documents in the applicable Loan Party’s
name and authorizes Agent to file such executed Additional Documents in any
appropriate filing office. In furtherance of, and not in limitation of, the
foregoing, each Loan Party shall take such actions as Agent may reasonably
request from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by substantially all of the assets of each Borrower
and its Subsidiaries (other than any Subsidiary of a Borrower that is not a
Domestic Subsidiary and any Subsidiary of a Borrower that is an Immaterial
Subsidiary), including all of the outstanding capital Equity Interests of each
Borrower (other than Accuride) and its Subsidiaries (subject to exceptions and
limitations contained in the Loan Documents).
 

 
- 39 -

--------------------------------------------------------------------------------

 



 
 
(b)           Each Borrower will, and will cause each of the other Loan Parties
to, at any time upon the reasonable request of Agent, to create and perfect
Liens in favor of Agent in any Real Property acquired by any Borrower or any
other Loan Party with a fair market value in excess of $3,000,000 or that
becomes Senior Secured Notes Priority Collateral or otherwise subject to the
Liens of the Senior Secured Noteholder Collateral Agent.
 
5.13           Lender Meetings.  Borrowers will, within 30 days after the
delivery of the annual financial statements for each fiscal year of Accuride, at
the request of Agent or of the Required Lenders and upon reasonable prior
notice, hold a meeting (at a mutually agreeable location and time or, at the
option of Agent, by conference call) with all Lenders who choose to attend such
meeting at which meeting shall be reviewed the financial results of the previous
fiscal year and the financial condition of Borrowers and their Subsidiaries and
the projections presented for the current fiscal year of Accuride.
 
5.14           Location of Inventory and Equipment.  Each Borrower will, and
will cause each of its Subsidiaries which is a Loan Party to, keep its Inventory
and Equipment only at, or in-transit between, the locations identified on
Schedule 4.24 (other than (a) Equipment in the possession of Persons for
purposes of being repaired or maintained in the ordinary course of Borrowers’
business and (b) Inventory with an aggregate book value not to exceed $500,000).
 
5.15           Enhancements to Senior Secured Notes Indebtedness.  If Senior
Secured Noteholder Collateral Agent or any Senior Secured Noteholder receives
any additional guaranty or other credit enhancement after the Closing Date from
any Loan Party, the Borrowers shall cause the same to be granted to Agent for
the benefit of the Lenders, subject to the terms of the Intercreditor Agreement.
 
5.16           Post-Closing Matters.  Each Borrower will, and will cause each of
the other Loan Parties to, complete each of the tasks and other items set forth
on Schedule 5.16 no later than the times specified therein or such later date as
Agent may agree in writing.
 
5.17           Compliance with ERISA and the IRC.  In addition to and without
limiting the generality of Section 5.8, each Borrower shall, and shall cause
each ERISA Affiliate to (a) comply in all material respects with applicable
provisions of ERISA and the IRC with respect to all Employee Benefit Plans, (b)
without the prior written consent of Agent and the Required Lenders, not take
any action or fail to take action the result of which could result in a Loan
Party or ERISA Affiliate incurring a material liability to the PBGC or to a
Multiemployer Plan (other than to pay contributions or premiums payable in the
ordinary course), (c) not allow any facts or circumstances to exist with respect
to one or more Employee Benefit Plans that, in the aggregate, reasonably could
be expected to result in a Material Adverse Effect, and (d) furnish to Agent
upon Agent’s written request such additional information about any Pension Plan
for which any Loan Party or ERISA Affiliate could reasonably expect to incur any
material liability.
 
       

 
- 40 -

--------------------------------------------------------------------------------

 



 
6.
NEGATIVE COVENANTS.

 
Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations:
 
6.1           Indebtedness.  Each Borrower will not, and will not permit any of
its Subsidiaries to create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.
 
6.2           Liens.  Each Borrower will not, and will not permit any of its
Subsidiaries to create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.
 
6.3           Restrictions on Fundamental Changes.  Each Borrower will not, and
will not permit any of its Subsidiaries to,
 
(a)           other than in order to consummate a Permitted Acquisition or
Permitted Disposition, enter into any merger, consolidation, or amalgamation,
except for (i) any merger, consolidation or amalgamation between Loan Parties,
provided, that a Borrower must be the surviving entity of any such merger,
consolidation or amalgamation to which it is any Borrower is a party, (ii) any
merger, consolidation or amalgamation between a Loan Party and a Subsidiary of
such Loan Party that is not a Loan Party so long as a Loan Party is the
surviving entity of any such merger, consolidation or amalgamation, and (iii)
any merger, consolidation or amalgamation between Subsidiaries of any Borrower
that are not Loan Parties,
 
(b)           liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of any Borrower with nominal assets and nominal liabilities, (ii)
the liquidation or dissolution of a Borrower (other than Accuride) so long as
all of the assets (including any interest in any Equity Interests) of such
liquidating or dissolving Borrower are transferred to a Borrower that is not
liquidating or dissolving, (iii) the liquidation or dissolution of a Loan Party
(other than any Borrower) or any of its wholly-owned Subsidiaries so long as all
of the assets (including any interest in any Equity Interests) of such
liquidating or dissolving Loan Party or Subsidiary are transferred to a Loan
Party that is not liquidating or dissolving, (iv) the liquidation or dissolution
of a Subsidiary of any Borrower that is not a Loan Party (other than any such
Subsidiary the Equity Interests of which (or any portion thereof) is subject to
a Lien in favor of Agent) so long as all of the assets of such liquidating or
dissolving Subsidiary are transferred to a Subsidiary of a Borrower that is not
liquidating or dissolving, or (v) the liquidation or dissolution of a
non-wholly-owned Subsidiary so long as the pro rata portion (based on the
ownership of such Subsidiary) of all of the assets (including any interest in
any Equity Interests) of such liquidating or dissolving Subsidiary are
transferred to the Loan Party or the Subsidiary of a Loan Party that owned
Equity Interests of such liquidating or dissolving Subsidiary; or
 
(c)           suspend or cease operating a substantial portion of its or their
business, except as permitted pursuant to clauses (a) or (b) above or in
connection with a transaction permitted under Section 6.4.
 
6.4           Disposal of Assets.  Other than Permitted Dispositions or
transactions expressly permitted by Sections 6.3 or 6.9, each Borrower will not,
and will not permit any of its Subsidiaries to convey, sell, lease, license,
assign, transfer, or otherwise dispose of (or enter into an agreement to convey,
sell, lease, license, assign, transfer, or otherwise dispose of) any of its or
their assets.
 
6.5           Nature of Business.  Each Borrower will not, and will not permit
any of its Subsidiaries to make any change in the nature of its or their
business as in effect on the Closing Date or acquire any properties or assets
that are not reasonably related to the conduct of such business activities;
provided, that the foregoing shall not prevent any Borrower and its Subsidiaries
from engaging in any business that is reasonably related, ancillary to or a
reasonable extension of their business or from engaging in any other lines of
business utilizing the Borrowers’ and their Subsidiaries’ manufacturing
capabilities on the Closing Date and reasonable extensions thereof.
 

 
- 41 -

--------------------------------------------------------------------------------

 



 
 
6.6           Prepayments and Amendments.  Each Borrower will not, and will not
permit any of its Subsidiaries to,
 
(a)           Except in connection with Refinancing Indebtedness permitted by
Section 6.1,
 
(i)         optionally prepay, redeem, defease, purchase, or otherwise acquire
any Indebtedness of any Borrower or any Subsidiary of a Borrower, other than (A)
the Obligations in accordance with this Agreement, (B) Permitted Intercompany
Advances, (C) any prepayment or redemption of outstanding Senior Secured Notes
as required by the Senior Secured Notes Documents as a result of any asset sale,
recovery event, change of control or similar event and to the extent permitted
by the Intercreditor Agreement, or (D) any other prepayment, repurchase,
redemption, defeasance or other satisfaction of Indebtedness so long as the
Payment Conditions are satisfied both before and after giving effect to such
prepayment, repurchase, redemptions, defeasance or other satisfaction, as the
case may be, or
 
(ii)         make any payment on account of Indebtedness that has been
contractually subordinated in right of payment to the Obligations if such
payment is not permitted at such time under the applicable subordination terms
and conditions, or
 
(b)           Directly or indirectly, amend, modify, or change any of the terms
or provisions of
 
(i)          (A) Indebtedness permitted under clause (u) of the definition of
Permitted Indebtedness in a manner which is adverse to the interests of Agent
and/or the Lenders in any material respect, or (B) any Senior Secured Notes
Document in a manner which is adverse to the interests of Agent and/or the
Lenders in any material respect or in a manner which is prohibited by the terms
of the Intercreditor Agreement, or
 
(ii)          Directly or indirectly, amend, modify, or change any of the terms
or provisions of the Governing Documents of any Loan Party or any of its
Subsidiaries if the effect thereof, either individually or in the aggregate,
could reasonably be expected to be materially adverse to the interests of the
Lenders.
 


6.7           Restricted Payments.  Each Borrower will not, and will not permit
any of its Subsidiaries to make any Restricted Payment; provided, that, so long
as no Default or Event of Default shall have occurred and be continuing or would
result therefrom,
 
(a)           Accuride may declare and pay dividends and distributions payable
only in Equity Interests (other than Disqualified Equity Interests) of Accuride,
 
(b)           Accuride may redeem in whole or in part any capital stock of
Accuride for another class of capital stock or rights to acquire capital stock
of Accuride or with proceeds from substantially concurrent equity contributions
or issuances of new shares of capital stock; provided, that such other class of
capital stock contains terms and provisions at least as advantageous to the
Lender Group as those contained in the capital stock redeemed thereby,
 
(c)           Accuride may repurchase shares of its capital stock (and/or
options or warrants in respect thereof) held by its officers, directors and
employees, so long as such repurchase is pursuant to, and in accordance with the
terms of any management and/or employee stock plans, stock subscription
agreements or shareholder agreements; provided, that the aggregate amount of
cash paid (plus the cash payments with respect to Indebtedness outstanding under
clause (l) of the definition of Permitted Indebtedness) in respect of any such
repurchases pursuant to this clause (c) does not exceed $500,000 in any calendar
year (or such greater amount as Agent may agree),
 

 
- 42 -

--------------------------------------------------------------------------------

 



 
 
(d)           Accuride may make distributions to former employees, officers, or
directors of Accuride (or any spouses, ex-spouses, or estates of any of the
foregoing), solely in the form of forgiveness of Indebtedness of such Persons
owing to Accuride on account of repurchases of the Equity Interests of Accuride
held by such Persons; provided that such Indebtedness was incurred by such
Persons solely to acquire Equity Interests of Accuride, and
 
(e)           Accuride may declare and pay cash dividends and make other
distributions so long as the Payment Conditions are satisfied both before and
after giving effect to such payment.
 
6.8           Accounting Methods.  Each Borrower will not, and will not permit
any of its Subsidiaries to, make any material change in accounting treatment or
reporting practices, except for (i) changes as required by GAAP, (ii) in
accordance with Section 1.2, or (iii) changes that are not materially adverse to
the interests of the Lenders in their capacity as such.
 
6.9           Investments.  Each Borrower will not, and will not permit any of
its Subsidiaries to, directly or indirectly, make or acquire any Investment or
incur any liabilities (including contingent obligations) for or in connection
with any Investment except for Permitted Investments.
 
6.10           Transactions with Affiliates.  Each Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, enter into or
permit to exist any transaction with any Affiliate of any Borrower or any
Subsidiary of any Borrower except for:
 
(a)           transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between such Borrower or its Subsidiaries, on the
one hand, and any Affiliate of such Borrower or its Subsidiaries, on the other
hand, so long as such transactions are no less favorable, taken as a whole, to
such Borrower or its Subsidiaries, as applicable, than would be obtained in an
arm’s length transaction with a non-Affiliate,
 
(b)           so long as it has been approved by such Borrower’s or its
applicable Subsidiary’s board of directors (or comparable governing body) in
accordance with applicable law, any indemnity provided for the benefit of
directors (or comparable managers) of such Borrower or its applicable
Subsidiary,
 
(c)           so long as it has been approved by such Borrower’s or its
applicable Subsidiary’s board of directors (or comparable governing body) in
accordance with applicable law, the payment of reasonable compensation,
severance, or employee benefit arrangements to employees and officers of such
Borrower and its Subsidiaries in the ordinary course of business and consistent
with industry practice,
 
(d)           reasonable and customary fees paid to members of Accuride’s board
of directors, and
 
(e)           transactions permitted by Section 6.3 or Section 6.7, or any
Permitted Intercompany Advance.
 
6.11           Use of Proceeds.  Each Borrower will not, and will not permit any
of its Subsidiaries to use the proceeds of any Loan made hereunder for any
purpose other than (a) on the Closing Date, (i) to repay, in full, the
outstanding principal, accrued interest, and accrued fees and expenses owing
under or in connection with the Existing Credit Facility, and (ii) to pay the
fees, costs, and expenses incurred in connection with this Agreement, the other
Loan Documents, and the transactions contemplated hereby and thereby, in each
case, as set forth in the Funds Flow Agreement, and (b) thereafter, consistent
with the terms and conditions hereof, to finance working capital, for general
corporate purposes, and for their other lawful and permitted purposes (including
that no part of the proceeds of the Loans made to Borrowers will be used to
purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors).
 

 
- 43 -

--------------------------------------------------------------------------------

 

 
 
6.12           [Intentionally Omitted].
 
6.13           [Intentionally Omitted].
 
6.14           Immaterial Subsidiaries.  Borrowers will not permit the
Immaterial Subsidiaries, taken together, to have (a) aggregate net sales, (b)
aggregate assets (including Equity Interests in other Subsidiaries) or (c) an
aggregate contribution to EBITDA, in each case that would exceed 10% of the net
sales, assets (including Equity Interests in other Subsidiaries) or EBITDA of
Borrowers and their Subsidiaries, on a consolidated basis (calculated as of the
most recent fiscal period with respect to which Agent shall have received
financial statements required to be delivered pursuant to clause (a), (c) or (e)
of Schedule 5.1 to the Agreement or if prior to delivery of any financial
statements pursuant to such clauses, then calculated with respect to the
financial statements dated as of March 31, 2013).
 
6.15           Employee Benefits.  Each Borrower will not, and will not permit
any ERISA Affiliate to:
 
(a)           terminate any Pension Plan in a manner, or take any other action
with respect to any Pension Plan, which could reasonably be expected to result
in any liability of any Loan Party or ERISA Affiliate to the PBGC,
 
(b)           fail to make full payment when due of all amounts which, under the
provisions of any Pension Plan or Multiemployer Plan, agreement relating thereto
or applicable Law, any Loan Party or ERISA Affiliate is required to pay if such
failure could reasonably be expected to have a Material Adverse Effect,
 
(c)           amend a Pension Plan resulting in a material increase in current
liability such that a Loan Party or ERISA Affiliate is required to provide
security to such Plan under the IRC, or
 
(d)           withdraw or partially withdraw from any Multiemployer Plan if such
withdrawal or partial withdrawal could reasonably be expected to have a Material
Adverse Effect.
 
6.16           Canadian Pension Plans.  No Loan Party shall maintain,
contribute, sponsor, administer or otherwise become liable in respect of any
Canadian Pension Plan, any Canadian Benefit Plan or any Canadian Defined Benefit
Plan.
 
7.
FINANCIAL COVENANTS.

 
Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, commencing on the date on
which a Financial Covenant Period begins and measured as of the end of the
fiscal month immediately preceding the date on which a Financial Covenant Period
first begins and as of each fiscal month-end thereafter during such Financial
Covenant Period for the Measurement Period ended on the last day of such fiscal
month, Borrowers will have a Fixed Charge Coverage Ratio of at least 1.00 to
1.00.
 
8.
EVENTS OF DEFAULT.

 
Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:
 

 
- 44 -

--------------------------------------------------------------------------------

 



 


 
8.1           Payments.  If Borrowers fail to pay when due and payable, or when
declared due and payable, (a) all or any portion of the Obligations consisting
of interest, fees, or charges due the Lender Group, reimbursement of Lender
Group Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of 3 Business Days, (b) all
or any portion of the principal of the Loans, or (c) any amount payable to
Issuing Bank in reimbursement of any drawing under a Letter of Credit;
 
8.2           Covenants.  If any Loan Party or any of its Subsidiaries:
 
(a)           fails to perform or observe any covenant or other agreement
contained in any of (i) Sections 5.1, 5.2, 5.3 (solely if any Borrower is not in
good standing in its jurisdiction of organization), 5.6, 5.7 (solely if any
Borrower refuses to allow Agent or its representatives or agents to visit any
Borrower’s properties, inspect its assets or books or records, examine and make
copies of its books and records, or discuss Borrowers’ affairs, finances, and
accounts with officers and employees of any Borrower), or 5.16 of this
Agreement, (ii) Section 6 of this Agreement, (iii) Section 7 of this Agreement,
or (iv) Section 7(k) of the Guaranty and Security Agreement; or
 
(b)                 fails to perform or observe any covenant or other agreement
contained in this Agreement, or in any of the other Loan Documents, in each
case, other than any such covenant or agreement that is the subject of another
provision of this Section 8 (in which event such other provision of this Section
8 shall govern), and such failure continues for a period of 30 days after the
date on which written notice thereof is given to Borrowers by Agent;
 


8.3           Judgments.  If one or more judgments, orders, or awards for the
payment of money involving an aggregate amount of $10,000,000, or more (except
to the extent fully covered (other than to the extent of customary deductibles)
by insurance pursuant to which the insurer has not denied coverage) is entered
or filed against a Loan Party or any of its Subsidiaries, or with respect to any
of their respective assets, and either (a) there is a period of 30 consecutive
days at any time after the entry of any such judgment, order, or award during
which (1) the same is not discharged, satisfied, vacated, or bonded pending
appeal, or (2) a stay of enforcement thereof is not in effect, or
(b) enforcement proceedings are commenced upon such judgment, order, or award;
 
8.4           Voluntary Bankruptcy, etc.  If an Insolvency Proceeding is
commenced by a Loan Party or any of its Subsidiaries (other than an Immaterial
Subsidiary);
 
8.5           Involuntary Bankruptcy, etc.  If an Insolvency Proceeding is
commenced against a Loan Party or any of its Subsidiaries (other than an
Immaterial Subsidiary) and any of the following events occur: (a) such Loan
Party or such Subsidiary consents to the institution of such Insolvency
Proceeding against it, (b) the petition commencing the Insolvency Proceeding is
not timely controverted, (c) the petition commencing the Insolvency Proceeding
is not dismissed within 60 calendar days of the date of the filing thereof, (d)
an interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, such Loan Party or such Subsidiary, or (e) an order
for relief shall have been issued or entered therein;
 
8.6           Default Under Other Agreements.  If there is a default in one or
more agreements (beyond any applicable grace periods) to which a Loan Party or
any of its Subsidiaries is a party with one or more third Persons relative to a
Loan Party’s or any of its Subsidiaries’ Indebtedness involving an aggregate
amount of $10,000,000 or more, and such default (a) occurs at the final maturity
of the obligations thereunder, or (b) results in a right by such third Person,
irrespective of whether exercised, to accelerate the maturity of such Loan
Party’s or its Subsidiary’s obligations thereunder;
 

 
- 45 -

--------------------------------------------------------------------------------

 



 
 
8.7           Representations, etc.  If any warranty, representation,
certificate, statement, or Record made herein or in any other Loan Document or
delivered in writing to Agent or any Lender in connection with this Agreement or
any other Loan Document proves to be untrue in any material respect (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;
 
8.8           Guaranty.  If the obligation of any Guarantor under the guaranty
contained in the Guaranty and Security Agreement is limited or terminated by
operation of law or by such Guarantor (other than in accordance with the terms
of this Agreement);
 
8.9           Security Documents.  If the Guaranty and Security Agreement or any
other Loan Document that purports to create a Lien, shall, for any reason, fail
or cease to create a valid and perfected and, except to the extent of Permitted
Priority Liens and except to the extent set forth in the Intercreditor
Agreement, first priority Lien on the Collateral covered thereby, except (a) as
a result of a disposition of the applicable Collateral in a transaction
permitted under this Agreement, or (b) as the result of an action or failure to
act on the part of Agent;
 
8.10           Loan Documents.  The validity or enforceability of any Loan
Document shall at any time for any reason (other than solely as the result of an
action or failure to act on the part of Agent) be declared to be null and void,
or a proceeding shall be commenced by a Loan Party or its Subsidiaries, or by
any Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document;
 
8.11           Change in Control.  A Change in Control shall occur, whether
directly or indirectly;
 
8.12           ERISA.  A Notification Event shall occur, which could reasonably
be expected to result in a Lien on any Loan Party or which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect; or
 
8.13           Intercreditor Agreement.  The Intercreditor Agreement or any
provision thereof shall cease to be in full force or effect (except in
accordance with its terms in all material respects), or any parties thereto
shall deny or disaffirm their respective obligations thereunder, or any parties
thereto shall default in the due performance or observance of any term, covenant
or agreement on their part to be performed or observed pursuant to the terms
thereof.
 
9.
RIGHTS AND REMEDIES.

 
9.1           Rights and Remedies.  Upon the occurrence and during the
continuation of an Event of Default, Agent may, and, at the instruction of the
Required Lenders, shall (in each case under clauses (a) or (b) by written notice
to Borrowers), in addition to any other rights or remedies provided for
hereunder or under any other Loan Document or by applicable law, do any one or
more of the following:
 
(a)           (i) declare the principal of, and any and all accrued and unpaid
interest and fees in respect of, the Loans and all other Obligations (other than
the Bank Product Obligations), whether evidenced by this Agreement or by any of
the other Loan Documents to be immediately due and payable, whereupon the same
shall become and be immediately due and payable and Borrowers shall be obligated
to repay all of such Obligations in full, without presentment, demand, protest,
or further notice or other requirements of any kind, all of which are hereby
expressly waived by each Borrower, and (ii) direct Borrowers to provide (and
Borrowers agree that upon receipt of such notice Borrowers will provide) Letter
of Credit Collateralization to Agent to be held as security for Borrowers’
reimbursement obligations for drawings that may subsequently occur under issued
and outstanding Letters of Credit;
 

 
- 46 -

--------------------------------------------------------------------------------

 



 
(b)           declare the Commitments terminated, whereupon the Commitments
shall immediately be terminated together with (i) any obligation of any
Revolving Lender to make Revolving Loans, (ii) the obligation of the Swing
Lender to make Swing Loans, and (iii) the obligation of Issuing Bank to issue
Letters of Credit; and
 
(c)           exercise all other rights and remedies available to Agent or the
Lenders under the Loan Documents, under applicable law, or in equity.
 
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrowers shall automatically be obligated to repay all of such Obligations in
full (including Borrowers being obligated to provide (and Borrowers agree that
they will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrowers’ reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit and (2)
Bank Product Collateralization to be held as security for Borrowers’ or their
Subsidiaries’ obligations in respect of outstanding Bank Products), without
presentment, demand, protest, or notice or other requirements of any kind, all
of which are expressly waived by Borrowers.
 
9.2           Remedies Cumulative.  The rights and remedies of the Lender Group
under this Agreement, the other Loan Documents, and all other agreements shall
be cumulative.  The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity.  No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver.  No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.
 
10.
WAIVERS; INDEMNIFICATION.

 
10.1           Demand; Protest; etc.  Each Borrower waives demand, protest,
notice of protest, notice of default or dishonor, notice of payment and
nonpayment, nonpayment at maturity, release, compromise, settlement, extension,
or renewal of documents, instruments, chattel paper, and guarantees at any time
held by the Lender Group on which any Borrower may in any way be liable.
 
10.2           The Lender Group’s Liability for Collateral.  Each Borrower
hereby agrees that:  (a) so long as Agent complies with its obligations, if any,
under the Code, the Lender Group shall not in any way or manner be liable or
responsible for:  (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers.
 
 

 
- 47 -

--------------------------------------------------------------------------------

 



 
10.3   Indemnification. Each Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons and the Lender-Related Persons (each, an “Indemnified
Person”) harmless (to the fullest extent permitted by law) from and against any
and all claims, demands, suits, actions, investigations, proceedings,
liabilities, fines, costs, penalties, and damages, and all reasonable and
documented fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrowers
shall not be liable for costs and expenses (including attorneys’ fees) of any
Lender (other than Wells Fargo) incurred in advising, structuring, drafting,
reviewing, administering or syndicating the Loan Documents), enforcement,
performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents, or the
transactions contemplated hereby or thereby or the monitoring of Borrowers’ and
their Subsidiaries’ compliance with the terms of the Loan Documents (provided,
that the indemnification in this clause (a) shall not extend to (i) disputes
solely between or among the Lenders that do not involve any acts or omissions of
any Loan Party, or (ii) disputes solely between or among the Lenders and their
respective Affiliates that do not involve any acts or omissions of any Loan
Party; it being understood and agreed that the indemnification in this clause
(a) shall extend to Agent (but not the Lenders) relative to disputes between or
among Agent on the one hand, and one or more Lenders, or one or more of their
Affiliates, on the other hand), (b) with respect to any actual or prospective
investigation, litigation, or proceeding related to this Agreement, any other
Loan Document, the making of any Loans or issuance of any Letters of Credit
hereunder, or the use of the proceeds of the Loans or the Letters of Credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto, and (c) in connection with or arising out of any presence or release of
Hazardous Materials at, on, under, to or from any assets or properties owned,
leased or operated by any Borrower or any Subsidiary of any Borrower or any
Environmental Actions, Environmental Liabilities or Remedial Actions related in
any way to any such assets or properties of any Borrower or any Subsidiary of
any Borrower (each and all of the foregoing, the “Indemnified
Liabilities”).  The foregoing to the contrary notwithstanding, (x) no Borrower
shall have any obligation to any Indemnified Person under this Section 10.3 with
respect to any Indemnified Liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such Indemnified Person and (y) Borrowers shall only be required
to pay the reasonable and documented fees and expenses of one counsel for the
Indemnified Persons as a whole and in the event of any conflict of interest, not
more than one additional counsel for the Indemnified Persons.  This provision
shall survive the termination of this Agreement and the repayment in full of the
Obligations.  If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which
Borrowers were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrowers with respect thereto.  This Section 10.3
shall not apply with respect to Taxes other than any Taxes that represent
liabilities, fines, costs, etc. arising from any non-Tax claim.  WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON.
 
 
 
- 48 -

--------------------------------------------------------------------------------

 
 
11.
NOTICES.

 
Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile.  In the case of notices or
demands to any Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:






 
If to any Borrower:
c/o Accuride Corporation
7140 Office Circle
   
PO Box 15600
   
Evansville, IN 47716
   
Attn:
Greg Risch, CFO
     
Todd Taylor, Treasurer
   
Fax No. (812) 962-5429
       
with copies to:
Latham & Watkins LLP
   
355 South Grand Avenue
   
Los Angeles, CA 90071-1560
   
Attn:
Glen B. Collyer
   
Fax No.: (213) 891-8763
       
If to Agent:
Wells Fargo Bank, National Association
   
150 South Wacker Drive, Suite 2200
   
MAC N2814-220
   
Chicago, Illinois 60606
   
Attn:
Loan Portfolio Manager (Accuride)
   
Fax No.: (312) 332-0424
       
with copies to:
McGuireWoods LLP
   
77 West Wacker Drive, Suite 4100
   
Chicago, Illinois 60601
   
Attn:
Philip J. Perzek
   
Fax No.: (312) 698-4555


Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received, (b)
notices by facsimile shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender's receipt of an acknowledgment from the intended recipient (such as by
the "return receipt requested" function, as available, return email or other
written acknowledgment).
 
12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

 
(a)           THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND
ANY CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 

 
- 49 -

--------------------------------------------------------------------------------

 



 
(b)           THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED,
THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY
BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT
ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND.  EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).
 
(c)           TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER
AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF
ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR
ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS
(EACH A "CLAIM").  EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT
THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
 
(d)           EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK AND THE STATE OF NEW
YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
 
(e)           NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, THE
SWING LENDER, ANY OTHER LENDER, ISSUING BANK, OR ANY AFFILIATE, DIRECTOR,
OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF
THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR
LOSSES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF
LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING
IN CONNECTION THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES
NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER
OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.
 

 
- 50 -

--------------------------------------------------------------------------------

 



 


 
13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 
13.1           Assignments and Participations.
 
(a)           (i)  Subject to the conditions set forth in clause (a)(ii) below,
any Lender may assign and delegate all or any portion of its rights and duties
under the Loan Documents (including the Obligations owed to it and its
Commitments) to one or more assignees so long as such prospective assignee is an
Eligible Transferee (each, an “Assignee”), with the prior written consent (such
consent not be unreasonably withheld, conditioned or delayed) of:
 
(A)           Borrowers; provided, that no consent of Borrowers shall be
required (1) if an Event of Default has occurred and is continuing, or (2) in
connection with an assignment to a Person that is a Lender or an Affiliate
(other than natural persons) of a Lender; provided further, that Borrowers shall
be deemed to have consented to a proposed assignment unless they object thereto
by written notice to Agent within 10 Business Days after having received notice
thereof; and
 
(B)           Agent, Swing Lender, and Issuing Bank; provided, that no consent
of Agent, Swing Lender or Issuing Bank shall be required in connection with an
assignment to a Person that is a Lender or an Affiliate (other than natural
persons) of a Lender.
 
(ii)           Assignments shall be subject to the following additional
conditions:
 
(A)           no assignment may be made (i) so long as no Event of Default has
occurred and is continuing, to an Ineligible Institution, (ii) so long as no
Event of Default has occurred and is continuing, to a Competitor, or (iii) to a
natural person,
 
(B)           no assignment may be made to a Loan Party or an Affiliate of a
Loan Party unless consented to by the Required Lenders,
 
(C)           the amount of the Commitments and the other rights and obligations
of the assigning Lender hereunder and under the other Loan Documents subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to Agent) shall be in a minimum
amount (unless waived by Agent) of $5,000,000 (except such minimum amount shall
not apply to (i) an assignment or delegation by any Lender to any other Lender,
an Affiliate of any Lender, or a Related Fund of such Lender or (ii) a group of
new Lenders, each of which is an Affiliate of each other or a Related Fund of
such new Lender to the extent that the aggregate amount to be assigned to all
such new Lenders is at least $5,000,000),
 
(D)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement,
 
(E)           the parties to each assignment shall execute and deliver to Agent
an Assignment and Acceptance; provided, that Borrowers and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrowers and Agent by such Lender
and the Assignee,
 
 

 
- 51 -

--------------------------------------------------------------------------------

 



 
           (F)    unless waived by Agent, the assigning Lender or Assignee has
paid to Agent, for Agent’s separate account, a processing fee in the amount of
$5,000, and

 
(G)           the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).
 
(b)           From and after the date that Agent receives the executed
Assignment and Acceptance and, if applicable, payment of the required processing
fee, (i) the Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, shall be a “Lender” and shall have the rights and
obligations of a Lender under the Loan Documents, and (ii) the assigning Lender
shall, to the extent that rights and obligations hereunder and under the other
Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (except with respect to Section 10.3) and be
released from any future obligations under this Agreement (and in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement and the other Loan
Documents, such Lender shall cease to be a party hereto and thereto); provided,
that nothing contained herein shall release any assigning Lender from
obligations that survive the termination of this Agreement, including such
assigning Lender’s obligations under Section 15 and Section 17.9(a).
 
(c)           By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows:  (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other Loan Document furnished pursuant
hereto, (iii) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (iv) such Assignee will, independently and without
reliance upon Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, (v) such Assignee appoints and authorizes Agent to take such
actions and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to Agent, by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto, and (vi) such Assignee
agrees that it will perform all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.
 
(d)           Immediately upon Agent’s receipt of the required processing fee,
if applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom.  The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.
 
 

 
- 52 -

--------------------------------------------------------------------------------

 



 
(e)    Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, that (i) the Originating Lender
shall remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate (other than default interest) applicable to the Obligations hereunder in
which such Participant is participating, (C) release all or substantially all of
the Collateral or guaranties (except to the extent expressly provided herein or
in any of the Loan Documents) supporting the Obligations hereunder in which such
Participant is participating, (D) postpone the payment of, or reduce the amount
of, the interest or fees payable to such Participant through such Lender (other
than a waiver of default interest), or (E) decreases the amount or postpones the
due dates of scheduled principal repayments or prepayments (other than mandatory
prepayments)  or premiums payable to such Participant through such Lender, (v)
no participation shall be sold to a natural person, (vi) no participation shall
be sold to a Loan Party or an Affiliate of a Loan Party without the consent of
Required Lenders, and (vii) all amounts payable by Borrowers hereunder shall be
determined as if such Lender had not sold such participation, except that, if
amounts outstanding under this Agreement are due and unpaid, or shall have been
declared or shall have become due and payable upon the occurrence of an Event of
Default, each Participant shall be deemed to have the right of set off in
respect of its participating interest in amounts owing under this Agreement to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement.  The rights of any Participant
only shall be derivative through the Originating Lender with whom such
Participant participates and no Participant shall have any rights under this
Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collateral, or otherwise in respect of the
Obligations.  No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.
 
(f)           In connection with any such assignment or participation or
proposed assignment or participation or any grant of a security interest in, or
pledge of, its rights under and interest in this Agreement, a Lender may,
subject to the provisions of Section 17.9, disclose all documents and
information which it now or hereafter may have relating to any Borrower and its
Subsidiaries and their respective businesses.
 
(g)           Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Bank or U.S.
Treasury Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.
 
(h)           Agent (as a non-fiduciary agent on behalf of Borrowers) shall
maintain, or cause to be maintained, a register (the “Register”) on which it
enters the name and address of each Lender as the registered owner of the
Revolving Loans, the FILO Term Loan and/or Obligations (and the principal amount
thereof and stated interest thereon) held by such Lender.  A Revolving Loan,
FILO Term Loan and/or Obligation (and the registered note, if any, evidencing
the same) may be assigned or sold in whole or in part only by registration of
such assignment or sale on the Register (and each registered note shall
expressly so provide), together with the surrender of the registered note, if
any, evidencing the same duly endorsed by (or accompanied by a written
instrument of assignment or sale duly executed by) the holder of such registered
note, whereupon, at the request of the designated assignee(s) or transferee(s),
one or more new registered notes in the same aggregate principal amount shall be
issued to the designated assignee(s) or transferee(s).  Prior to the
registration of assignment or sale of any Revolving Loan, FILO Term Loan and/or
Obligation (and the registered note, if any evidencing the same), Borrowers
shall treat the Person in whose name such Revolving Loan, FILO Term Loan and/or
Obligation (and the registered note, if any, evidencing the same) is registered
as the owner thereof for the purpose of receiving all payments thereon and for
all other purposes, notwithstanding notice to the contrary.
 

 
- 53 -

--------------------------------------------------------------------------------

 



 


 
(i)           In the event that a Lender sells participations in a Revolving
Loan, FILO Term Loan and/or Obligation, such Lender, as a non-fiduciary agent on
behalf of Borrowers, shall maintain (or cause to be maintained) a register on
which it enters the name and address of all Participants in the Revolving Loans,
the FILO Term Loan and/or Obligations held by it (and the principal amount (and
stated interest thereon) of the portion of such Revolving Loans, FILO Term Loan
and/or Obligations that is subject to such participations) (the “Participant
Register”).  A Revolving Loan, FILO Term Loan and/or Obligation (and the
registered note, if any, evidencing the same) may be participated in whole or in
part only by registration of such Participation on the Participant Register (and
each registered note shall expressly so provide).
 
(j)           Agent shall make a copy of the Register (and each Lender shall
make a copy of its Participant Register in the extent it has one) available for
review by Borrowers from time to time as Borrowers may reasonably request.
 
13.2           Successors.  This Agreement shall bind and inure to the benefit
of the respective successors and assigns of each of the parties; provided, that
no Borrower may assign this Agreement or any rights or duties hereunder without
the Lenders’ prior written consent and any prohibited assignment shall be
absolutely void ab initio.  No consent to assignment by the Lenders shall
release any Borrower from its Obligations.  A Lender may assign this Agreement
and the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 13.1 and, except as expressly required pursuant to Section
13.1, no consent or approval by any Borrower is required in connection with any
such assignment.
 
14.
AMENDMENTS; WAIVERS.

 
14.1           Amendments and Waivers.
 
(a)           No amendment, waiver or other modification of any provision of
this Agreement or any other Loan Document (other than Bank Product Agreements or
the Fee Letter), and no consent with respect to any departure by any Borrower
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and the Loan Parties that are party thereto and then any such waiver or
consent shall be effective, but only in the specific instance and for the
specific purpose for which given; provided, that no such waiver, amendment, or
consent shall, unless in writing and signed by all of the Lenders directly
affected thereby and all of the Loan Parties that are party thereto, do any of
the following:
 
(i)         increase the amount of or extend the expiration date of any
Commitment of any Lender or amend, modify, or eliminate the last sentence of
Section 2.4(c)(i),
 
(ii)         postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest (other than default
interest), fees (other than fees increasing as a result of an Event of Default),
or other amounts due hereunder or under any other Loan Document,
 
(iii)         reduce the principal of, or the rate of interest (other than
default interest) on, any loan or other extension of credit hereunder, or reduce
any fees or other amounts payable hereunder or under any other Loan Document
(except (x) in connection with the waiver of applicability of Section 2.6(c)
(which waiver shall be effective with the written consent of the Required
Lenders), and (y) that any amendment or modification of defined terms used in
the financial covenants in this Agreement shall not constitute a reduction in
the rate of interest or a reduction of fees for purposes of this clause (iii)),
 
(iv)         amend, modify, or eliminate this Section 14.1 or any provision of
this Agreement providing for consent or other action by all Lenders,
 

 
- 54 -

--------------------------------------------------------------------------------

 



 
 
(v)   amend, modify, or eliminate Section 3.1 or 3.2,
 
(vi)   amend, modify, or eliminate the express provisions of Section 15.11,
 
(vii)   other than as permitted by Section 15.11, release Agent’s Lien in and to
any of the Collateral,
 
(viii)   amend, modify, or eliminate the definitions of “Required Lenders” or
“Pro Rata Share”,
 
(ix)   other than as permitted by Section 15.11(a), contractually subordinate
any of Agent’s Liens,
 
(x)   other than in connection with a merger, amalgamation, liquidation,
dissolution or sale of such Person expressly permitted by the terms hereof or
the other Loan Documents (as the same may be amended or otherwise modified from
time to time pursuant to this Agreement), release any Borrower or any Guarantor
from any obligation for the payment of money or consent to the assignment or
transfer by any Borrower or any Guarantor of any of its rights or duties under
this Agreement or the other Loan Documents,
 
(xi)   amend, modify, or eliminate any of the provisions of Section 2.4(b)(i) or
(ii) or Section 2.4(e) or (f), or
 
(xii)   except as expressly provided therein, amend, modify, or eliminate any of
the provisions of Section 13.1;
 
(b)           No amendment, waiver, modification, or consent shall amend,
modify, waive, or eliminate,
 
(i)         the definition of, or any of the terms or provisions of, the Fee
Letter, without the written consent of Agent and Borrowers (and shall not
require the written consent of any of the Lenders), or
 
(ii)         any provision of Section 15 pertaining to Agent, or any other
rights or duties of Agent under this Agreement or the other Loan Documents,
without the written consent of Agent, Borrowers, and the Required Lenders;
 
(c)           No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Issuing Bank, or any other rights or duties of Issuing
Bank under this Agreement or the other Loan Documents, without the written
consent of Issuing Bank, Agent, Borrowers, and the Required Lenders;
 
(d)           No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Swing Lender, or any other rights or duties of Swing
Lender under this Agreement or the other Loan Documents, without the written
consent of Swing Lender, Agent, Borrowers, and the Required Lenders;
 
(e)           Anything in this Section 14.1 to the contrary notwithstanding, (i)
any amendment, modification, elimination, waiver, consent, termination, or
release of, or with respect to, any provision of this Agreement or any other
Loan Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Borrower,
shall not require consent by or the agreement of any Loan Party, and (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender other
than any of the matters governed by Section 14.1(a)(i) through (iii) that affect
such Lender; and
 

 
- 55 -

--------------------------------------------------------------------------------

 



 
 
(f)                 No amendment, waiver, modification, elimination, or consent
shall, without the written consent of Agent, Borrowers and the Supermajority
Lenders, amend, modify or eliminate the definition of Borrowing Base or any of
the defined terms (including, without limitation, the definitions of Eligible
Accounts, Eligible Inventory, Eligible Finished Goods Inventory, Eligible Raw
Materials Inventory, and Eligible Work–In–Process Inventory) that are used in
such definition to the extent that any such change results in more credit being
made available to Borrowers based upon the Borrowing Base, but not otherwise, or
the definition of Maximum Revolver Amount, or the definition of Maximum Stated
Revolver Amount, or the definition of FILO Term Loan Amount or change
Section 2.1(c).
 


14.2           Replacement of Certain Lenders.
 
(a)           If (i) any action to be taken by the Lender Group or Agent
hereunder requires the consent, authorization, or agreement of all Lenders or
all Lenders affected thereby and if such action has received the consent,
authorization, or agreement of the Required Lenders but not of all Lenders or
all Lenders affected thereby, or (ii) any Lender makes a claim for compensation
under Section 16, then Borrowers or Agent, upon at least 5 Business Days prior
irrevocable notice, may permanently replace any Lender that failed to give its
consent, authorization, or agreement (a “Non-Consenting Lender”) or any Lender
that made a claim for compensation (a “Tax Lender”) with one or more Replacement
Lenders, and the Non-Consenting Lender or Tax Lender, as applicable, shall have
no right to refuse to be replaced hereunder.  Such notice to replace the
Non-Consenting Lender or Tax Lender, as applicable, shall specify an effective
date for such replacement, which date shall not be later than 15 Business Days
after the date such notice is given.
 
(b)           Prior to the effective date of such replacement, the
Non-Consenting Lender or Tax Lender, as applicable, and each Replacement Lender
shall execute and deliver an Assignment and Acceptance, subject only to the
Non-Consenting Lender or Tax Lender, as applicable, being repaid in full its
share of the outstanding Obligations (without any premium or penalty of any kind
whatsoever, but including (i) all interest, fees and other amounts that may be
due in payable in respect thereof, and (ii) an assumption of its Pro Rata Share
of participations in the Letters of Credit).  If the Non-Consenting Lender or
Tax Lender, as applicable, shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, Agent
may, but shall not be required to, execute and deliver such Assignment and
Acceptance in the name or and on behalf of the Non-Consenting Lender or Tax
Lender, as applicable, and irrespective of whether Agent executes and delivers
such Assignment and Acceptance, the Non-Consenting Lender or Tax Lender, as
applicable, shall be deemed to have executed and delivered such Assignment and
Acceptance.  The replacement of any Non-Consenting Lender or Tax Lender, as
applicable, shall be made in accordance with the terms of Section 13.1.  Until
such time as one or more Replacement Lenders shall have acquired all of the
Obligations, the Commitments, and the other rights and obligations of the
Non-Consenting Lender or Tax Lender, as applicable, hereunder and under the
other Loan Documents, the Non-Consenting Lender or Tax Lender, as applicable,
shall remain obligated to make the Non-Consenting Lender’s or Tax Lender’s, as
applicable, Pro Rata Share of Revolving Loans and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of
participations in such Letters of Credit.
 
14.3           No Waivers; Cumulative Remedies.  No failure by Agent or any
Lender to exercise any right, remedy, or option under this Agreement or any
other Loan Document, or delay by Agent or any Lender in exercising the same,
will operate as a waiver thereof.  No waiver by Agent or any Lender will be
effective unless it is in writing, and then only to the extent specifically
stated.  No waiver by Agent or any Lender on any occasion shall affect or
diminish Agent’s and each Lender’s rights thereafter to require strict
performance by Borrowers of any provision of this Agreement.  Agent’s and each
Lender’s rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.
 

 
- 56 -

--------------------------------------------------------------------------------

 



 


 
15.
AGENT; THE LENDER GROUP.

 
15.1           Appointment and Authorization of Agent.  Each Lender hereby
designates and appoints Wells Fargo as its agent under this Agreement and the
other Loan Documents and each Lender hereby irrevocably authorizes (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to designate, appoint, and authorize) Agent to execute and deliver each
of the other Loan Documents on its behalf and to take such other action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to
Agent by the terms of this Agreement or any other Loan Document, together with
such powers as are reasonably incidental thereto.  Agent agrees to act as agent
for and on behalf of the Lenders (and the Bank Product Providers) on the
conditions contained in this Section 15.  Any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in the other Loan Documents, nor shall Agent
have or be deemed to have any fiduciary relationship with any Lender (or Bank
Product Provider), and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against Agent.  Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement or
the other Loan Documents with reference to Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only a representative
relationship between independent contracting parties.  Each Lender hereby
further authorizes (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to authorize) Agent to act as the secured party
under each of the Loan Documents that create a Lien on any item of
Collateral.  Except as expressly otherwise provided in this Agreement, Agent
shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents.  Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect:  (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
payments and proceeds of Collateral, and related matters, (b) execute or file
any and all financing or similar statements or notices, amendments, renewals,
supplements, documents, instruments, proofs of claim, notices and other written
agreements with respect to the Loan Documents, (c) make any Loan, for itself or
on behalf of Lenders, as provided in the Loan Documents, (d) exclusively
receive, apply, and distribute payments and proceeds of the Collateral as
provided in the Loan Documents, (e) open and maintain such bank accounts and
cash management arrangements as Agent deems necessary and appropriate in
accordance with the Loan Documents for the foregoing purposes, (f) perform,
exercise, and enforce any and all other rights and remedies of the Lender Group
with respect to any Borrower or any Subsidiary of a Borrower, the Obligations,
the Collateral, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.
 
15.2           Delegation of Duties.  Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
 

 
- 57 -

--------------------------------------------------------------------------------

 



 
15.3   Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by any
Borrower or any Subsidiary of any Borrower or Affiliates, or any officer or
director thereof, contained in this Agreement or in any other Loan Document, or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of any Borrower or any Subsidiary of a Borrower or any other party to any Loan
Document to perform its obligations hereunder or thereunder.  No Agent-Related
Person shall be under any obligation to any Lenders (or Bank Product Providers)
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the books and records or properties of any Borrower or
any Subsidiary of a Borrower.
 
15.4           Reliance by Agent.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent.  Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable.  If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders (and, if it so elects, the Bank Product
Providers) against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action.  Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders (and Bank Product
Providers).
 
15.5           Notice of Default or Event of Default.  Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of principal, interest,
fees, and expenses required to be paid to Agent for the account of the Lenders
and, except with respect to Events of Default of which Agent has actual
knowledge, unless Agent shall have received written notice from a Lender or
Borrowers referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a “notice of default.”  Agent promptly
will notify the Lenders of its receipt of any such notice or of any Event of
Default of which Agent has actual knowledge.  If any Lender obtains actual
knowledge of any Event of Default, such Lender promptly shall notify the other
Lenders and Agent of such Event of Default.  Each Lender shall be solely
responsible for giving any notices to its Participants, if any.  Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, that unless and until Agent has received any such request,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable.
 
 

 
- 58 -

--------------------------------------------------------------------------------

 



 
15.6   Credit Decision. Each Lender (and Bank Product Provider) acknowledges
that none of the Agent-Related Persons has made any representation or warranty
to it, and that no act by Agent hereinafter taken, including any review of the
affairs of any Borrower and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider). Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of each Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers.  Each Lender also represents (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of each Borrower or any other Person
party to a Loan Document.  Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons.  Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent's
or its Affiliates’ or representatives’ possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).
 
15.7           Costs and Expenses; Indemnification.  Agent may incur and pay
Lender Group Expenses to the extent Agent reasonably deems necessary or
appropriate for the performance and fulfillment of its functions, powers, and
obligations pursuant to the Loan Documents, including court costs, attorneys’
fees and expenses, fees and expenses of financial accountants, advisors,
consultants, and appraisers, costs of collection by outside collection agencies,
auctioneer fees and expenses, and costs of security guards or insurance premiums
paid to maintain the Collateral, whether or not Borrowers are obligated to
reimburse Agent or Lenders for such expenses pursuant to this Agreement or
otherwise.  Agent is authorized and directed to deduct and retain sufficient
amounts from payments or proceeds of the Collateral received by Agent to
reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders (or Bank Product Providers).  In the
event Agent is not reimbursed for such costs and expenses by Borrowers or their
Subsidiaries, each Lender hereby agrees that it is and shall be obligated to pay
to Agent such Lender’s ratable thereof.  Whether or not the transactions
contemplated hereby are consummated, each of the Lenders, on a ratable basis,
shall indemnify and defend the Agent-Related Persons (to the extent not
reimbursed by or on behalf of Borrowers and without limiting the obligation of
Borrowers to do so) from and against any and all Indemnified Liabilities;
provided, that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting solely from such
Person’s gross negligence or willful misconduct nor shall any Lender be liable
for the obligations of any Defaulting Lender in failing to make a Revolving Loan
or other extension of credit hereunder.  Without limitation of the foregoing,
each Lender shall reimburse Agent upon demand for such Lender’s ratable share of
any costs or out of pocket expenses (including attorneys, accountants, advisors,
and consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any other Loan Document to the extent that Agent is not reimbursed for such
expenses by or on behalf of Borrowers.  The undertaking in this Section shall
survive the payment of all Obligations hereunder and the resignation or
replacement of Agent.
 
 

 
- 59 -

--------------------------------------------------------------------------------

 



 
15.8   Agent in Individual Capacity. Wells Fargo and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire Equity Interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with any Borrower and its Subsidiaries and Affiliates and any other Person party
to any Loan Document as though Wells Fargo were not Agent hereunder, and, in
each case, without notice to or consent of the other members of the Lender
Group. The other members of the Lender Group acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, Wells Fargo or its Affiliates
may receive information regarding a Borrower or its Affiliates or any other
Person party to any Loan Documents that is subject to confidentiality
obligations in favor of such Borrower or such other Person and that prohibit the
disclosure of such information to the Lenders (or Bank Product Providers), and
the Lenders acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to
them.  The terms “Lender” and “Lenders” include Wells Fargo in its individual
capacity.
 
15.9           Successor Agent.  Agent may resign as Agent upon 30 days (10 days
if an Event of Default has occurred and is continuing) prior written notice to
the Lenders (unless such notice is waived by the Required Lenders) and Borrowers
(unless such notice is waived by Borrowers) and without any notice to the Bank
Product Providers.  If Agent resigns under this Agreement, the Required Lenders
shall be entitled, with (so long as no Event of Default has occurred and is
continuing) the consent of Borrowers (such consent not to be unreasonably
withheld, delayed, or conditioned), appoint a successor Agent for the Lenders
(and the Bank Product Providers).  If, at the time that Agent’s resignation is
effective, it is acting as Issuing Bank or the Swing Lender, such resignation
shall also operate to effectuate its resignation as Issuing Bank or the Swing
Lender, as applicable, and it shall automatically be relieved of any further
obligation to issue Letters of Credit, or to make Swing Loans.  If no successor
Agent is appointed prior to the effective date of the resignation of Agent,
Agent may appoint, after consulting with the Lenders and Borrowers, a successor
Agent.  If Agent has materially breached or failed to perform any material
provision of this Agreement or of applicable law, the Required Lenders may agree
in writing to remove and replace Agent with a successor Agent from among the
Lenders with (so long as no Event of Default has occurred and is continuing) the
consent of Borrowers (such consent not to be unreasonably withheld, delayed, or
conditioned).  In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated.  After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.  If no successor Agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.
 
15.10           Lender in Individual Capacity.  Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide Bank Products to, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with any Borrower and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of the Lender Group (or the Bank Product Providers).  The other members
of the Lender Group acknowledge (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to acknowledge) that, pursuant to
such activities, such Lender and its respective Affiliates may receive
information regarding a Borrower or its Affiliates or any other Person party to
any Loan Documents that is subject to confidentiality obligations in favor of
such Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.
 

 
- 60 -

--------------------------------------------------------------------------------

 



15.11   Collateral Matters.
 
(a) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize) (x)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by Borrowers of all of the
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrowers certify to
Agent that the sale or disposition is permitted under Section 6.4 (and Agent may
rely conclusively on any such certificate, without further inquiry), (iii)
constituting property in which no Borrower or any Subsidiary of a Borrower owned
any interest at the time Agent’s Lien was granted nor at any time thereafter,
(iv) constituting property leased or licensed to a Borrower or its Subsidiaries
under a lease or license that has expired or is terminated in a transaction
permitted under this Agreement, or (v) in connection with a credit bid or
purchase authorized under this Section 15.11 and (y) Agent to subordinate any
Lien on any Collateral constituting property permitted to be subject to a
Permitted Priority Lien if a subordination is required in connection
therewith.  Subject to Agent’s satisfaction that all requirements for any such
authorized Lien release and/or Lien subordination have been met, Agent will
reasonably cooperate with Borrowers, at Borrowers’ expense, to execute and
deliver releases, subordination agreements and/or other documents reasonably
requested by Borrowers but in form and substance reasonably satisfactory to
Agent to effect or evidence that authorized Lien release and/or Lien
subordination; provided, that Agent shall be entitled to conclusively rely upon
a certificate of an Authorized Person certifying that such requested Lien
release and/or Lien subordination is authorized under Sections 6.2 and/or 6.4,
in each case, without further inquiry.  The Loan Parties and the Lenders hereby
irrevocably authorize (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to authorize) Agent, based upon the instruction
of the Required Lenders, to (A) consent to, credit bid or purchase (either
directly or indirectly through one or more entities) all or any portion of the
Collateral at any sale thereof conducted under the provisions of the Bankruptcy
Code, including Section 363 of the Bankruptcy Code, (B) credit bid or purchase
(either directly or indirectly through one or more entities) all or any portion
of the Collateral at any sale or other disposition thereof conducted under the
provisions of the Code, including pursuant to Sections 9-610 or 9-620 of the
Code, or (C) credit bid or purchase (either directly or indirectly through one
or more entities) all or any portion of the Collateral at any other sale or
foreclosure conducted or consented to by Agent in accordance with applicable law
in any judicial action or proceeding or by the exercise of any legal or
equitable remedy.  In connection with any such credit bid or purchase, (i) the
Obligations owed to the Lenders and the Bank Product Providers shall be entitled
to be, and shall be, credit bid on a ratable basis (with Obligations with
respect to contingent or unliquidated claims being estimated for such purpose if
the fixing or liquidation thereof would not impair or unduly delay the ability
of Agent to credit bid or purchase at such sale or other disposition of the
Collateral and, if such contingent or unliquidated claims cannot be estimated
without impairing or unduly delaying the ability of Agent to credit bid at such
sale or other disposition, then such claims shall be disregarded, not credit
bid, and not entitled to any interest in the Collateral that is the subject of
such credit bid or purchase) and the Lenders and the Bank Product Providers
whose Obligations are credit bid shall be entitled to receive interests (ratably
based upon the proportion of their Obligations credit bid in relation to the
aggregate amount of Obligations so credit bid) in the Collateral that is the
subject of such credit bid or purchase (or in the Equity Interests of the any
entities that are used to consummate such credit bid or purchase), and (ii)
Agent, based upon the instruction of the Required Lenders, may accept non-cash
consideration, including debt and equity securities issued by any entities used
to consummate such credit bid or purchase and in connection therewith Agent may
reduce the Obligations owed to the Lenders and the Bank Product Providers
(ratably based upon the proportion of their Obligations credit bid in relation
to the aggregate amount of Obligations so credit bid) based upon the value of
such non-cash consideration.  Except as provided above, Agent will not execute
and deliver a release or subordination of any Lien on any Collateral without the
prior written authorization of (y) if the release is of all or substantially all
of the Collateral, all of the Lenders (without requiring the authorization of
the Bank Product Providers), or (z) otherwise, the Required Lenders (without
requiring the authorization of the Bank Product Providers).  Upon request by
Agent or Borrowers at any time, the Lenders will (and if so requested, the Bank
Product Providers will) confirm in writing Agent’s authority to release or
subordinate any such Liens on particular types or items of Collateral pursuant
to this Section 15.11; provided, that (1) anything to the contrary contained in
any of the Loan Documents notwithstanding, Agent shall not be required to
execute any document or take any action necessary to evidence such release or
subordination on terms that, in Agent’s opinion, could expose Agent to liability
or create any obligation or entail any consequence other than the release of
such Lien without recourse, representation, or warranty, and (2) such release or
subordination shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly released or subordinated)
upon (or obligations of Borrowers in respect of) any and all interests retained
by any Borrower, including, the proceeds of any sale, all of which shall
continue to constitute part of the Collateral.
 

 
- 61 -

--------------------------------------------------------------------------------

 



 
 
(b)           Agent shall have no obligation whatsoever to any of the Lenders
(or the Bank Product Providers) (i) to verify or assure that the Collateral
exists or is owned by Borrowers or their Subsidiaries or is cared for,
protected, or insured or has been encumbered, (ii) to verify or assure that
Agent’s Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, (iii) to
verify or assure that any particular items of Collateral meet the eligibility
criteria applicable in respect thereof, (iv) to impose, maintain, increase,
reduce, implement, or eliminate any particular reserve hereunder or to determine
whether the amount of any reserve is appropriate or not, or (v) to exercise at
all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to Agent pursuant to any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission,
or event related thereto, subject to the terms and conditions contained herein,
Agent may act in any manner it may deem appropriate, in its sole discretion
given Agent’s own interest in the Collateral in its capacity as one of the
Lenders and that Agent shall have no other duty or liability whatsoever to any
Lender (or Bank Product Provider) as to any of the foregoing, except as
otherwise expressly provided herein.
 
15.12           Restrictions on Actions by Lenders; Sharing of Payments.
 
(a)           Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Borrower or any Subsidiary
of a Borrower or any deposit accounts of any Borrower or any Subsidiary of a
Borrower now or hereafter maintained with such Lender.  Each of the Lenders
further agrees that it shall not, unless specifically requested to do so in
writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings to enforce any Loan Document
against any Borrower or any Guarantor or to foreclose any Lien on, or otherwise
enforce any security interest in, any of the Collateral.
 
(b)           If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
 
15.13           Agency for Perfection.  Agent hereby appoints each other Lender
(and each Bank Product Provider) as its agent (and each Lender hereby accepts
(and by entering into a Bank Product Agreement, each Bank Product Provider shall
be deemed to accept) such appointment) for the purpose of perfecting Agent’s
Liens in assets which, in accordance with Article 8 or Article 9, as applicable,
of the Code can be perfected by possession or control.  Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.
 

 
- 62 -

--------------------------------------------------------------------------------

 



 
 
15.14           Payments by Agent to the Lenders.  All payments to be made by
Agent to the Lenders (or Bank Product Providers) shall be made by bank wire
transfer of immediately available funds pursuant to such wire transfer
instructions as each party may designate for itself by written notice to
Agent.  Concurrently with each such payment, Agent shall identify whether such
payment (or any portion thereof) represents principal, premium, fees, or
interest of the Obligations.
 
15.15           Concerning the Collateral and Related Loan Documents.  Each
member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents.  Each member of the Lender Group agrees
(and by entering into a Bank Product Agreement, each Bank Product Provider shall
be deemed to agree) that any action taken by Agent in accordance with the terms
of this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).
 
15.16           Field Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information.  By becoming a party to this Agreement,
each Lender:
 
(a)           is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field examination report
respecting any Borrower or any Subsidiary of a Borrower (each, a “Report”)
prepared by or at the request of Agent, and Agent shall so furnish each Lender
with such Reports,
 
(b)           expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
 
(c)           expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
field examination will inspect only specific information regarding Borrowers and
their Subsidiaries and will rely significantly upon Borrowers’ and their
Subsidiaries’ books and records, as well as on representations of Borrowers’
personnel,
 
(d)           agrees to keep all Reports and other material, non-public
information regarding Borrowers and their Subsidiaries and their operations,
assets, and existing and contemplated business plans in a confidential manner in
accordance with Section 17.9, and
 
(e)           without limiting the generality of any other indemnification
provision contained in this Agreement, agrees:  (i) to hold Agent and any other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or fail to take or any conclusion the indemnifying Lender may reach or draw
from any Report in connection with any loans or other credit accommodations that
the indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys’ fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
 
 

 
- 63 -

--------------------------------------------------------------------------------

 



 
(f)    In addition to the foregoing, (x) any Lender may from time to time
request of Agent in writing that Agent provide to such Lender a copy of any
report or document provided by any Borrower or any Subsidiary of a Borrower to
Agent that has not been contemporaneously provided by such Borrower or such
Subsidiary to such Lender, and, upon receipt of such request, Agent promptly
shall provide a copy of same to such Lender, (y) to the extent that Agent is
entitled, under any provision of the Loan Documents, to request additional
reports or information from any Borrower or any Subsidiary of a Borrower, any
Lender may, from time to time, reasonably request Agent to exercise such right
as specified in such Lender’s notice to Agent, whereupon Agent promptly shall
request of Borrowers the additional reports or information reasonably specified
by such Lender, and, upon receipt thereof from such Borrower or such Subsidiary,
Agent promptly shall provide a copy of same to such Lender, and (z) any time
that Agent renders to Borrowers a statement regarding the Loan Account, Agent
shall send a copy of such statement to each Lender.
 
15.17           Several Obligations; No Liability.  Notwithstanding that certain
of the Loan Documents now or hereafter may have been or will be executed only by
or in favor of Agent in its capacity as such, and not by or in favor of the
Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments.  Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender.  Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender.  Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group.  No
Lender shall be responsible to any Borrower or any other Person for any failure
by any other Lender (or Bank Product Provider) to fulfill its obligations to
make credit available hereunder, nor to advance for such Lender (or Bank Product
Provider) or on its behalf, nor to take any other action on behalf of such
Lender (or Bank Product Provider) hereunder or in connection with the financing
contemplated herein.
 
15.18           Lead Arranger, Book Runner, and Syndication Agent.  Each of the
Lead Arranger, Book Runner, and Syndication Agent, in such capacities, shall not
have any right, power, obligation, liability, responsibility, or duty under this
Agreement other than those applicable to it in its capacity as a Lender, as
Agent, as Swing Lender, or as Issuing Bank.  Without limiting the foregoing,
each of the Lead Arranger, Book Runner, and Syndication Agent, in such
capacities, shall not have or be deemed to have any fiduciary relationship with
any Lender or any Loan Party.  Each Lender, Agent, Swing Lender, Issuing Bank,
and each Loan Party acknowledges that it has not relied, and will not rely, on
the Lead Arranger, Book Runner, and Syndication Agent in deciding to enter into
this Agreement or in taking or not taking action hereunder.  Each of the Lead
Arranger, Book Runner, and Syndication Agent, in such capacities, shall be
entitled to resign at any time by giving notice to Agent and Borrowers.
 
16.
WITHHOLDING TAXES.

 
16.1           Payments.  Any and all payments by or on account of any
obligation of Borrowers under any Loan Documents will be made free and clear of,
and without deduction or withholding for, any present or future Taxes, except as
required by applicable law.  In the event any deduction or withholding of
Indemnified Taxes is required, Borrowers agree to pay the full amount of such
Indemnified Taxes and such additional amounts as may be necessary so that every
payment of all amounts due under this Agreement, any note, or Loan Document,
including any amount paid pursuant to this Section 16.1 after withholding or
deduction for or on account of any Indemnified Taxes, will not be less than the
amount the applicable Recipient would have received had no such deduction or
withholding for Indemnified Taxes been made.  Borrowers will furnish to Agent as
promptly as practicable after the date the payment of any Indemnified Tax is due
pursuant to applicable law, certified copies of Tax receipts or other evidence
of such payment by Borrowers reasonably satisfactory to Agent.  Borrowers agree
to pay any present or future stamp, court or documentary, intangible, recording,
filing or similar Taxes that arise from any payment made hereunder or from the
execution, delivery, performance, recordation, or filing of, or otherwise with
respect to this Agreement or any other Loan Document.
 
 
 

 
- 64 -

--------------------------------------------------------------------------------

 



 
16.2   Exemptions.
 
(a)           If a Lender or Participant is entitled to claim an exemption from,
or reduction of, United States withholding Tax, such Lender or Participant
agrees with and in favor of Agent and Administrative Borrower, to deliver to
Agent and Administrative Borrower (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:
 
(i)         if such Lender or Participant is entitled to claim an exemption from
United States withholding Tax pursuant to the portfolio interest exception, (A)
a statement of the Lender or Participant (a “U.S. Tax Compliance Certificate”),
signed under penalty of perjury, that it is not a (i) a “bank” as described in
Section 881(c)(3)(A) of the IRC, (ii) a 10% shareholder of Accuride (within the
meaning of Section 871(h)(3)(B) of the IRC), or (iii) a CFC related to Borrowers
within the meaning of Section 864(d)(4) of the IRC, and (B) a properly completed
and executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);
 
(ii)         if such Lender or Participant is entitled to claim an exemption
from, or a reduction of, withholding Tax under a United States Tax treaty, a
properly completed and executed copy of IRS Form W-8BEN;
 
(iii)         if such Lender or Participant is entitled  to claim that interest
paid under this Agreement is exempt from United States withholding Tax because
it is effectively connected with a United States trade or business of such
Lender, a properly completed and executed copy of IRS Form W-8ECI;
 
(iv)         if such Lender or Participant is not the beneficial owner, a
properly completed and executed copy of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate, and/or other
appropriate forms and statements from each beneficial owner, as applicable; or
 
(v)         a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding Tax.
 
(b)           Each Lender or Participant shall provide new forms (or successor
forms) upon the expiration or obsolescence of any previously delivered forms
(including as a result of a change in circumstances) and to promptly notify
Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.
 
(c)           If a Lender or Participant claims an exemption from withholding
Tax in a jurisdiction other than the United States, such Lender or such
Participant agrees with and in favor of Agent and Administrative Borrower, to
deliver to Agent and Administrative Borrower (or, in the case of a Participant,
to the Lender granting the participation only) any such form or forms, as may be
required under the laws of such jurisdiction as a condition to exemption from,
or reduction of, foreign withholding or backup withholding Tax before receiving
its first payment under this Agreement, but only if such Lender or such
Participant is legally able to deliver such forms, provided, that nothing in
this Section 16.2(c) shall require a Lender or Participant to disclose any
information that it deems to be confidential (including without limitation, its
Tax returns).  Each Lender and each Participant shall provide new forms (or
successor forms) upon the expiration or obsolescence of any previously delivered
forms (including as a result of a change in circumstances) and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.
 

 
- 65 -

--------------------------------------------------------------------------------

 



 
(d)    If a Lender or Participant claims exemption from, or reduction of,
withholding Tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to a new Lender or Participant, such transferring Lender or
Participant agrees to notify Agent and Administrative Borrower (or, in the case
of a sale of a participation interest, to the Lender granting the participation
only) of  the percentage amount in which it is no longer the beneficial owner of
Obligations of Borrowers to such Lender or Participant.  To the extent of such
percentage amount, Agent and Administrative Borrower will treat such Lender’s or
such Participant’s documentation provided pursuant to this Section 16.2 as no
longer valid.  With respect to such percentage amount, such Participant or
Assignee may provide new documentation, pursuant to this Section 16.2, if
applicable.  Borrowers agree that each Participant shall be entitled to the
benefits of this Section 16 with respect to its participation in any portion of
the Commitments and the Obligations so long as such Participant complies with
the obligations set forth in this Section 16 with respect thereto; provided,
that such Participant shall not be entitled to receive any greater payment under
this Section 16, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to a greater amount results from a Change in Law that occurs after
the Participant acquires the applicable participation.
 
(e)           If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such
Lender shall deliver to the Agent and the Administrative Borrower at the time or
times prescribed by law and at such time or times reasonably requested by the
Agent or the Administrative Borrower such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such
additional documentation reasonably requested by the Agent or the Administrative
Borrower as may be necessary for the Agent and the Administrative Borrower to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this clause
(e), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
 
16.3           Reductions.
 
(a)           If a Lender or a Participant is subject to an applicable
withholding Tax, Agent (or, in the case of a Participant, the Lender granting
the participation) may withhold from any payment to such Lender or such
Participant an amount equivalent to the applicable withholding Tax.  If the
forms or other documentation required by Section 16.2 are not delivered to Agent
(or, in the case of a Participant, to the Lender granting the participation),
then Agent (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any payment to such Lender or such Participant
not providing such forms or other documentation an amount equivalent to the
applicable withholding Tax.
 
(b)           If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that Agent (or, in the case of a
Participant, to the Lender granting the participation) did not properly withhold
Tax from amounts paid to or for the account of any Lender or any Participant due
to a failure on the part of the Lender or any Participant (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Agent (or such Participant failed to notify the Lender
granting the participation) of a change in circumstances which rendered the
exemption from, or reduction of, withholding Tax ineffective, or for any other
reason) such Lender shall indemnify and hold Agent harmless (or, in the case of
a Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, by the Lender granting the participation), as
Tax or otherwise, including penalties and interest, and including any Taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this Section
16, together with all costs and expenses (including attorneys’ fees and
expenses).  The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.
 
 

 
- 66 -

--------------------------------------------------------------------------------

 



 
16.4   Refunds. If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Indemnified Taxes to which Borrowers have paid
additional amounts pursuant to this Section 16, it shall pay over such refund to
Borrowers (but only to the extent of payments made, or additional amounts paid,
by Borrowers under this Section 16 with respect to Indemnified Taxes giving rise
to such a refund), net of all out-of-pocket expenses of Agent or such Lender and
without interest (other than any interest paid by the applicable Governmental
Authority with respect to such a refund); provided, that Borrowers, upon the
request of Agent or such Lender, agrees to repay the amount paid over to
Borrowers (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent hereunder) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything in this Agreement to the contrary, this Section 16 shall not be
construed to require Agent or any Lender to make available its Tax returns (or
any other information which it deems confidential) to Borrowers or any other
Person.
 
17.
GENERAL PROVISIONS.

 
17.1           Effectiveness.  This Agreement shall be binding and deemed
effective when executed by each Borrower, Agent, and each Lender whose signature
is provided for on the signature pages hereof.
 
17.2           Section Headings.  Headings and numbers have been set forth
herein for convenience only.  Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.
 
17.3           Interpretation.  Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender Group or any Borrower,
whether under any rule of construction or otherwise.  On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.
 
17.4           Severability of Provisions.  Each provision of this Agreement
shall be severable from every other provision of this Agreement for the purpose
of determining the legal enforceability of any specific provision.
 
17.5           Bank Product Providers.  Each Bank Product Provider in its
capacity as such shall be deemed a third party beneficiary hereof and of the
provisions of the other Loan Documents for purposes of any reference in a Loan
Document to the parties for whom Agent is acting.  Agent hereby agrees to act as
agent for such Bank Product Providers and, by virtue of entering into a Bank
Product Agreement, the applicable Bank Product Provider shall be automatically
deemed to have appointed Agent as its agent and to have accepted the benefits of
the Loan Documents.  It is understood and agreed that the rights and benefits of
each Bank Product Provider under the Loan Documents consist exclusively of such
Bank Product Provider’s being a beneficiary of the Liens and security interests
(and, if applicable, guarantees) granted to Agent and the right to share in
payments and collections out of the Collateral as more fully set forth herein.
In addition, each Bank Product Provider, by virtue of entering into a Bank
Product Agreement, shall be automatically deemed to have agreed that Agent shall
have the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not.  In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution.  Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider.  In the absence of an updated certification, Agent shall be entitled
to assume that the amount due and payable to the applicable Bank Product
Provider is the amount last certified to Agent by such Bank Product Provider as
being due and payable (less any distributions made to such Bank Product Provider
on account thereof).  Borrowers may obtain Bank Products from any Bank Product
Provider, although Borrowers are not required to do so. Each Borrower
acknowledges and agrees that no Bank Product Provider has committed to provide
any Bank Products and that the providing of Bank Products by any Bank Product
Provider is in the sole and absolute discretion of such Bank Product Provider.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantors.
 

 
- 67 -

--------------------------------------------------------------------------------

 



 
 
 
17.6           Debtor-Creditor Relationship.  The relationship between the
Lenders and Agent, on the one hand, and the Loan Parties, on the other hand, is
solely that of creditor and debtor.  No member of the Lender Group has (or shall
be deemed to have) any fiduciary relationship or duty to any Loan Party arising
out of or in connection with the Loan Documents or the transactions contemplated
thereby, and there is no agency or joint venture relationship between the
members of the Lender Group, on the one hand, and the Loan Parties, on the other
hand, by virtue of any Loan Document or any transaction contemplated therein.
 
17.7           Counterparts; Electronic Execution.  This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this
Agreement.  Any party delivering an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.
 
17.8           Revival and Reinstatement of Obligations; Certain
Waivers.  If any member of the Lender Group or any Bank Product Provider repays,
refunds, restores, or returns in whole or in part, any payment or property
(including any proceeds of Collateral) previously paid or transferred to such
member of the Lender Group or such Bank Product Provider in full or partial
satisfaction of any Obligation or on account of any other obligation of any Loan
Party under any Loan Document or any Bank Product Agreement, because the
payment, transfer, or the incurrence of the obligation so satisfied is asserted
or declared to be void, voidable, or otherwise recoverable under any law
relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent transfers, preferences, or other voidable or
recoverable obligations or transfers (each, a “Voidable Transfer”), or
because such member of the Lender Group or Bank Product Provider elects to do so
on the reasonable advice of its counsel in connection with a claim that the
payment, transfer, or incurrence is or may be a Voidable Transfer, then, as to
any such Voidable Transfer, or the amount thereof that such member of the Lender
Group or Bank Product Provider elects to repay, restore, or return (including
pursuant to a settlement of any claim in respect thereof), and as to all
reasonable costs, expenses, and attorneys’ fees of such member of the Lender
Group or Bank Product Provider related thereto, (i) the liability of the Loan
Parties with respect to the amount or property paid, refunded, restored, or
returned will automatically and immediately be revived, reinstated, and restored
and will exist and (ii) Agent's Liens securing such liability shall be
effective, revived, and remain in full force and effect, in each case, as fully
as if such Voidable Transfer had never been made.  If, prior to any of the
foregoing, (A) Agent's Liens shall have been released or terminated or (B) any
provision of this Agreement shall have been terminated or cancelled, Agent's
Liens, or such provision of this Agreement, shall be reinstated in full force
and effect and such prior release, termination, cancellation or surrender shall
not diminish, release, discharge, impair or otherwise affect the obligation of
any Loan Party in respect of such liability or any Collateral securing such
liability.
 

 
- 68 -

--------------------------------------------------------------------------------

 



 
 
17.9           Confidentiality.
 
(a)           Agent and Lenders each individually (and not jointly or jointly
and severally) agree that non-public information regarding Borrowers and their
Subsidiaries, their operations, assets, and existing and contemplated business
plans (“Confidential Information”) shall be treated by Agent and the Lenders in
a confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons who are not parties to this Agreement, except:  (i) to attorneys for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group  and to employees, directors and officers of any member of the
Lender Group (the Persons in this clause (i), “Lender Group Representatives”) on
a “need to know” basis in connection with this Agreement and the transactions
contemplated hereby and on a confidential basis and such Lender Group
Representative shall either have a legal obligation to keep such information
confidential or shall agree to keep such information confidential, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrowers with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrowers pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrowers, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrowers with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrowers pursuant to the terms of the subpoena or other legal process and (y)
any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation  or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information either
subject to the terms of this Section 17.9 or pursuant to confidentiality
requirements substantially similar to those contained in this Section 17.9 (and
such Person may disclose such Confidential Information to Persons employed or
engaged by them as described in clause (i) above), (ix) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that, prior to any disclosure to any Person (other than any Loan
Party, Agent, any Lender, any of their respective Affiliates, or their
respective counsel) under this clause (ix) with respect to litigation involving
any Person (other than any Borrower, Agent, any Lender, any of their respective
Affiliates, or their respective counsel), the disclosing party agrees to provide
Borrowers with prior written notice thereof, and (x) in connection with, and to
the extent reasonably necessary for, the exercise of any secured creditor remedy
under this Agreement or under any other Loan Document.
 
(b)           Anything in this Agreement to the contrary notwithstanding, Agent
may disclose information concerning the terms and conditions of this Agreement
and the other Loan Documents to loan syndication and pricing reporting services
or in its marketing or promotional materials, with such information to consist
of deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of any Borrower or the other Loan Parties and the Commitments
provided hereunder in any “tombstone” or other advertisements, on its website or
in other marketing materials of the Agent.
 

 
- 69 -

--------------------------------------------------------------------------------

 



 
 
(c)           The Loan Parties hereby acknowledge that Agent or its Affiliates
may make available to the Lenders materials or information provided by or on
behalf of Borrowers hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks, SyndTrak or another similar electronic
system (the “Platform”) and certain of the Lenders may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Loan Parties or their securities) (each, a “Public Lender”).  The
Loan Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked “PUBLIC” or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws.  All Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor” (or another similar term).  Agent and its Affiliates and the
Lenders shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” or that are not at any time filed with the SEC as being suitable only
for posting on a portion of the Platform not marked as “Public Investor” (or
such other similar term).
 
17.10           Survival.  All representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instru­ments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that Agent, Issuing Bank, or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of, or any accrued interest on, any Loan or any fee or any
other amount payable under this Agreement is outstand­ing or unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or been terminated.
 
17.11           Patriot Act.  Each Lender that is subject to the requirements of
the Patriot Act hereby notifies Borrowers that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify each Borrower in
accordance with the Patriot Act.  In addition, if Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Loan Parties and (b) OFAC/PEP searches and
customary individual  background checks for the Loan Parties’ senior management
and key principals, and each Borrower agrees to cooperate in respect of the
conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Group Expenses hereunder and
be for the account of Borrowers.
 
17.12           Integration.  This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.  The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.
 

 
- 70 -

--------------------------------------------------------------------------------

 



 
17.13   Accuride as Agent for Borrowers. Each Borrower hereby irrevocably
appoints Accuride as the borrowing agent and attorney-in-fact for all Borrowers
(the “Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower.  Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (a) to provide Agent with
all notices with respect to Loans and Letters of Credit obtained for the benefit
of any Borrower and all other notices and instructions under this Agreement and
the other Loan Documents (and any notice or instruction provided by
Administrative Borrower shall be deemed to be given by Borrowers hereunder and
shall bind each Borrower), (b) to receive notices and instructions from members
of the Lender Group (and any notice or instruction provided by any member of the
Lender Group to the Administrative Borrower in accordance with the terms hereof
shall be deemed to have been given to each Borrower), and (c) to take such
action as the Administrative Borrower deems appropriate on its behalf to obtain
Loans and Letters of Credit and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement.  It is
understood that the handling of the Loan Account and Collateral in a combined
fashion, as more fully set forth herein, is done solely as an accommodation to
Borrowers in order to utilize the collective borrowing powers of Borrowers in
the most efficient and economical manner and at their request, and that Lender
Group shall not incur liability to any Borrower as a result hereof.  Each
Borrower expects to derive benefit, directly or indirectly, from the handling of
the Loan Account and the Collateral in a combined fashion since the successful
operation of each Borrower is dependent on the continued successful performance
of the integrated group.  To induce the Lender Group to do so, and in
consideration thereof, each Borrower hereby jointly and severally agrees to
indemnify each member of the Lender Group and hold each member of the Lender
Group harmless against any and all liability, expense, loss or claim of damage
or injury, made against the Lender Group by any Borrower or by any third party
whosoever, arising from or incurred by reason of (i) the handling of the Loan
Account and Collateral of Borrowers as herein provided, or (ii) the Lender
Group’s relying on any instructions of the Administrative Borrower, except that
Borrowers will have no liability to the relevant Agent-Related Person or
Lender-Related Person under this Section 17.13 with respect to any liability
that has been finally determined by a court of competent jurisdiction to have
resulted solely from the gross negligence or willful misconduct of such
Agent-Related Person or Lender-Related Person, as the case may be.
 
17.14           Currency Indemnity.  If, for the purposes of obtaining judgment
in any court in any jurisdiction with respect to this Agreement or any of the
other Loan Documents, it becomes necessary to convert into the currency of such
jurisdiction (the “Judgment Currency”) any amount due under this Agreement or
under any of the other Loan Documents in any currency other than the Judgment
Currency (the “Currency Due”), then conversion shall be made at the Exchange
Rate at which Agent is able, on the relevant date, to purchase the Currency Due
with the Judgment Currency prevailing on the Business Day before the day on
which judgment is given.  In the event that there is a change in the Exchange
Rate prevailing between the Business Day before the day on which the judgment is
given and the date of receipt by Agent of the amount due, Borrowers will, on the
date of receipt by Agent, pay such additional amounts, if any, as may be
necessary to ensure that the amount received by Agent on such date is the amount
in the Judgment Currency which when converted at the rate of exchange prevailing
on the date of receipt by Agent is the amount then due under this Agreement or
such other of the Loan Documents in the Currency Due.  If the amount of the
Currency Due which Agent is able to purchase is less than the amount of the
Currency Due originally due to it, Loan Parties shall indemnify and save Agent
harmless from and against loss or damage arising as a result of such
deficiency.  The indemnity contained herein shall constitute an obligation
separate and independent from the other obligations contained in this Agreement
and the other Loan Documents, shall give rise to a separate and independent
cause of action, shall apply irrespective of any indulgence granted by any Agent
from time to time and shall continue in full force and effect notwithstanding
any judgment or order for a liquidated sum in respect of an amount due under
this Agreement or any of the other Loan Documents or under any judgment or
order.
 
 



 
- 71 -

--------------------------------------------------------------------------------

 

17.15   OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC.
 
(a)    EACH LENDER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT LIENS SHALL BE
CREATED ON THE COLLATERAL PURSUANT TO THE SENIOR SECURED NOTES DOCUMENTS, WHICH
LIENS SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF THE INTERCREDITOR
AGREEMENT.  PURSUANT TO THE EXPRESS TERMS OF THE INTERCREDITOR AGREEMENT, IN THE
EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND ANY
OF THE LOAN DOCUMENTS, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL
GOVERN AND CONTROL.
 
(b)           EACH LENDER AUTHORIZES AND INSTRUCTS AGENT TO ENTER INTO THE
INTERCREDITOR AGREEMENT ON BEHALF OF SUCH LENDER IN ACCORDANCE WITH THIS
AGREEMENT, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR
DEEMED ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR
AGREEMENT.
 
(c)           THE PROVISIONS OF THIS SECTION 17.15 ARE NOT INTENDED TO SUMMARIZE
ALL RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT.
 


[Signature pages to follow.]
 

 
- 72 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed and delivered as of the date first above written.
 




 
ACCURIDE CORPORATION,
as a Borrower and as the initial Administrative Borrower
         
By:
/s/ Gregory A. Risch____________________________
 
Name:
Gregory A. Risch
 
Title:
Vice President and Chief Financial Officer
         
ACCURIDE CUYAHOGA FALLS, INC.
ACCURIDE DISTRIBUTING, LLC
ACCURIDE EMI, LLC
AOT INC.
ERIE LAND HOLDING, INC.
BOSTROM HOLDINGS, INC.
BOSTROM SEATING, INC.
BOSTROM SPECIALTY SEATING, INC.
BRILLION IRON WORKS, INC.
GUNITE CORPORATION
IMPERIAL GROUP HOLDING CORP. - 1
IMPERIAL GROUP HOLDING CORP. - 2
JAII MANAGEMENT COMPANY
TRANSPORTATION TECHNOLOGIES INDUSTRIES, INC.
TRUCK COMPONENTS INC.,
each as a Borrower
         
By:
/s/ Gregory A. Risch____________________________
 
Name:
Gregory A. Risch
 
Title:
Vice President
   




 
- 73 -

--------------------------------------------------------------------------------

 





     
ACCURIDE ERIE L.P.,
as a Borrower
 
By:  AKW GENERAL PARTNER L.L.C.,
as General Partner
 
By:  ACCURIDE CORPORATION,
as Sole Member
         
By:
/s/ Gregory A. Risch____________________________
 
Name:
Gregory A. Risch
 
Title:
Vice President and Chief Financial Officer
 
 
 
ACCURIDE HENDERSON LIMITED
LIABILITY COMPANY
AKW GENERAL PARTNER L.L.C.,
each as a Borrower
By:  ACCURIDE CORPORATION,
as Sole Member
         
By:
/s/ Gregory A. Risch____________________________
 
Name:
Gregory A. Risch
 
Title:
Vice President and Chief Financial Officer
         
IMPERIAL GROUP, L.P.,
as a Borrower
By:  IMPERIAL GROUP HOLDING
CORP. - 1, its General Partner
         
By:
/s/ Gregory A. Risch____________________________
 
Name:
Gregory A. Risch
 
Title:
Vice President





 
- 74 -

--------------------------------------------------------------------------------

 






     
WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association, as Agent, as Lead Arranger, as Book Runner, and
as a Lender
         
By:
/s/ Chris Heckman____________________________
 
Name:
Chris Heckman
   
Its Authorized Signatory
     




 
- 75 -

--------------------------------------------------------------------------------

 




     
BMO HARRIS BANK N.A.,
as a Lender
         
By:
/s/ Jason Hoefler____________________________
 
Name:
Jason Hoefler
   
Its Authorized Signatory
     




 
- 76 -

--------------------------------------------------------------------------------

 




     
DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender
         
By:
/s/ Michael Winters____________________________
 
Name:
Michael Winters
   
Its Authorized Signatory
       
By:
/s/ Peter Cucchiara____________________________
 
Name:
Peter Cucchiara
   
Its Authorized Signatory






 
- 77 -

--------------------------------------------------------------------------------

 

EXHIBIT A-1
 
Form of Assignment and Acceptance Agreement
 



This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of [_________] between [______________________] (“Assignor”) and
[______________] (“Assignee”). Reference is made to the Agreement described in
Annex I hereto (the “Credit Agreement”). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Credit
Agreement.

1.           In accordance with the terms and conditions of Section 13 of the
Credit Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.
 
2.           The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the interest being assigned by it hereunder and that
such interest is free and clear of any adverse claim and (ii) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(b) makes no representation or warranty and assumes no responsibility with
respect to (i) any statements, representations or warranties made in or in
connection with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower [or any Guarantor] or the performance or
observance by any Borrower [or any Guarantor] of any of [its] [their respective]
obligations under the Loan Documents or any other instrument or document
furnished pursuant thereto, and (d) represents and warrants that the amount set
forth as the purchase price on Annex I represents the amount owed by Borrowers
to Assignor with respect to Assignor’s share of the FILO Term Loan and the
Revolving Loans assigned hereunder, as reflected on Assignor’s books and
records.
 
3.           The Assignee (a) confirms that it has received copies of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (b) agrees that it will, independently and
without reliance upon Agent, Assignor, or any other Lender, based upon such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under the Loan
Documents; (c) [confirms that it is an Eligible Transferee;] (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto;
(e) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; and (f) attaches the forms and other documentation
that would be required to be delivered to Agent and Administrative Borrower
pursuant to Section 16.2 of the Credit Agreement if Assignee were a Lender.
 
4.           Following the execution of this Assignment Agreement by the
Assignor and Assignee, the Assignor will deliver this Assignment Agreement to
the Agent for recording by the Agent. The effective date of this Assignment (the
“Settlement Date”) shall be the latest to occur of (a) the date of the execution
and delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent
for its sole and separate account a processing fee in the amount of $5,000 (if
required by the Credit Agreement), (c) the receipt of any required consent of
the Agent, and (d) the date specified in Annex I.
 

 
- 1 -

--------------------------------------------------------------------------------

 



 


 
5.           As of the Settlement Date (a) the Assignee shall be a party to the
Credit Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Section 15 and
Section 17.9(a) of the Credit Agreement.
 
6.           Upon the Settlement Date, Assignee shall pay to Assignor the
purchase price (as set forth in Annex I). From and after the Settlement Date,
Agent shall make all payments that are due and payable to the holder of the
interest assigned hereunder (including payments of principal, interest, fees and
other amounts) to Assignor for amounts which have accrued up to but excluding
the Settlement Date and to Assignee for amounts which have accrued from and
after the Settlement Date. On the Settlement Date, Assignor shall pay to
Assignee an amount equal to the portion of any interest, fee, or any other
charge that was paid to Assignor prior to the Settlement Date on account of the
interest assigned hereunder and that are due and payable to Assignee with
respect thereto, to the extent that such interest, fee or other charge relates
to the period of time from and after the Settlement Date.
 
7.           This Assignment Agreement may be executed in counterparts and by
the parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument. This Assignment Agreement may be executed and delivered
by telecopier or other facsimile transmission all with the same force and effect
as if the same were a fully executed and delivered original manual counterpart.
 
8.           THIS ASSIGNMENT AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET
FORTH IN SECTION 12 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE MUTATIS MUTANDIS.
 
[Signature pages to follow.]
 

 
- 2 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.
 
 



[NAME OF ASSIGNOR],
as Assignor
 
By:
____________________________
Name:
____________________________
Title:
 
____________________________
[NAME OF ASSIGNEE],
as Assignee
 
By:
____________________________
Name:
____________________________
Title:
____________________________


    

 
ACCEPTED THIS [*] DAY OF
[*]
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association, as Agent
 
By
____________________________
Name
____________________________
Title
____________________________



 
- 3 -

--------------------------------------------------------------------------------

 

ANNEX FOR ASSIGNMENT AND ACCEPTANCE
 


 
ANNEX I
 


 
1.
Borrowers: Accuride Corporation, a Delaware corporation (“Accuride”), and
certain of its Subsidiaries
 
2.
Name and Date of Credit Agreement:
 
 
Credit Agreement, dated as of July 11, 2013, by and among Borrowers, the lenders
from time to time a party thereto (the “Lenders”), and Wells Fargo Bank,
National Association, a national banking association, as administrative agent
for the Lenders
 
3.
Date of Assignment Agreement:
 
________________
4.
Amounts:
 
 
(i)
a. Assigned Amount of Revolver Commitment
 
$_______________
   
b/ Assigned Amount of Revolving Loans
 
$_______________
 
(ii)
Assigned Amount of FILO Term Loan
 
$_______________
5.
Settlement Date:
 
________________
6.
Purchase Price
 
$_______________
7.
Notice and Payment Instructions, etc.



Assignee:                                                        Assignor:

   





 



 
- 4 -

--------------------------------------------------------------------------------

 

EXHIBIT B-1
 
Form of Borrowing Base Certificate
 
See attached.1





--------------------------------------------------------------------------------

 
1 To be attached in form separately provided.

 
- 1 -

--------------------------------------------------------------------------------

 

EXHIBIT B-2
 
Form of Bank Product Provider Agreement
 
[Letterhead of Specified Bank Products Provider]
 
[Date]
 


To:
Wells Fargo Bank, National Association

 
 
150 South Wacker Drive, Suite 2200

 
 
MAC N2814-220

 
 
Chicago, Illinois 60606

 
 
Attn: Loan Portfolio Manager (Accuride)

 


Reference is made to that certain Credit Agreement dated as of July 11, 2013 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among Accuride Corporation, a Delaware corporation
(“Accuride”), and the Subsidiaries of Accuride party thereto as “Borrowers”
(collectively, with Accuride, “Borrowers”), the lenders party thereto as
“Lenders” (each of such Lenders, together with its successors and permitted
assigns, is referred to hereinafter as a “Lender”), and Wells Fargo Bank,
National Association, a national banking association, as administrative agent
for each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, the
“Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement.
 
Reference is also made to that certain [describe the Bank Product Agreement or
Agreements] ([each, a][the] “Specified Bank Product Agreement”) dated as of
__________, by and between [Lender or Affiliate of Lender] (the “Specified Bank
Products Provider”) and [identify the Loan Party].
 
1.           Appointment of Agent. The Specified Bank Products Provider hereby
designates and appoints Agent, and Agent by its signature below hereby accepts
such appointment, as its agent under the Credit Agreement and the other Loan
Documents. The Specified Bank Products Provider hereby acknowledges that it has
reviewed Sections 15.1 through 15.15 and Sections 15.17, 15.18, and 17.5
(collectively such sections are referred to herein as the “Agency Provisions”),
including, as applicable, the defined terms used therein. Specified Bank
Products Provider and Agent each agree that the Agency Provisions which govern
the relationship, and certain representations, acknowledgements, appointments,
rights, restrictions, and agreements, between the Agent, on the one hand, and
the Lenders or the Lender Group, on the other hand, shall, from and after the
date of this letter agreement also apply to and govern, mutatis mutandis, the
relationship between the Agent, on the one hand, and the Specified Bank Product
Provider with respect to the Bank Products provided pursuant to the Specified
Bank Product Agreement[s], on the other hand.
 
2.           Acknowledgement of Certain Provisions of Credit Agreement. The
Specified Bank Products Provider hereby acknowledges that it has reviewed the
provisions of Sections 2.4(b)(ii), 14.1, 15, and 17.5 of the Credit Agreement,
including, as applicable, the defined terms used therein, and agrees to be bound
by the provisions thereof. Without limiting the generality of any of the
foregoing referenced provisions, Specified Bank Product Provider understands and
agrees that its rights and benefits under the Loan Documents consist solely of
it being a beneficiary of the Liens and security interests granted to Agent and
the right to share in proceeds of the Collateral to the extent set forth in the
Credit Agreement.
 


 
- 1 -

--------------------------------------------------------------------------------

 


3.           Reporting Requirements. Agent shall have no obligation to calculate
the amount due and payable with respect to any Bank Products. On a monthly basis
(not later than the 10th Business Day of each calendar month) or as more
frequently as Agent shall request, the Specified Bank Products Provider agrees
to provide Agent with a written report, in form and substance satisfactory to
Agent, detailing Specified Bank Products Provider’s reasonable determination of
the liabilities and obligations (and mark- to-market exposure) of Borrowers and
the other Loan Parties in respect of the Bank Products provided by Specified
Bank Products Provider pursuant to the Specified Bank Products Agreement[s]. If
Agent does not receive such written report within the time period provided
above, Agent shall be entitled to assume that the reasonable determination of
the liabilities and obligations of Borrowers and the other Loan Parties with
respect to the Bank Products provided pursuant to the Specified Bank Products
Agreement[s] is zero.
 
4.           Bank Product Reserve Conditions. Specified Bank Products Provider
further acknowledges and agrees that Agent shall have the right (to the extent
permitted pursuant to the Credit Agreement), but shall have no obligation to
establish, maintain, relax, or release reserves in respect of any of the Bank
Product Obligations and that if reserves are established there is no obligation
on the part of the Agent to determine or insure whether the amount of any such
reserve is appropriate or not (including whether it is sufficient in amount). If
Agent chooses to implement a reserve, Specified Bank Products Provider
acknowledges and agrees that Agent shall be entitled to rely on the information
in the reports described above to establish the Bank Product Reserve Amount.
 
5.           Bank Product Obligations. From and after the delivery to Agent of
this agreement duly executed by Specified Bank Product Provider and the
acknowledgement of this agreement by Agent and Administrative Borrower, the
obligations and liabilities of Borrowers and the other Loan Parties to Specified
Bank Product Provider in respect of Bank Products evidenced by the Specified
Bank Product Agreement[s] shall constitute Bank Product Obligations (and which,
in turn, shall constitute Obligations), and Specified Bank Product Provider
shall constitute a Bank Product Provider until such time as Specified Bank
Products Provider or its Affiliate is no longer a Lender. Specified Bank
Products Provider acknowledges that other Bank Products (which may or may not be
Specified Bank Products) may exist at any time.
 
6.           Notices. All notices and other communications provided for
hereunder shall be given in the form and manner provided in Section 11 of the
Credit Agreement, and, if to Agent, shall be mailed, sent, or delivered to Agent
in accordance with Section 11 in the Credit Agreement, if to Borrower, shall be
mailed, sent, or delivered to Borrower in accordance with Section 11 in the
Credit Agreement, and, if to Specified Bank Products Provider, shall be mailed,
sent, or delivered to the address set forth below, or, in each case as to any
party, at such other address as shall be designated by such party in a written
notice to the other party.
 
If to Specified Bank Products Provider:
_________________________
_________________________
_________________________
Attn: ____________________
Fax No. __________________
   


 
 


 
- 2 -

--------------------------------------------------------------------------------

 

7.           Miscellaneous. This agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of each of the parties hereto
(including any successor agent pursuant to Section 15.9 of the Credit
Agreement); provided, that Borrower may not assign this agreement or any rights
or duties hereunder without the other parties’ prior written consent and any
prohibited assignment shall be absolutely void ab initio. Unless the context of
this agreement clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” This
agreement may be executed in any number of counterparts and by different parties
on separate counterparts. Each of such counterparts shall be deemed to be an
original, and all of such counterparts, taken together, shall constitute but one
and the same agreement. Delivery of an executed counterpart of this letter by
telefacsimile or other means of electronic transmission shall be equally
effective as delivery of a manually executed counterpart.
 
8.           Governing Law, Etc. THIS AGREEMENT SHALL BE SUBJECT TO THE
PROVISIONS REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL
REFERENCE SET FORTH IN SECTION 12 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS
ARE INCORPORATED HEREIN BY THIS REFERENCE MUTATIS MUTANDIS.
 
[Signature pages to follow.]
 









 
- 3 -

--------------------------------------------------------------------------------

 



 
Sincerely,
 
[SPECIFIED BANK PRODUCTS PROVIDER]
 
 
By:
____________________________
 
Name:
____________________________
 
Title:
____________________________




Acknowledged, accepted, and agreed
as of the date first written above:
 
ACCURIDE CORPORATION,
as Administrative Borrower on behalf of Borrowers
 
By:
____________________________
Name:
____________________________
Title:
____________________________


 



Acknowledged, accepted, and agreed
as of _______________, 20____:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association, as Agent
 
By:
____________________________
Name:
____________________________
Title:
____________________________









 
- 4 -

--------------------------------------------------------------------------------

 

EXHIBIT C-1
 
Form of Compliance Certificate
 
[on Administrative Borrower’s letterhead]
 
To:
Wells Fargo Bank, National Association

 
 
150 South Wacker Drive, Suite 2200

 
 
MAC N2814-220

 
 
Chicago, Illinois 60606

 
 
Attn: Loan Portfolio Manager (Accuride)

 
Re:
Compliance Certificate dated [_____]

 
 
Ladies and Gentlemen:

 
Reference is made to that certain Credit Agreement dated as of July 11, 2013 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among Accuride Corporation, a Delaware corporation
(“Accuride”), and the Subsidiaries of Accuride party thereto as “Borrowers”
(collectively, with Accuride, “Borrowers”), the lenders party thereto as
“Lenders” (each of such Lenders, together with its successors and permitted
assigns, is referred to hereinafter as a “Lender”), and Wells Fargo Bank,
National Association, a national banking association, as administrative agent
for each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and permitted assigns in such capacity,
the “Agent”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement.
 
Pursuant to Section 5.1 of the Credit Agreement, the undersigned officer of
Administrative Borrower hereby certifies as of the date hereof that:
 
1.           The financial information of Borrowers and their Subsidiaries
furnished in Schedule 1 attached hereto, has been prepared in accordance with
GAAP (except, in the case of unaudited financial statements, for year-end and
audit adjustments and the lack of footnotes), and fairly presents in all
material respects the financial condition of Borrowers and their Subsidiaries as
of the date set forth therein.
 
2.           Such officer has reviewed the terms of the Credit Agreement and has
made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions and financial condition of Borrowers and their
Subsidiaries during the accounting period covered by the financial statements
delivered pursuant to Section 5.1 of the Credit Agreement.
 
3.           Such review has not disclosed the existence on and as of the date
hereof, and the undersigned does not have knowledge of the existence as of the
date hereof, of any event or condition that constitutes a Default or Event of
Default, except for such conditions or events listed on Schedule 2 attached
hereto, in each case specifying the nature and period of existence thereof and
what action Borrowers and/or their Subsidiaries have taken, are taking, or
propose to take with respect thereto.
 
 

 
- 1 -

--------------------------------------------------------------------------------

 



 
4.    Except as set forth on Schedule 3 attached hereto, the representations and
warranties of Loan Parties set forth in the Credit Agreement and the other Loan
Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date.
 
5.           [As of the date hereof, Borrowers and their Subsidiaries are in
compliance with the applicable covenants contained in Section 7 of the Credit
Agreement as demonstrated on Schedule 4 hereof.]2
 
[Signature page to follow.]

 



--------------------------------------------------------------------------------

 
2 Include if Financial Covenant Period is in effect.

 
- 2 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this _____ day of _______________, ________.
 




 
ACCURIDE CORPORATION,
as Administrative Borrower
 
 
By:
____________________________
 
Name:
____________________________
 
Title:
____________________________


 
       
 

 
- 3 -

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
Financial Information
 





 
- 4 -

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
Default or Event of Default
 



 
- 5 -

--------------------------------------------------------------------------------

 

SCHEDULE 3
 
Representations and Warranties
 





 
- 6 -

--------------------------------------------------------------------------------

 

SCHEDULE 4
 
Financial Covenants
 
Fixed Charge Coverage Ratio
 
Borrowers’ and their Subsidiaries’ Fixed Charge Coverage Ratio, measured on a
month-end basis, for the trailing twelve fiscal-month period ending [_____], is
[_____] to 1.00, which ratio [is/is not] greater than or equal to the ratio set
forth in Section 7 of the Credit Agreement for the corresponding period.
 



 
- 7 -

--------------------------------------------------------------------------------

 

EXHIBIT L-1
 
Form of LIBOR Notice
 
Wells Fargo Bank, National Association, as Agent
 
150 South Wacker Drive, Suite 2200
 
MAC N2814-220
 
Chicago, Illinois 60606
 
Attn: Loan Portfolio Manager (Accuride)
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement dated as of July 11, 2013 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among Accuride Corporation, a Delaware corporation
(“Accuride”), and the Subsidiaries of Accuride party thereto as “Borrowers”
(collectively, with Accuride, “Borrowers”), the lenders party thereto as
“Lenders” (each of such Lenders, together with its successors and permitted
assigns, is referred to hereinafter as a “Lender”), and Wells Fargo Bank,
National Association, a national banking association, as administrative agent
for each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and permitted assigns in such capacity,
the “Agent”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement.
 
This LIBOR Notice represents Borrowers’ request to elect the LIBOR Option with
respect to outstanding Revolving Loans [or the FILO Term Loan] in the amount of
$[_____] (the “LIBOR Rate Advance”)[, and is a written confirmation of the
telephonic notice of such election given to Agent].
 
The LIBOR Rate Advance will have an Interest Period of [1, 2, 3, 6, or 12]
month(s) commencing on [_____].
 
This LIBOR Notice further confirms Borrowers’ acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.
 
Administrative Borrower, on behalf of Borrowers, represents and warrants that
(i) as of the date hereof, the representations and warranties of the Loan
Parties contained in the Credit Agreement and in the other Loan Documents are
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date hereof, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date)), and
(ii) no Default or Event of Default has occurred and is continuing on the date
hereof, nor shall either result after giving effect to the request above.
 
[Signature page to follow.]
 

 
- 1 -

--------------------------------------------------------------------------------

 


 
Dated:                      
 
 
ACCURIDE CORPORATION,
as Administrative Borrower
 
By:
____________________________
Name:
____________________________
Title:
____________________________


                      
 
Acknowledged by:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association, as Agent
 
By:
____________________________
Name:
____________________________
Title:
____________________________





 
- 2 -

--------------------------------------------------------------------------------

 

EXHIBIT P-1
 
Form of Perfection Certificate
 
See attached.3





--------------------------------------------------------------------------------

 
3 If applicable pursuant to clause (k) of Schedule 5.2 to the Agreement.

 
- 1 -

--------------------------------------------------------------------------------

 


SCHEDULE A-2
 
Authorized Persons
 
[Borrowers to provide]





 
- 1 -

--------------------------------------------------------------------------------

 

SCHEDULE C-1
 
Commitments
 



 
Lender
 
Revolver Commitment1
 
FILO Term Loan Commitment
 
Total Commitment
Wells Fargo Bank, National Association
$60,000,000
$10,000,000
$60,000,000
BMO Harris Bank N.A.
$25,000,000
$0
$25,000,000
Deutsche Bank AG New York Branch
$15,000,000
$0
$15,000,000
       
All Lenders
$100,000,000
$10,000,000
$100,000,000




--------------------------------------------------------------------------------

 
1 The Revolver Commitment of any Lender with any share of the FILO Term Loan is
equal to the amount reflected above (as such amount may be decreased in
accordance with the Agreement) less the outstanding principal balance of such
Lender’s share of the FILO Term Loan.



 
- 1 -

--------------------------------------------------------------------------------

 

SCHEDULE E-2
 
Existing Letters of Credit
 


 

 
- 1 -

--------------------------------------------------------------------------------

 

SCHEDULE E-3
 
Concentration Limits
 



 
- 1 -

--------------------------------------------------------------------------------

 

SCHEDULE P-1
 
Permitted Investments
 



 
- 1 -

--------------------------------------------------------------------------------

 

SCHEDULE P-2
 
Permitted Liens
 



 
- 1 -

--------------------------------------------------------------------------------

 

SCHEDULE 1.1
 
Definitions
 
As used in the Agreement, the following terms shall have the following
definitions:
 
“ABL Priority Collateral” has the meaning specified therefor in the
Intercreditor Agreement.
 
“Accordion Amendment” means, in the case of any proposed Increase of the
Revolver Commitments, the Maximum Revolver Amount and the Maximum Stated
Revolver Amount pursuant to Section 2.14 of the Agreement, an amendment to the
Senior Secured Notes Indenture, in form and substance reasonably satisfactory to
Agent and certified to Agent by an Authorized Person as being in full force and
effect and without any applicable waiver or modification, which amendment shall
permit such Increase to occur under clause (x) of Section 4.09(b)(1) of the
Senior Secured Notes Indenture (or the corresponding section in any applicable
indenture that refinances the Senior Secured Notes Indebtedness) by revising
such clause (x) to state a sum equal to (a)$100,000,000 plus (b) the amount of
the proposed Increase.
 
“Accordion Borrowing Base” means, as of any date of determination, the result
of:
 


(a)           85% of the amount of Eligible Accounts, less the amount, if any,
of the Dilution Reserve, plus
 
(b)           the lesser of
 


    (i)           the product of 65%, multiplied by the value (calculated at the
lower of cost or market on a basis consistent with Borrowers’ historical
accounting practices) of Eligible Finished Goods Inventory, and
 
    (ii)           the product of 85%, multiplied by the most recently
determined Net Recovery Percentage, multiplied by the value (calculated at the
lower of cost or market on a basis consistent with Borrowers’ historical
accounting practices) of Eligible Finished Goods Inventory (such determination
may be made as to different categories of Eligible Finished Goods Inventory
based upon the Net Recovery Percentage applicable to such categories) at such
time, plus
 


(c)           the lesser of
 


    (i)           the product of 65%, multiplied by the value (calculated at the
lower of cost or market on a basis consistent with Borrowers’ historical
accounting practices) of Eligible Raw Materials Inventory, and
 
    (ii)           the product of 85%, multiplied by the most recently
determined Net Recovery Percentage, multiplied by the value (calculated at the
lower of cost or market on a basis consistent with Borrowers’ historical
accounting practices) of Eligible Raw Materials Inventory (such determination
may be made as to different categories of Eligible Raw Materials Inventory based
upon the Net Recovery Percentage applicable to such categories) at such time,
plus
 


(d)           the lesser of
 


    (i)           the product of 65%, multiplied by the value (calculated at the
lower of cost or market on a basis consistent with Borrowers’ historical
accounting practices) of Eligible Work-in-Process Inventory, and
 



 
- 1 -

--------------------------------------------------------------------------------

 



 
    (ii)           the product of 85%, multiplied by the most recently
determined Net Recovery Percentage, multiplied by the value (calculated at the
lower of cost or market on a basis consistent with Borrowers’ historical
accounting practices) of Eligible Work-in-Process Inventory (such determination
may be made as to different categories of Eligible Work-in-Process Inventory
based upon the Net Recovery Percentage applicable to such categories) at such
time, minus
 
    (e)           the aggregate amount of reserves, if any, established by Agent
under Section 2.1(c) of the Agreement.
 
“Account” means an account (as that term is defined in the Code or the PPSA, as
applicable).
 
“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.
 
“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).
 
“Accuride” has the meaning set forth in the preamble to the Agreement.
 
“Accuride Bankruptcy Proceedings” means, with respect to Accuride and each of
its Domestic Subsidiaries, the voluntary cases commenced by them under Chapter
11 of the Bankruptcy Code (Case Nos. 09-13450 through 09-13469, inclusive, which
were administratively consolidated as Chapter 11 Case No. 09-13449
(collectively, the “Accuride Bankruptcy Filings”)) in the United States
Bankruptcy Court for the District of Delaware, on October 8, 2009 and the
subsequent entry, on February 18, 2010, of a confirmation order confirming the
Joint Plan of Reorganization for Accuride Corporation.
 
“Acquired Indebtedness” means (a) Indebtedness of a Person whose assets or
Equity Interests are acquired by a Borrower or any of its Subsidiaries in a
Permitted Acquisition; provided, that (i) neither any Borrower nor any of its
Subsidiaries which consummated such Permitted Acquisition is liable for such
Indebtedness, (ii) such Indebtedness was not incurred in connection with, or in
anticipation or contemplation of, such Permitted Acquisition, (iii) such
Indebtedness was in existence prior to the date of such Permitted Acquisition,
and (iv) the Payment Conditions are satisfied both before and after giving
effect to the incurrence of such Indebtedness; and (b) Indebtedness of any
Person existing at the time such Person is merged into or consolidated or
amalgamated with any Borrower or any Subsidiary of any Borrower or becomes a
Subsidiary of any Borrower or any other Loan Party in accordance with clause (s)
of the definition of Permitted Investments; provided, that (i) such Indebtedness
was not incurred in contemplation of such merger, consolidation, amalgamation or
investment and (ii) the aggregate principal amount of all Indebtedness incurred
under this clause (b) shall in no event exceed $10,000,000 in the aggregate at
any time outstanding.
 
“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Equity Interests of any other
Person.
 
“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.
 
 

 
- 2 -

--------------------------------------------------------------------------------

 



 
“Adjusted EBITDA” means, for any period, EBITDA for such period minus, to the
extent any Restructuring Charges or any non-cash charges pursuant to clauses
(a)(iv), (a)(vii) or (a)(viii) respectively of the definition of EBITDA were
added back to Net Income when computing EBITDA for a prior period (or that would
have been added back had the Agreement been in effect during such prior period),
an amount equal to the difference between the amount actually paid in cash
during such period on account of such Restructuring Charges or such other
non-cash charges (except to the extent otherwise already reflected in Net Income
for such period) less an amount not to exceed, for each consecutive twelve
fiscal month period, $3,500,000 in aggregate (or for periods shorter than 12
months, an amount equal to $3,500,000 multiplied by a fraction, the numerator of
which is the actual number of months in the period and the denominator of which
is 12 months).
 
“Administrative Borrower” has the meaning specified therefor in Section 17.13 of
the Agreement.
 
“Administrative Questionnaire” has the meaning specified therefor in Section
13.1(a) of the Agreement.
 
“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.
 
“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of the definition of Eligible Accounts
and Section 6.10 of the Agreement: (a) any Person which owns directly or
indirectly 10% or more of the Equity Interests having ordinary voting power for
the election of the Board of Directors of a Person or 10% or more of the
partnership or other ownership interests of a Person (other than as a limited
partner of such Person) shall be deemed an Affiliate of such Person, (b) each
director (or comparable manager) of a Person shall be deemed to be an Affiliate
of such Person, and (c) each partnership in which a Person is a general partner
shall be deemed an Affiliate of such Person.
 
“Agent” has the meaning specified therefor in the preamble to the Agreement.
 
“Agent-Related Persons” means Agent, together with its Affiliates, branches,
officers, directors, employees, attorneys, and agents.
 
“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
to this Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrowers and the Lenders).
 
“Agent’s Liens” means the Liens granted by each Borrower or its Subsidiaries to
Agent under the Loan Documents and securing the Obligations.
 
“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.
 
“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Average Excess Availability
of Borrowers for the most recently completed fiscal month; provided, that for
the period from the Closing Date through the date Agent receives the certified
Average Excess Availability calculation in respect of the testing period ending
August 31, 2013, the Applicable Margin shall be set at the margin in the row
styled “Level II”; provided further, that any time an Event of Default has
occurred and is continuing, the Applicable Margin shall be set at the margin in
the row styled “Level III”:
 

 
- 3 -

--------------------------------------------------------------------------------

 



 
Level
Average Excess Availability
Applicable Margin Relative to Base Rate Loans (other than FILO Term Loans)
(the “Base Rate Margin”)
Applicable Margin Relative to LIBOR Rate Loans (other than FILO Term Loans)
(the “LIBOR Rate Margin”)
Applicable Margin Relative to Base Rate Loans that are FILO Term Loans
(the “FILO Base Rate Margin”)
Applicable Margin Relative to LIBOR Rate Loans that are FILO Term Loans
(the “FILO LIBOR Rate Margin”)
I
Greater than or equal to $60,000,000
0.00%
1.75%
1.00%
2.75%
II
Less than $60,000,000
but greater than or equal to $10,000,000
0.25%
2.00%
1.25%
3.00%
III
Less than $10,000,000
0.50%
2.25%
1.50%
3.25%


The Applicable Margin shall be re-determined as of the first day of each fiscal
month of Borrowers.  The Applicable Margin relative to Base Rate Loans (other
than FILO Term Loans) is referred to as the “Base Rate Margin.”  The Applicable
Margin relative to Base Rate Loans that are FILO Term Loans is referred to as
the “FILO Base Rate Margin.”  The Applicable Margin relative to LIBOR Rate Loans
(other than FILO Term Loans) is referred to as the “LIBOR Rate Margin.”  The
Applicable Margin relative to LIBOR Rate Loans that are FILO Term Loans is
referred to as the “FILO LIBOR Rate Margin.”
 
“Applicable Unused Line Fee Percentage”  means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the Average Revolver Usage of Borrowers for the most recently completed month as
determined by Agent in its Permitted Discretion; provided, that for the period
from the Closing Date through the date Agent receives the certified Average
Excess Availability calculation in respect of the testing period ending
August 31, 2013, the Applicable Unused Line Fee Percentage shall be set at the
margin in the row styled “Level II”; provided further, that any time an Event of
Default has occurred and is continuing, the Applicable Unused Line Fee
Percentage shall be set at the margin in the row styled “Level II”:

 
Level
Average Revolver Usage
Applicable Unused Line Fee Percentage
I
Greater than or equal to 50% of the Maximum Revolver Amount
0.250 percentage points
II
Less than 50% of the Maximum Revolver Amount
0.375 percentage points



 
- 4 -

--------------------------------------------------------------------------------

 



 


The Applicable Unused Line Fee Percentage shall be re-determined on the first
date of each month by Agent.
 
“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of the
Agreement.
 
“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.
 
“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.
 
“Authorized Person” means any one of the individuals identified on Schedule A-2
to the Agreement, as such schedule is updated from time to time by written
notice from Administrative Borrower to Agent.
 
“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.1 of the Agreement
(after giving effect to the then outstanding Revolver Usage).
 
“Available Increase Amount” means, as of any date of determination, an amount
equal to the result of (a) $50,000,000 minus (b) the aggregate principal amount
of Increases to the Revolver Commitments previously made pursuant to Section
2.14 of the Agreement.
 
“Average Excess Availability” means, with respect to any period, the sum of the
aggregate amount of Excess Availability for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.
 
“Average Revolver Usage” means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.
 
“Bank Product” means any one or more of the following financial products or
accommodations extended to a Borrower or a Subsidiary of a Borrower by a Bank
Product Provider:  (a) credit cards (including commercial cards (including
so-called “purchase cards”, “procurement cards” or “p-cards”)), (b) credit card
processing services, (c) debit cards, (d) stored value cards, (e) Cash
Management Services, or (f) transactions under Hedge Agreements.
 
“Bank Product Agreements” means those agreements entered into from time to time
by a Borrower or a Subsidiary of a Borrower with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.
 
“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount reasonably determined by Agent as sufficient to satisfy the reasonably
estimated credit exposure with respect to the then existing Bank Product
Obligations (other than Hedge Obligations).
 

 
- 5 -

--------------------------------------------------------------------------------

 



 
“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by the Borrowers and their Subsidiaries to
any Bank Product Provider pursuant to or evidenced by a Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent or
any Lender is obligated to pay to a Bank Product Provider as a result of Agent
or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to a
Borrower or a Subsidiary of a Borrower; provided, in order for any item
described in clauses (a) (b), or (c) above, as applicable, to constitute “Bank
Product Obligations”, if the applicable Bank Product Provider is any Person
other than Wells Fargo or its Affiliates, then the applicable Bank Product must
have been provided on or after the Closing Date and Agent shall have received a
Bank Product Provider Agreement within 10 days after the date of the provision
of the applicable Bank Product to a Borrower or a Subsidiary of a Borrower.
 
“Bank Product Provider” means any Lender or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider;
provided, that no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until Agent receives a Bank Product Provider Agreement from such Person and with
respect to the applicable Bank Product within 10 days after the provision of
such Bank Product to a Borrower or its Subsidiaries; provided further, that if,
at any time, a Lender ceases to be a Lender under the Agreement, then, from and
after the date on which it ceases to be a Lender thereunder, neither it nor any
of its Affiliates shall constitute Bank Product Providers and the obligations
with respect to Bank Products provided by such former Lender or any of its
Affiliates shall no longer constitute Bank Product Obligations.
 
“Bank Product Provider Agreement” means an agreement in substantially the form
attached hereto as Exhibit B-2 to the Agreement, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
Borrowers, and Agent.
 
“Bank Product Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate to establish (based upon the Bank
Product Providers’ determination of the liabilities and obligations of the
Borrowers and their Subsidiaries in respect of Bank Product Obligations) in
respect of Bank Products then provided or outstanding.
 
“Bankruptcy Code” means (i) title 11 of the United States Code, (ii) the
Bankruptcy and Insolvency Act (Canada), (iii) the Companies’ Creditors
Arrangement Act (Canada), and/or (iv) any similar legislation in a relevant
jurisdiction, in each case as applicable and as in effect from time to time.
 
“Base Rate” means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 1
month and shall be determined on a daily basis), plus 1 percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.
 
“Base Rate Loan” means each portion of the Revolving Loans or the FILO Term Loan
that bears interest at a rate determined by reference to the Base Rate.
 
“Base Rate Margin” has the meaning set forth in the definition of Applicable
Margin.
 
“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).
 

 
- 6 -

--------------------------------------------------------------------------------

 



 


 
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).
 
“Book Runner” has the meaning set forth in the preamble to the Agreement.
 
“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to the Agreement.
 
“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
the Agreement.
 
“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of an Extraordinary Advance.
 
“Borrowing Base” means, as of any date of determination, the Dollar Equivalent
amount of the result of:
 
(a)           85% of the amount of Eligible Accounts, less the amount, if any,
of the Dilution Reserve, plus
 
(b)           the lesser of
 
(i)           the product of 75%, multiplied by the value (calculated at the
lower of cost or market on a basis consistent with Borrowers’ historical
accounting practices) of Eligible Finished Goods Inventory, and
 
(ii)           the product of 85%, multiplied by the most recently determined
Net Recovery Percentage, multiplied by the value (calculated at the lower of
cost or market on a basis consistent with Borrowers’ historical accounting
practices) of Eligible Finished Goods Inventory (such determination may be made
as to different categories of Eligible Finished Goods Inventory based upon the
Net Recovery Percentage applicable to such categories) at such time, plus
 
(c)           the lesser of
 
(i)           the product of 75%, multiplied by the value (calculated at the
lower of cost or market on a basis consistent with Borrowers’ historical
accounting practices) of Eligible Raw Materials Inventory, and
 
(ii)           the product of 85%, multiplied by the most recently determined
Net Recovery Percentage, multiplied by the value (calculated at the lower of
cost or market on a basis consistent with Borrowers’ historical accounting
practices) of Eligible Raw Materials Inventory (such determination may be made
as to different categories of Eligible Raw Materials Inventory based upon the
Net Recovery Percentage applicable to such categories) at such time, plus
 
(d)           the lesser of
 
(i)           the product of 75%, multiplied by the value (calculated at the
lower of cost or market on a basis consistent with Borrowers’ historical
accounting practices) of Eligible Work-in-Process Inventory, and
 

 
- 7 -

--------------------------------------------------------------------------------

 



 


 
(ii)           the product of 85%, multiplied by the most recently determined
Net Recovery Percentage, multiplied by the value (calculated at the lower of
cost or market on a basis consistent with Borrowers’ historical accounting
practices) of Eligible Work-in-Process Inventory (such determination may be made
as to different categories of Eligible Work-in-Process Inventory based upon the
Net Recovery Percentage applicable to such categories) at such time, minus
 
(e)           the aggregate amount of reserves, if any, established by Agent
under Section 2.1(c) of the Agreement.
 
“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.
 
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of New York, in the
State of Illinois or in the city in which Accuride has its primary cash
management Deposit Account, except that, if a determination of a Business Day
shall relate to a LIBOR Rate Loan, the term “Business Day” also shall exclude
any day on which banks are closed for dealings in Dollar deposits in the London
interbank market.
 


 
“Canadian Benefit Plans” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing material employee benefits, including medical, hospital care, dental,
sickness, accident, disability, life insurance, pension, retirement or savings
benefits, under which a Loan Party has any liability with respect to any
Canadian employee or former employee.
 
 
“Canadian Defined Benefit Plan” means any Canada Pension Plan which contains a
“defined benefit provision” as defined in subsection 147.1(1) of the Income Tax
Act (Canada).
 




 
“Canadian Dollars” or “Cdn$” means the lawful currency of Canada, as in effect
from time to time.
 
 
“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to, or to
which there is or may be an obligation to contribute by a Loan Party, for its
employees or former employees.
 


“Canadian Priority Payables Reserves” means reserves (determined from time to
time by Agent in its Permitted Discretion) with respect to any Collateral
located or deemed located in Canada (or any province or territory thereof) for:
(a) the amount past due and owing by any Loan Party, or the accrued amount for
which such Loan Party has an obligation to remit, to a Governmental Authority or
other Person pursuant to any applicable law, rule or regulation, in respect of
(i) goods and services taxes, sales taxes, employee income taxes, municipal
taxes and other taxes payable or to be remitted or withheld; (ii) vacation or
holiday pay; and (iii) other like charges and demands, in each case, to the
extent that any Governmental Authority or other Person may claim a lien,
security interest, hypothec, trust or other claim ranking or which would
reasonably be expected to rank in priority to or pari passu with one or more of
the Liens granted in the Loan Documents; and (b) the aggregate amount of any
other liabilities of any Loan Party (i) in respect of which a trust or deemed
trust has been imposed or may reasonably be likely to be imposed on any such
Collateral to provide for payment, or (ii) which are secured by a lien, security
interest, pledge, charge, right or claim on any such Collateral (other than
Permitted Liens that do not have priority over Agent’s Liens), or (iii) in
respect of directors and officers, debtor-in possession financing,
administrative charges, critical supplier charges or shareholder charges; in
each case, pursuant to any applicable law, rule or regulation and which such
lien, trust, security interest, hypothec, pledge, charge, right or claim ranks
or in the Permitted Discretion of Agent, could reasonably be expected to rank in
priority to or pari passu with one or more of the Liens granted in the Loan
Documents (such as liens, trusts, security interests, hypothecs, pledges,
charges, rights or claims in favor of employees or salespersons (including,
without limitation, in respect of wages, salaries, commissions, vacation pay, or
other compensation or amounts (including severance pay) payable under the Wage
Earner Protection Program Act (Canada), the Bankruptcy and Insolvency Act
(Canada) or the Companies’ Creditors Arrangement Act (Canada)), landlords,
warehousemen, customs brokers, carriers, mechanics, materialmen, labourers, or
suppliers, or liens, trusts, security interests, hypothecs, pledges, charges,
rights or claims for ad valorem, excise, sales, or other taxes where given
priority under applicable law); in each case net of the aggregate amount of all
restricted cash held or set aside for the payment of such obligations.
 

 
- 8 -

--------------------------------------------------------------------------------

 



 
 
“Capital Expenditures” means, for any Person for any period, all expenditures by
such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of the principal portion of all obligations under
Capital Leases incurred by such Person, in each case during such period.
 
“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
 
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
 
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 2 years from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having an investment grade rating obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 1 year from the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any Lender or any bank organized
under the laws of the United States or any state thereof or the District of
Columbia or any United States branch of a foreign bank having at the date of
acquisition thereof combined capital and surplus of not less than
$1,000,000,000, (e) Deposit Accounts maintained with (i) any bank that satisfies
the criteria described in clause (d) above, or (ii) any other bank organized
under the laws of the United States or any state thereof so long as the full
amount maintained with any such other bank is insured by the Federal Deposit
Insurance Corporation, (f) repurchase obligations of any commercial bank
satisfying the requirements of clause (d) of this definition or recognized
securities dealer having combined capital and surplus of not less than
$1,000,000,000, having a term of not more than 30 days, with respect to
securities satisfying the criteria in clauses (a) or (b) above, (g) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (d) above, (h) Investments in money market funds
substantially all of whose assets are invested in the types of assets described
in clauses (a) through (g) above, and (i) in the case of any Foreign Subsidiary,
high quality, short-term liquid Investments made by such Foreign Subsidiary in
the ordinary course of managing its surplus cash position in a manner consistent
with past practices.
 
“Cash Interest Expense” means, with respect to any Person for any period, the
Interest Expense of such Person for such period less the sum of, in each case to
the extent included in the definition of Interest Expense, (a) the amortization
of any deferred financing costs for such period, (b) the amortized amount of
debt discount and debt issuance costs for such period, (c) any interest expense
actually “paid in kind” or accreted during such period, (d) charges relating to
write-ups or write-downs in the book or carrying value of existing Total Debt
and (e) other non-cash interest.
 
“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
 

 
- 9 -

--------------------------------------------------------------------------------

 



 
“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).
 
“Change in Control” means that:
 
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) shall have become the “beneficial owner” (as defined
in Rules 13(d)-3 and 13(d) 5 under the Exchange Act), directly or indirectly, of
more than 30% of the outstanding Voting Stock of Accuride;
 
(b)    at any time Continuing Directors shall not constitute a majority of the
Board of Directors of Accuride; or
 
(c)    a change of control (or equivalent change) occurs under and as defined in
the Senior Secured Notes Documents.
 
“Change in Law” means the occurrence after the date of the Agreement of:  (a)
the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
 
“Closing Date” means the date of the making of the initial Loan (or other
extension of credit) under the Agreement.
 
“Code” means the New York Uniform Commercial Code, as in effect from time to
time.
 
“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Borrower or any Subsidiary of a Borrower in
or upon which a Lien is granted by such Person in favor of Agent or the Lenders
under any of the Loan Documents.
 
“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Borrower’s or its Subsidiaries’ books and records, Equipment, or
Inventory, in each case, in form and substance reasonably satisfactory to Agent.
 
“Commitment” means, with respect to each Lender, its Revolver Commitment or its
FILO Term Loan Commitment, as the context requires, and, with respect to all
Lenders, their Revolver Commitments or their FILO Term Loan Commitments, as the
context requires, in each case as such Dollar amounts are set forth beside such
Lender’s name under the applicable heading on Schedule C-1 to the Agreement or
in the Assignment and Acceptance pursuant to which such Lender became a Lender
under the Agreement, as such amounts may be reduced or increased from time to
time pursuant to assignments made in accordance with the provisions of
Section 13.1 of the Agreement.
 

 
- 10 -

--------------------------------------------------------------------------------

 



 


 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Competitor” means any Person which is a direct competitor of any Borrower or
any Subsidiary of any Borrower if, at the time of a proposed assignment, Agent
and the assigning Lender have actual knowledge that such Person is a direct
competitor of Borrowers or their Subsidiaries; provided, that in connection with
any assignment or participation, the Assignee or Participant with respect to
such proposed assignment or participation that is an investment bank, a
commercial bank, a finance company, a fund, or other Person which merely has an
economic interest in any such direct competitor, and is not itself such a direct
competitor of Borrowers or their Subsidiaries, shall not be deemed to be a
direct competitor for the purposes of this definition.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer,
controller or treasurer of Administrative Borrower to Agent.
 
“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.
 
“Contingent Obligation” means, as to any Person, any obligation of such Person
as a result of such Person being a general partner of any other Person, unless
the under­lying obligation is expressly made non-recourse as to such general
partner, and any obligation of such Person guaranteeing or intended to guarantee
any Indebtedness, leases, dividends or other obligations (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (a) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (b) to advance or
supply funds (i) for the purchase or payment of any such primary obligation or
(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (d) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term Contingent Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.
 
“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Accuride on the Closing Date, and (b) any
individual who (i) becomes a member of the Board of Directors after the Closing
Date if such individual was approved, appointed or nominated for election to the
Board of Directors by a majority of the then Continuing Directors, but excluding
any such individual originally proposed for election in opposition to the Board
of Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Accuride and whose initial assumption of office resulted from such contest or
the settlement thereof or (ii) as of such date of determination, has been a
member of the Board of Directors for at least the 12 preceding months (or, if
such date of determination occurs during the period comprising the first 12
months after the Closing Date, since the Closing Date).
 
“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).
 

 
- 11 -

--------------------------------------------------------------------------------

 



 


 
“Copyright Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.
 
“Currency Due” has the meaning specified in Section 17.14 of this Agreement.
 
“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement within 1 Business Day of the
date that it is required to do so under the Agreement (including the failure to
make available to Agent amounts required pursuant to a Settlement or to make a
required payment in connection with a Letter of Credit Disbursement), (b)
notified Borrowers, Agent, or any Lender in writing that it does not intend to
comply with all or any portion of its funding obligations under the Agreement,
(c) has made a public statement to the effect that it does not intend to comply
with its funding obligations under the Agreement or under other agreements
generally (as reasonably determined by Agent) under which it has committed to
extend credit, (d) failed, within 1 Business Day after written request by Agent
or Administrative Borrower, to confirm that it will comply with the terms of the
Agreement relating to its obligations to fund any amounts required to be funded
by it under the Agreement, (e) otherwise failed to pay over to Agent or any
other Lender any other amount required to be paid by it under the Agreement
within 1 Business Day of the date that it is required to do so under the
Agreement, unless the subject of a good faith dispute, or (f) (i) becomes or is
insolvent or has a parent company that has become or is insolvent or (ii)
becomes the subject of an Insolvency Proceeding, or has had a receiver,
conservator, trustee, or custodian or appointed for it, or has taken any action
in furtherance of, or indicating its consent to, approval of or acquiescence in
any such proceeding or appointment or has a parent company that has become the
subject of an Insolvency Proceeding, or has had a receiver, conservator,
trustee, or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.
 
“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Revolving Loans that are Base Rate Loans (inclusive of
the Base Rate Margin applicable thereto).
 
“Deposit Account” means any deposit account (as that term is defined in the
Code).
 
“Designated Account” means the Deposit Account of Accuride identified on
Schedule D-1 to the Agreement (or such other Deposit Account of Accuride located
at Designated Account Bank that has been designated as such, in writing, by
Administrative Borrower to Agent).
 
“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
the Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Administrative Borrower to Agent).
 
“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 12 months for which financial statements
have been delivered pursuant to Schedule 5.1 to the Agreement, that is the
result of dividing the Dollar amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, or other dilutive items with respect to
Borrowers’ Accounts during such period, by (b) Borrowers’ billings with respect
to Accounts during such period.
 


“Dilution Reserve” means, as of any date of determination, an amount equal to
(a) if Dilution on such date is greater than 5.00%, (i) the amount, expressed as
a percentage, by which Dilution exceeds 5.00% times (ii) the amount of the
Eligible Accounts, in each case on such date; and (b) otherwise, zero.
 

 
- 12 -

--------------------------------------------------------------------------------

 



 
 
“Disqualified Equity Interests” shall mean any Equity Interest that, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) is redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provides
for the scheduled payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 180 days after the Maturity Date.
 
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in another currency, the equivalent amount thereof in Dollars as
determined by Agent, at such time on the basis of the Spot Rate for the purchase
of Dollars with such currency.
 
“Dollars” or “$” means United States dollars.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States (but excluding any territory or
possession thereof).
 
“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.
 
“Earn-Outs” means unsecured liabilities of a Borrower or any Subsidiary of any
Borrower arising under an agreement to make any deferred payment as a part of
the Purchase Price for a Permitted Acquisition (but not including performance
bonuses or consulting payments in any related services, employment or similar
agreement), in an amount that is subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of the target of such Permitted
Acquisition.
 
“EBITDA” means, for any period, Net Income for such period (calculated without
giving effect to (a) any extraordinary gains or losses, (b) any gains or losses
attributable to any sale, transfer or other disposition or abandonment of assets
(other than Inventory sold in the ordinary course of business), (c) any income
or loss for such period attributable to the early extinguishment of Indebtedness
or accounts payable, (d) any non-cash gains or losses on foreign currency
derivatives and any foreign currency transaction non-cash gains or losses and
any foreign currency exchange translation gains or losses that arise on
consolidation of integrated operations, (e) any re-evaluation of Inventory or
other assets or any liabilities due to “fresh start” accounting adjustments upon
Accuride’s and each of its Domestic Subsidiaries’ emergence from the Accuride
Bankruptcy Proceedings and (f) mark-to-market adjustments in the valuation of
derivative obligations resulting from the application of Statement of Financial
Accounting Standards No. 133, Accounting for Derivative Instruments and Hedging
Activities),
 
(a)          plus, in each case to the extent deducted in determining such Net
Income, and without duplication, the amount of:
 
    (i)           total interest expense (inclusive of amortization of deferred
financing fees and other original issue discount and banking fees, charges and
commissions (e.g., letter of credit fees and commitment fees)) of Borrowers and
their Subsidiaries for such period;
 

 
- 13 -

--------------------------------------------------------------------------------

 



 
 
    (ii)           provision for Taxes based on income and foreign withholding
Taxes for Borrowers and their Subsidiaries for such period;
 
    (iii)           all depreciation and amortization expense of Borrowers and
their Subsidiaries for such period;
 
    (iv)           restructuring charges or reserves for such period relating to
current or anticipated future cash expenditures incurred or to be incurred by
any Borrower or any Subsidiary in connection with (A) plant closures and the
consolidation, relocation or elimination of operations and (B) related severance
costs and other costs incurred in connection with the termination, relocation
and training of employees (collectively, “Restructuring Charges”); provided that
the maximum amount of all restructuring charges or reserves that may be included
in EBITDA (x) during the term of the Agreement shall not exceed $20,000,000 in
the aggregate or (y) in any consecutive twelve fiscal months shall not exceed
$10,000,000 in the aggregate; provided, further, that prior to including any
such restructuring charges or reserves in EBITDA, Administrative Borrower shall
deliver to Agent supporting documentation in respect of such restructuring
charges or reserves in form and detail reasonably satisfactory to Agent;
 
    (v)           any fees and expenses incurred during such period and related
to Permitted Investments and/or the Imperial Sale;
 
    (vi)           any deduction for minority interest expense during such
period;
 
    (vii)           non-cash charges and expenses (but excluding any write-downs
of current assets or additions to bad debt reserves or bad debt expense)
incurred during such period;
 
    (viii)           other non-recurring charges limited to $5,000,000 in the
aggregate in any consecutive twelve fiscal months;
 
    (ix)           upfront fees and expenses paid in connection with any equity
issuance or incurrence of Indebtedness permitted by the terms of the Agreement
(whether or not successful), the proceeds of which are applied (or if
unsuccessful, were intended to be applied) to consummate Permitted Acquisitions
or applied towards refinancing of Indebtedness in accordance with the terms of
the Agreement, incurred during such period; and
 
    (x)           the amount of all fees, costs, expenses, commissions and other
cash charges incurred during such period in connection with the execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
to be a party, the making of Revolving Loans and the FILO Term Loan and the use
of the proceeds thereof and the issuance of Letters of Credit under the
Agreement, in each case on the Closing Date;
 
(b)          minus, in each case to the extent added in determining such Net
Income, and without duplication,
 
    (i)           the amount of any non-cash income or gains for such period
(excluding any non-cash gain to the extent it represents the reversal of an
accrual or reserve for a potential cash item that reduced EBITDA in any prior
period); and
 
    (ii)           any credit for United States federal income Taxes or other
Taxes measured by net income received during such period, in each case of
clauses (a) and (b), determined on a consolidated basis in accordance with GAAP.
 

 
- 14 -

--------------------------------------------------------------------------------

 



 


 
“Eligible Accounts” means those Accounts created by a Borrower in the ordinary
course of its business, that arise out of such Borrower’s sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, that such criteria may be revised from time to time
by Agent in Agent’s Permitted Discretion to address the results of any field
examination performed by (or on behalf of) Agent from time to time after the
Closing Date.  In determining the amount to be included, Eligible Accounts shall
be calculated net of customer deposits, unapplied cash, Taxes, discounts,
credits, allowances, and rebates.  Eligible Accounts shall not include the
following:
 
(a)    Accounts that the Account Debtor has failed to pay within 120 days of
original invoice date or within 60 days of original due date or Accounts with
selling terms of more than 90 days (provided that the aggregate Accounts with
selling terms of more than 90 days but which are not unpaid 60 days after the
original due date and which do not at any time exceed $5,000,000 shall not be
excluded by operation of this clause (a)),
 
(b)    Accounts owed by an Account Debtor (or its Affiliates) where 50% or more
of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,
 
(c)    Accounts with respect to which the Account Debtor is an Affiliate of any
Borrower or an employee of any Borrower or any Affiliate of any Borrower,
 
(d)    Accounts arising in a transaction wherein goods are placed on consignment
or are sold pursuant to a guaranteed sale, a sale or return, a sale on approval,
a bill and hold, or any other terms by reason of which the payment by the
Account Debtor may be conditional,
 
(e)    Accounts that are not payable in Dollars, other than Accounts payable in
Canadian Dollars that are not in excess of Cdn$7,500,000 (or such greater amount
as Agent may agree in writing) in the aggregate; provided, that from and after
establishing a multicurrency deposit account and/or lockbox arrangement with
Wells Fargo or one of its Affiliates into which payments and collections
received by Loan Parties in Canadian Dollars are deposited, Accounts payable in
Canadian Dollars that are not in excess of Cdn$30,000,000 shall not be excluded
by operation of this clause (e),
 
(f)    Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or Canada, or (ii) is
not organized under the laws of the United States, Canada, or any state or
province thereof, as applicable, or (iii) is the government of any foreign
country or sovereign state, or of any state, province, municipality, or other
political subdivision thereof, or of any department, agency, public corporation,
or other instrumentality thereof, unless (A) the Account is supported by an
irrevocable letter of credit reasonably satisfactory to Agent (as to form,
substance, and issuer or domestic confirming bank) that has been delivered to
Agent and is directly drawable by Agent, or (B) the Account is covered by credit
insurance in form, substance, and amount, and by an insurer, reasonably
satisfactory to Agent,
 
(g)    Accounts with respect to which the Account Debtor is either (i) the
United States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrowers have complied,
to the reasonable satisfaction of Agent, with the Assignment of Claims Act, 31
USC §3727), or (ii) any state of the United States, or (iii) a Canadian
Governmental Authority (exclusive, however, of Accounts with respect to which
Borrowers have complied, to the reasonable satisfaction of Agent, with any
assignment of claims statute, including the Financial Administration Act
(Canada), or (iv) any province or territory of Canada having legislation of
similar purpose and effect restricting the assignment thereof with respect to
such obligation (unless Borrowers have complied with all applicable laws
relating to taking security in such Accounts),
 

 
- 15 -

--------------------------------------------------------------------------------

 



 
(h)    Accounts with respect to which the Account Debtor is a creditor of a
Borrower, has or has asserted a right of recoupment or setoff, or has disputed
its obligation to pay all or any portion of the Account, to the extent of such
claim, right of recoupment or setoff, or dispute,
 
(i)    Accounts with respect to an Account Debtor whose total obligations owing
to Borrowers exceed (i) in the case of those Account Debtors listed on
Schedule E-3 to the Agreement, the respective percentage set forth opposite the
names of such Account Debtors on Schedule E-3 of all Eligible Accounts, to the
extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, that at the request of the Administrative Borrower, and
with the consent of Agent, the names of additional Account Debtors may be added
to Schedule E-3 from time to time and (ii) in the case of all Account Debtors
not listed on Schedule E-3, 15% of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided,
that, in each case, (x) the foregoing percentage, as applied to a particular
Account Debtor, is subject to reduction by Agent in its Permitted Discretion if
the creditworthiness of such Account Debtor deteriorates and (y) the amount of
Eligible Accounts that are excluded because they exceed the foregoing percentage
shall be determined by Agent based on all of the otherwise Eligible Accounts
prior to giving effect to any eliminations based upon the foregoing
concentration limit,
 
(j)    Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
any Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,
 
(k)    Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful, including by reason of the Account Debtor’s financial
condition,
 
(l)    Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,
 
(m)    Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,
 
(n)    Accounts with respect to which the Account Debtor is a Sanctioned Person
or Sanctioned Entity,
 
(o)    Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrower of the subject contract for goods or services, or
 
(p)    Accounts owned by a target acquired in connection with a Permitted
Acquisition, until the completion of an appraisal and field examination with
respect to such target, in each case, reasonably satisfactory to Agent (which
appraisal and field examination may be conducted prior to the closing of such
Permitted Acquisition).
 
“Eligible Finished Goods Inventory” means Inventory that qualifies as Eligible
Inventory and consists of finished goods held for sale in the ordinary course of
Borrowers’ business.
 
 

 
- 16 -

--------------------------------------------------------------------------------

 



 
“Eligible Inventory” means Inventory of any Borrower, that complies with each of
the representations and warranties respecting Eligible Inventory made in the
Loan Documents, and that is not excluded as ineligible by virtue of one or more
of the excluding criteria set forth below; provided, that such criteria may be
revised from time to time by Agent in Agent’s Permitted Discretion to address
the results of any field examination or appraisal performed by Agent from time
to time after the Closing Date.  In determining the amount to be so included,
Inventory shall be valued at the lower of cost or market on a basis consistent
with Borrowers’ historical accounting practices.  An item of Inventory shall not
be included in Eligible Inventory if:
 
(a)    a Borrower does not have good, valid, and marketable title thereto,
 
(b)    it is (i) located with a vendor or customer of any Borrower or its
Affiliates or on a property owned or leased by any of the foregoing, (ii)
located on premises leased or rented by a Borrower, unless either (A) a
Collateral Access Agreement has been delivered to the Agent or (B) a Landlord
Reserve has been established with respect thereto, (iii) stored with a bailee,
warehouseman or a third party processor (including to the extent such bailee,
warehouseman or processor is a Non-Loan Party Affiliate of a Borrower) on
premises owned or leased by such bailee, warehouseman or third party processor,
unless either (A) a Collateral Access Agreement has been delivered to Agent or
(B) a Landlord Reserve has been established with respect thereto, or
(iv) located at a location owned by a Loan Party that is subject to a mortgage
or other security interest in favor of a creditor other than Agent or the Senior
Secured Noteholder Collateral Agent, unless a Collateral Access Agreement has
been delivered to Agent with respect thereto,
 
(c)    it is not (i) located at one of the locations in the continental United
States or in Canada, in each case as set forth on Schedule 4.24 (as such
Schedule may be updated pursuant to Section 5.10 of the Agreement) or
(ii) in-transit from one such location to another such location,
 
(d)    it is in-transit to or from a location of a Borrower (other than
in-transit from one location set forth on Schedule 4.24 to the Agreement to
another location set forth on Schedule 4.24 to the Agreement, in each case, as
such Schedule may be updated pursuant to Section 5.10 of the Agreement),
 
(e)    it is located on real property leased by a Borrower or in a contract
warehouse or in the possession of a processor (including to the extent any such
contract warehouse or processor is a Non-Loan Party Affiliate of a Borrower), in
each case, unless it is subject to a Collateral Access Agreement executed by the
lessor, warehouseman or processor, as the case may be, or Agent has established
a Landlord Reserve in its Permitted Discretion in accordance with Section 2.1(c)
of the Agreement and, in each case, unless it is segregated or otherwise
separately identifiable from goods of others (including any Non-Loan Party
Affiliate of a Borrower), if any, stored on the premises,
 
(f)    it is the subject of a bill of lading or other document of title,
 
(g)    it is not subject to a valid and perfected first priority Lien in favor
of Agent,
 
(h     it consists of goods returned or rejected by a Borrower’s customers,
which goods are either (i) damaged or defective or (ii) otherwise not in a
condition fit for re-sale as “new” upon being returned,
 
(i)    it consists of (i) goods that based on the most recent Inventory
appraisal or field examination Report received by Agent, are obsolete or slow
moving, restrictive or custom items, or goods that constitute spare parts,
packaging and shipping materials, supplies used or consumed in Loan Parties’
business, bill and hold goods, defective goods, “seconds,” or (ii) Inventory
acquired on consignment,
 
(j)    it is subject to third party trademark, licensing or other proprietary
rights, unless Agent is satisfied that such Inventory can be freely sold by
Agent on and after the occurrence of an Event of a Default despite such third
party rights, or
 
(k)    it was acquired in connection with a Permitted Acquisition, until the
completion of an appraisal and field examination of such Inventory, in each
case, reasonably satisfactory to Agent (which appraisal and field examination
may be conducted prior to the closing of such Permitted Acquisition).
 

 
- 17 -

--------------------------------------------------------------------------------

 



 
 
“Eligible Raw Materials Inventory” means Inventory that qualifies as Eligible
Inventory and consists of goods that are raw materials.
 
“Eligible Transferee” means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender and any Related Fund of any Lender; and (b) (i) a
commercial bank organized under the laws of the United States or any state
thereof, and having total assets in excess of $1,000,000,000; (ii) a savings and
loan association or savings bank organized under the laws of the United States
or any state thereof, and having total assets in excess of $1,000,000,000; (iii)
a commercial bank organized under the laws of any other country or a political
subdivision thereof; provided that (A) (x) such bank is acting through a branch
or agency located in the United States or (y) such bank is organized under the
laws of a country that is a member of the Organization for Economic Cooperation
and Development or a political subdivision of such country, and (B) such bank
has total assets in excess of $1,000,000,000; (c) any other entity (other than a
natural person) that is an “accredited investor” (as defined in Regulation D
under the Securities Act) that extends credit or buys loans as one of its
businesses including insurance companies, investment or mutual funds and lease
financing companies, and having total assets in excess of $1,000,000,000; and
(d) during the continuation of an Event of Default, any other Person approved by
Agent.
 
“Eligible Work–in–Process Inventory” means Inventory that qualifies as Eligible
Inventory and consists of goods that are work–in–process.
 
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA, (a) that is or within
the preceding six (6) years has been sponsored, maintained or contributed to by
any Loan Party or Subsidiary of a Loan Party or (b) to which any Loan Party or
Subsidiary of a Loan Party has, or has had at any time within the preceding six
(6) years, any liability, contingent or otherwise.
 
“Enhanced Reporting Period” means a period which shall commence on any date (the
“Commencement Date”) on which Excess Availability is less than (a) 12.5% of the
Maximum Stated Revolver Amount for three consecutive Business Days or (b) 10% of
the Maximum Stated Revolver Amount at any time, and shall continue until the
last day of the fiscal quarter after the Commencement Date in which Excess
Availability for a period of 45 consecutive days is greater than or equal to
12.5% of the Maximum Stated Revolver Amount.
 
“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of any Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or (c)
from or onto any facilities which received Hazardous Materials generated by any
Borrower, any Subsidiary of any Borrower, or any of their predecessors in
interest.
 
“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Borrower or any Subsidiary of a Borrower, relating to the environment, the
effect of the environment on employee health, or Hazardous Materials, in each
case as amended from time to time.
 

 
- 18 -

--------------------------------------------------------------------------------

 



 


 
“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.
 
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
 
“Equipment” means equipment (as that term is defined in the Code or the PPSA, as
applicable).
 
“Equity Interest” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statutes, and all regulations and guidance promulgated
thereunder.  Any reference to a specific section of ERISA shall be deemed to be
a reference to such section of ERISA and any successor statutes, and all
regulations and guidance promulgated thereunder.
 
“ERISA Affiliate” means each entity, trade or business (whether or not
incorporated) that together with a Loan Party or a Subsidiary of a Loan Party
would be (or has been) treated as a “single employer” within the meaning of
section 4001(b)(1) of ERISA or subsections (b), (c), (m) or (o) of section 414
of the IRC.
 
“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.
 
“Excess” has the meaning specified therefor in Section 2.14 of the Agreement.
 
“Excess Availability” means, as of any date of determination, the amount equal
to (a) the lesser of (i) the Borrowing Base at such time (calculated by
reference to the most recent Borrowing Base Certificate delivered by the
Administrative Borrower pursuant to Schedule 5.2, as the same may be
subsequently adjusted by (A) the establishment of any additional reserves under
Section 2.1(c) of the Agreement, (B) any modification to Eligible Accounts or
Eligible Inventory or (C) any other exercise by Agent of its Permitted
Discretion, in each case in accordance with the terms of this Agreement after
the date of such Borrowing Base Certificate, as notified by Agent to the
Administrative Borrower) and (ii) the Maximum Stated Revolver Amount at such
time, minus (b) the Revolver Usage at such time.
 
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
 
“Exchange Rate” means and refers to the nominal rate of exchange (vis-à-vis
Dollars) for a currency other than Dollars published in the Wall Street Journal
(Western Edition) on the date of determination (which shall be a Business Day on
which the Wall Street Journal (Western Edition) is published), expressed as the
number of units of such other currency per one Dollar.
 
 

 
- 19 -

--------------------------------------------------------------------------------

 



 
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient:  (i) any Tax imposed on or measured by net income (however
denominated) or net profits (including any branch profits Taxes) or any
franchise Tax, in each case imposed (a) as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction (or any
political subdivision or taxing authority thereof) imposing such Tax or (b) as a
result of a present or former connection between such Recipient and the
jurisdiction or taxing authority imposing the tax (other than any such
connection arising from such Recipient having executed, delivered or performed
its obligations or received payment under, or enforced its rights or remedies
under the Agreement or any other Loan Document); (ii) Taxes resulting from a
Recipient’s failure to comply with the requirements of Section 16.2 of the
Agreement; (iii) any United States federal withholding Taxes that would be
imposed on amounts payable to a Lender pursuant to a law in effect at the time
such Lender becomes a party to the Agreement or designates a new lending office,
except in each case to the extent such Lender (or its assignor, if any) was
previously entitled to receive additional amounts pursuant to Section 16.1 of
the Agreement with respect to such withholding Tax at the time such Lender
became a party to the Agreement or designated a new lending office; and (iv) any
United States federal withholding Taxes imposed under FATCA.
 
“Existing Agent” has the meaning specified therefor in clause (d)(xii) of
Schedule 3.1 to the Agreement.
 
“Existing Credit Facility” means Accuride’s existing credit facility governed by
that certain ABL Credit Agreement dated as of July 29, 2010, between, among
others, Accuride and Existing Agent.
 
“Existing Letters of Credit” means those letters of credit described on Schedule
E-2 to the Agreement.
 
“Extraordinary Advances” has the meaning specified therefor in Section
2.3(d)(iii) of the Agreement.
 
“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the IRC, and any intergovernmental agreement
entered into in connection with the implementation of such Sections of the IRC.
 
“Fee Letter” means that certain fee letter, dated as of even date with the
Agreement, among Borrowers and Agent, in form and substance reasonably
satisfactory to Agent.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.
 

 
- 20 -

--------------------------------------------------------------------------------

 



 
 
“FILO Base Rate Margin” has the meaning set forth in the definition of
Applicable Margin.
 
“FILO LIBOR Rate Margin” has the meaning set forth in the definition of
Applicable Margin.
 
“FILO Term Loans” has the meaning specified therefor in Section 2.2 of the
Agreement.
 
“FILO Term Loan Amount” means $10,000,000.
 
“FILO Term Loan Commitment” means, with respect to each FILO Term Loan Lender,
its FILO Term Loan Commitment, and, with respect to all FILO Term Loan Lenders,
their FILO Term Loan Commitments, in each case as such Dollar amounts are set
forth beside such Lender’s name under the applicable heading on Schedule C-1 to
the Agreement or in the Assignment and Acceptance pursuant to which such Lender
became a Lender under the Agreement, as such amounts may be reduced or increased
from time to time pursuant to assignments made in accordance with the provisions
of Section 13.1 of the Agreement.
 
“FILO Term Loan Exposure” means, with respect to any FILO Term Loan Lender, as
of any date of determination (a) prior to the funding of the FILO Term Loan, the
amount of such Lender’s FILO Term Loan Commitment, and (b) after the funding of
the FILO Term Loan, the outstanding principal amount of the FILO Term Loan held
by such Lender.
 
“FILO Term Loan Lender” means a Lender that has a FILO Term Loan Commitment or
that has a portion of the FILO Term Loan.
 
“FILO Term Loan Maturity Date” means July 31, 2015.
 
“Financial Covenant Period” means a period which shall commence on any date (the
“Commencement Date”) on which Excess Availability (calculated without including
the outstanding principal balance of the FILO Term Loan as of such date) is less
than 10% of the Maximum Stated Revolver Amount, and shall continue until the
last day of the fiscal quarter after the Commencement Date in which Excess
Availability (calculated without including the outstanding principal balance of
the FILO Term Loan as of such date) for a period of 45 consecutive days is
greater than or equal to 10% of the Maximum Stated Revolver Amount.
 
“Fixed Charges” means, for any period, the sum of (a) any amortization payments
made during such period on all Indebtedness of the Borrowers and their
Subsidiaries for such period (including (i) the principal component of all
obligations in respect of all Capital Leases as determined on the first day of
such period (or, with respect to a given issue of Indebtedness incurred
thereafter, on the date of the incurrence thereof) and (ii) scheduled principal
payments in respect of the FILO Term Loan during such period (determined at the
beginning of such period)), plus (b) Cash Interest Expense of the Borrowers and
their Subsidiaries for such period, plus (c) the amount of all cash payments
made by the Borrowers and their Subsidiaries in respect of income Taxes or
income Tax liabilities (net of cash income Tax refunds) during such period
(excluding such cash payments related to asset sales not in the ordinary course
of business), plus (d) without duplication of any amounts included in clause (c)
above, the aggregate amount of all cash Restricted Payments paid by Accuride as
permitted under Section 6.7 of the Agreement for such period, plus (e) an amount
equal to (i) actual cash pension funding payments made with respect to pension
funding obligations for such period minus (ii) the profit and loss statement
charge (or benefit) with respect to such pension funding obligations for such
period.
 
“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a)(i)
Adjusted EBITDA for such period minus (ii) the aggregate amount of all Capital
Expenditures made by the Borrowers and their Subsidiaries during such period
(other than Capital Expenditures to the extent financed with the Net Cash
Proceeds of any sale or issuance of Equity Interests, the Net Cash Proceeds of
any asset sale, the Net Cash Proceeds of any Recovery Event or the Net Cash
Proceeds of any incurrence of Indebtedness, but including Capital Expenditures
to the extent financed with proceeds of Loans) to (b) Fixed Charges for such
period.
 

 
- 21 -

--------------------------------------------------------------------------------

 



 
“Flow of Funds Agreement” means a flow of funds agreement, dated as of even date
with the Agreement, in form and substance reasonably satisfactory to Agent,
executed and delivered by Administrative Borrower and Agent.
 
“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).
 
“Foreign Pledge Agreements” means each of the (i) Second Priority Pledge of
Shares Agreement executed and delivered by Accuride to Agent and (ii) Second
Priority Pledge of Shares Agreement executed and delivered by Bostrom Seating,
Inc., a Delaware corporation, to Agent, each dated as of even date with the
Agreement, in form and substance reasonably satisfactory to Agent.
 
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of
any jurisdiction other than the United States or any political subdivision
thereof (but excluding any territory or possession thereof).
 
“Funding Date” means the date on which a Borrowing occurs.
 
“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
 
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation or formation, by-laws, or other organizational
documents of such Person.
 
“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supra-national bodies such as
the European Union or the European Central Bank).
 
“Guarantor” means (a) each Domestic Subsidiary (other than an Immaterial
Subsidiary), in each case, of each Borrower and (b) each other Person that
becomes a guarantor after the Closing Date pursuant to Section 5.11 of the
Agreement.
 
“Guaranty and Security Agreement” means a guaranty and security agreement, dated
as of even date with the Agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by each of the Borrowers and each
of the Guarantors to Agent.
 
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
 

 
- 22 -

--------------------------------------------------------------------------------

 

 
“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.
 
“Hedge Obligations” means any and all obligations or liabilities (other than
Excluded Swap Obligations), whether absolute or contingent, due or to become
due, now existing or hereafter arising, of the Borrower and their Subsidiaries
arising under, owing pursuant to, or existing in respect of Hedge Agreements
entered into with one or more of the Hedge Providers.
 
“Hedge Provider” means any Lender or any of its Affiliates; provided, that no
such Person (other than Wells Fargo or its Affiliates) shall constitute a Hedge
Provider unless and until Agent receives a Bank Product Provider Agreement from
such Person and with respect to the applicable Hedge Agreement within 10 days
after the execution and delivery of such Hedge Agreement with a Borrower or its
Subsidiaries; provided further, that if, at any time, a Lender ceases to be a
Lender under the Agreement, then, from and after the date on which it ceases to
be a Lender thereunder, neither it nor any of its Affiliates shall constitute
Hedge Providers and the obligations with respect to Hedge Agreements entered
into with such former Lender or any of its Affiliates shall no longer constitute
Hedge Obligations.
 
“Historical Excess Availability” means, with respect to any action or proposed
action, an amount equal to (a) the sum of Monthly Excess Availability for each
month during the six (6) fiscal-month period immediately preceding such action
or proposed action divided by (b) six (6).  Excess Availability shall be
determined on a pro forma basis as if such action or proposed action and any
Loans made (or to be made), Letters of Credit issued (or to be issued) or
Indebtedness repaid (or to be repaid) in connection with such action or proposed
action had occurred or been incurred, issued or repaid, as the case may be, on
the first day of the six (6) fiscal-month period immediately preceding such
action or proposed action.
 
“Immaterial Subsidiary” means, as of any date of determination thereof, each
Subsidiary of a Loan Party that is designated by the Administrative Borrower as
an Immaterial Subsidiary; provided, that the Administrative Borrower shall not
designate any Issuer or Guarantor (in each case, as defined in the Senior
Secured Notes Indenture) as an Immaterial Subsidiary.
 
“Imperial Sale” means the sale or disposition by any Borrower of the assets
connected to Imperial Group, L.P., Imperial Group Holding Corp.-1 and/or
Imperial Group Holding Corp.-2 to a third party.
 
“Increase” has the meaning specified therefor in Section 2.14.
 
“Increase Date” has the meaning specified therefor in Section 2.14.
 
“Increase Joinder” has the meaning specified therefor in Section 2.14.
 
“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables and accrued expenses incurred in the
ordinary course of business for the purchase of goods or services that are not
overdue by more than 180 days and, for the avoidance of doubt, other than
royalty payments payable in the ordinary course of business in respect of
non-exclusive licenses), (f) all monetary obligations of such Person owing under
Hedge Agreements (which amount shall be calculated in accordance with GAAP), (g)
any Disqualified Equity Interests of such Person, and (h) any obligation of such
Person guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses (a)
through (g) above. For purposes of this definition, (i) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount of any Indebtedness which is limited or is non-recourse to a
Person or for which recourse is limited to an identified asset shall be valued
at the lesser of (A) if applicable, the limited amount of such obligations, and
(B) if applicable, the fair market value of such assets securing such
obligation.
 

 
- 23 -

--------------------------------------------------------------------------------

 



 
“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.
 
“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.
 
“Indemnified Taxes” means, any Taxes other than Excluded Taxes.
 
“Ineligible Institution” shall mean the Persons identified in writing to Agent
by Borrowers on or prior to the Closing Date, which list of Persons is consented
to in writing by Agent (such consent not to be unreasonably withheld or
delayed).
 
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
 
“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
each Borrower, each Subsidiary of each Borrower, each of the other Loan Parties,
and Agent, the form and substance of which is reasonably satisfactory to Agent.
 
“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of July 29, 2010 between Deutsche Bank Trust Company Americas, in its capacity
as ABL Agent thereunder, and the Senior Secured Noteholder Collateral Agent, as
acknowledged by each Borrower and each of its applicable Subsidiaries, as
amended by that certain Joinder and Amendment to Intercreditor Agreement, dated
as of even date with the Agreement (the “Intercreditor Amendment”), executed and
delivered by Agent, the Senior Secured Noteholder Collateral Agent, Accuride and
the other parties thereto, which Intercreditor Agreement provides for the
applicable parties’ relative rights and priorities with respect to the assets
and properties of the applicable Loan Parties and related matters.
 
“Intercreditor Amendment” has the meaning set forth in the definition of
Intercreditor Agreement.
 
“Interest Expense” means, for any period, the sum of (a) the total consolidated
interest expense of the Borrowers and their Subsidiaries for such period
calculated in accordance with GAAP (and without regard to any limitations on
payment thereof), including all commissions, discounts and other commitment and
banking fees and charges (e.g., fees with respect to letters of credit,
prepayment fees, premiums or discounts) for such period, and after giving effect
to the net amount of payments made or received by the Borrowers and their
Subsidiaries with respect to any Hedge Agreement for such period but excluding
any gain or loss recognized under GAAP that results from any mark-to-market
valuation of any Hedge Agreement, (as adjusted to exclude (to the extent the
same would otherwise be included in the calculation above in this clause (a))
(i) the amortization of any deferred financing costs (including, without
limitation, amortization of original issue discount) for such period and
(ii) any interest expense actually “paid in kind” or accreted during such
period) plus (b) without duplication, (i) that portion of Capital Leases of
Borrowers and their Subsidiaries on a consolidated basis representing the
interest factor for such period and (ii) the “deemed interest expense” (i.e.,
the interest expense which would have been applicable if the respective
obligations were structured as on-balance sheet financing arrangements) with
respect to all Off-Balance Sheet Liabilities of Borrowers and their Subsidiaries
(to the extent the same does not arise from a financing arrangement constituting
an operating lease) for such period.
 

 
- 24 -

--------------------------------------------------------------------------------

 

 
 
“Interest Coverage Ratio” means, for any period, the ratio of (a) Adjusted
EBITDA for such period to (b) Interest Coverage Charges for such period.
 
“Interest Coverage Charges” means, for any period, the sum of (a) Cash Interest
Expense of the Borrowers and their Subsidiaries for such period, plus (b) all
cash dividends or other distributions paid (excluding items eliminated in
consolidation) on any series of Preferred Stock during such period, plus (c) all
cash dividends or other distributions paid (excluding items eliminated in
consolidation) on any series of Disqualified Equity Interests during such
period.
 
“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3 , or 6 months thereafter or, if available
and agreed to by all Lenders, 12 months thereafter; provided, that (a) interest
shall accrue at the applicable rate based upon the LIBOR Rate from and including
the first day of each Interest Period to, but excluding, the day on which any
Interest Period expires, (b) any Interest Period that would end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (c) with respect to an
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period), the Interest Period shall end on the last
Business Day of the calendar month that is 1, 2, 3, 6, or 12 months after the
date on which the Interest Period began, as applicable, and (d) Borrowers may
not elect an Interest Period which will end after the Maturity Date.
 
“Inventory” means inventory (as that term is defined in the Code or the PPSA, as
applicable).
 
“Inventory Reserves means, as of any date of determination, (a) Landlord
Reserves, and (b) those reserves that Agent deems necessary or appropriate, in
its Permitted Discretion and subject to Section 2.1(c), to establish and
maintain (including reserves for slow moving Inventory and Inventory shrinkage)
with respect to Eligible Inventory or the Maximum Revolver Amount.
 
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with
GAAP.  The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustment for
increases or decreases in value, or write-ups, write-downs, or write-offs with
respect to such Investment.
 
“IRC” means the Internal Revenue Code of 1986, as amended, and any successor
statutes, and all regulations and guidance promulgated thereunder.  Any
reference to a specific section of the IRC shall be deemed to be a reference to
such section of the IRC and any successor statutes, and all regulations and
guidance promulgated thereunder.
 

 
- 25 -

--------------------------------------------------------------------------------

 



 


 
“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.
 
“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit.
 
“Issuing Bank” means Wells Fargo or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent (such consent not to be
unreasonably withheld, conditioned or delayed), agrees, in such Lender’s sole
discretion, to become an Issuing Bank for the purpose of issuing Letters of
Credit pursuant to Section 2.11 of the Agreement, and Issuing Bank shall be a
Lender.
 
“Judgment Currency” has the meaning specified in Section 17.14 of the Agreement.
 
“Landlord Reserve” means, as to each location at which a Borrower has Inventory
or books and records located and as to which a Collateral Access Agreement has
not been received by Agent, a reserve in an amount equal to the greater of (a)
the number of months’ rent for which the landlord will have, under applicable
law, a Lien in the Inventory of such Borrower to secure the payment of rent or
other amounts under the lease relative to such location, or (b) 3 months’ rent
under the lease relative to such location.
 
“Lead Arranger” has the meaning set forth in the preamble to the Agreement.
 
“Lender” has the meaning set forth in the preamble to the Agreement, shall
include Issuing Bank and the Swing Lender, and shall also include any other
Person made a party to the Agreement pursuant to the provisions of Section 13.1
of the Agreement and “Lenders” means each of the Lenders or any one or more of
them.
 
“Lender Group” means each of the Lenders (including Issuing Bank and the Swing
Lender) and Agent, or any one or more of them.
 
 

 
- 26 -

--------------------------------------------------------------------------------

 



 
“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by any Borrower or any Subsidiary of a
Borrower under any of the Loan Documents that are not paid by such Borrower or
such Subsidiary and are paid, advanced, or incurred by the Lender Group in
connection with the Lender Group’s transactions with any of the Borrowers and
their Subsidiaries under the Loan Documents, (b) reasonable documented
out-of-pocket fees or charges paid or incurred by Agent in connection with the
Lender Group’s transactions with any of the Borrowers and their Subsidiaries
under any of the Loan Documents, including, photocopying, notarization, couriers
and messengers, telecommunication, public record searches, filing fees,
recording fees, publication, real estate surveys, real estate title policies and
endorsements, and environmental audits (it being agreed that absent the
occurrence and continuance of an Event of Default, no such fees relating to real
estate surveys and/or environmental audits shall be incurred by the Lender
Group), (c) Agent’s customary fees and charges imposed or incurred in connection
with any background checks or OFAC/PEP searches related to any Borrower or any
Subsidiary of a Borrower, (d) Agent's customary fees and charges (as adjusted
from time to time) with respect to the disbursement of funds (or the receipt of
funds) to or for the account of any Borrower (whether by wire transfer or
otherwise), together with any reasonable documented out-of-pocket costs and
expenses incurred in connection therewith, (e) customary charges imposed or
incurred by Agent resulting from the dishonor of checks payable by or to any
Loan Party, (f) reasonable documented out-of-pocket costs and expenses paid or
incurred by the Lender Group to correct any default or enforce any provision of
the Loan Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (g) field examination,
appraisal, and valuation fees and expenses of Agent related to any field
examinations, appraisals, or valuation to the extent of the fees and charges
(and up to the amount of, and subject to, any limitation) provided in Section
2.10 of the Agreement, (h) Agent’s reasonable and documented costs and expenses
(including reasonable documented attorneys’ fees and expenses) relative to third
party claims or any other lawsuit or adverse proceeding paid or incurred,
whether in enforcing or defending the Loan Documents or otherwise in connection
with the transactions contemplated by the Loan Documents, Agent’s Liens in and
to the Collateral, or the Lender Group’s relationship with any Borrower or any
Subsidiary of any Borrower, (i) Agent’s reasonable documented costs and expenses
(including reasonable documented attorneys’ fees and due diligence expenses)
incurred in advising, structuring, drafting, reviewing, administering (including
travel, meals, and lodging), syndicating (including reasonable documented costs
and expenses relative to the rating of the FILO Term Loan, CUSIP, DXSyndicate™,
SyndTrak or other communication costs incurred in connection with a syndication
of the loan facilities), or amending, waiving, or modifying the Loan Documents,
and (j) Agent’s and each Lender’s reasonable documented costs and expenses
(including reasonable documented attorneys, accountants, consultants, and other
advisors fees and expenses) incurred in terminating, enforcing (including
reasonable and documented attorneys, accountants, consultants, and other
advisors fees and expenses incurred in connection with a “workout,” a
“restructuring,” or an Insolvency Proceeding concerning any Borrower or any
Subsidiary of any Borrower or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether a lawsuit
or other adverse proceeding is brought, or in taking any enforcement action or
any Remedial Action with respect to the Collateral; provided, that,
notwithstanding the foregoing, in each case, the fees and expenses of counsel
that shall constitute Lender Group Expenses shall in any event be limited to one
primary counsel to Agent, one local counsel to Agent in each reasonably
necessary jurisdiction and one specialty counsel to Agent in each reasonably
necessary specialty area, in each case, selected by Agent, and, if (and only if)
one or more conflicts of interest between Agent and Lenders arise, one primary
counsel, one local counsel in each reasonably necessary jurisdiction and one
specialty counsel in each reasonably necessary specialty area, in each case, for
all the Lenders, in each case, selected by the Required Lenders.
 
“Lender Group Representatives” has the meaning specified therefor in Section
17.9 of the Agreement.
 
“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.
 
“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank.
 
 
 

 
- 27 -

--------------------------------------------------------------------------------

 



 
“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(k) of the Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Revolving
Lenders in an amount equal to (i) 105% of the then existing Letter of Credit
Usage in the case of Letters of Credit denominated in Dollars and (ii) 115% of
the then existing Letter of Credit Usage in the case of Letters of Credit
denominated in a currency other than Dollars, (b) delivering to Agent
documentation executed by all beneficiaries under the Letters of Credit, in form
and substance reasonably satisfactory to Agent and Issuing Bank, terminating all
of such beneficiaries’ rights under the Letters of Credit, or (c) providing
Agent with a standby letter of credit, in form and substance reasonably
satisfactory to Agent, from a commercial bank acceptable to Agent (in its sole
discretion) in an amount equal to (i) 105% of the then existing Letter of Credit
Usage in the case of Letters of Credit denominated in Dollars and (ii) 115% of
the then existing Letter of Credit Usage in the case of Letters of Credit
denominated in a currency other than Dollars (it being understood that the
Letter of Credit Fee and all fronting fees set forth in the Agreement will
continue to accrue while the Letters of Credit are outstanding and that any such
fees that accrue must be an amount that can be drawn under any such standby
letter of credit).
 
“Letter of Credit Disbursement” means a payment made by Issuing Bank pursuant to
a Letter of Credit.
 
“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s Pro Rata Share of the Letter of Credit Usage on
such date.
 
“Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b) of
the Agreement.
 
“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.11(f) of the Agreement.
 
“Letter of Credit Related Person” has the meaning specified therefor in Section
2.11(f) of the Agreement.
 
“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.
 
“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.
 
“LIBOR Notice” means a written notice in the form of Exhibit L-1 to the
Agreement.
 
“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.
 
“LIBOR Rate” means the rate per annum appearing on Macro*World’s
(https://capitalmarkets.mworld.com; the “Service”)  Page BBA LIBOR - USD (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service) 2 Business Days prior to the commencement of the
requested Interest Period, for a term, and in an amount, comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrowers in accordance
with the Agreement (and, if any such rate is below zero, the LIBOR Rate shall be
deemed to be zero), which determination shall be made by Agent and shall be
conclusive in the absence of manifest error.
 
“LIBOR Rate Loan” means each portion of a Revolving Loan or the FILO Term Loan
that bears interest at a rate determined by reference to the LIBOR Rate.
 
“LIBOR Rate Margin” has the meaning set forth in the definition of Applicable
Margin.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, hypothec, or other security arrangement and any other
preference, priority, or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.
 
“Loan” shall mean any Revolving Loan, Swing Loan, Extraordinary Advance, or FILO
Term Loan made (or to be made) hereunder.
 
“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.
 

 
- 28 -

--------------------------------------------------------------------------------

 



 


 
“Loan Documents” means the Agreement, the Control Agreements, the Copyright
Security Agreement, any Borrowing Base Certificate, the Fee Letter, the Guaranty
and Security Agreement, the Intercompany Subordination Agreement, the
Intercreditor Agreement, any Issuer Documents, the Mortgages, the Patent
Security Agreement, the Trademark Security Agreement, the Foreign Pledge
Agreements, any note or notes executed by Borrowers in connection with the
Agreement and payable to any member of the Lender Group, and any other
instrument or agreement entered into, now or in the future, by any Borrower or
any Loan Party and any member of the Lender Group in connection with the
Agreement.
 
“Loan Party” means any Borrower or any Guarantor.
 
“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.
 
“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities or financial condition of Borrowers and their
Subsidiaries, taken as a whole, or (b) a material impairment of Borrowers’ and
their Subsidiaries ability to perform their obligations under the Loan Documents
to which they are parties or of the Lender Group’s ability to enforce the
Obligations or realize upon the Collateral (other than as a result of as a
result of an action taken or not taken that is solely in the control of Agent).
 
“Maturity Date” means the earlier of (a) July 11, 2018 and (b) 90 days prior to
the maturity date of the Senior Secured Notes, unless (i) the maturity date of
the Senior Secured Notes is extended to a date that is on or after 90 days after
the date set forth in the foregoing clause (a), (ii) all of the Senior Secured
Notes are refinanced or replaced as permitted under the Agreement and the
maturity date of all of the Indebtedness that refinances or replaces the Senior
Secured Notes is on or after 90 days after the date set forth in the foregoing
clause (a), or (iii) all of the Senior Secured Notes are converted into equity
of Accuride.
 
“Maximum Revolver Amount” means an amount equal to (i) $100,000,000, decreased
by the amount of reductions in the Revolver Commitments made in accordance with
Section 2.4(c)(i) of the Agreement and increased by the amount of Increases made
in accordance with Section 2.14 of the Agreement, minus (ii) the outstanding
principal balance of the FILO Term Loan.
 
“Maximum Stated Revolver Amount” means, as of any date of determination, the sum
of the Maximum Revolver Amount and the outstanding principal balance of the FILO
Term Loan as of such date of determination.
 
“Measurement Period” means, as of any date of determination, the most recently
completed twelve fiscal-month period ending on or immediately prior to such date
with respect to which financial statements have been delivered pursuant to
clause (a), (c) or (e) of Schedule 5.1 to the Agreement, in each case taken as
one accounting period.
 
“Monthly Excess Availability” means for any month, the average Excess
Availability during such month based on utilization and on Borrowing Base
Certificates supplied by the Administrative Borrower from time to time.
 
“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.
 
“Mortgages” means, individually and collectively, one or more mortgages,
hypothecs, deeds of trust, or deeds to secure debt, executed and delivered by a
Borrower or a Subsidiary of the Borrower in favor of Agent, in form and
substance reasonably satisfactory to Agent, that encumber the Real Property
Collateral.
 

 
- 29 -

--------------------------------------------------------------------------------

 



 


 
“Multiemployer Plan” means any multiemployer plan within the meaning of Section
3(37) or 4001(a)(3) of ERISA with respect to which any Loan Party or ERISA
Affiliate has an obligation to contribute or has any liability, contingent or
otherwise or could be assessed withdrawal liability assuming a complete
withdrawal from any such multiemployer plan.
 
“Net Cash Proceeds” means:
 
(a)           with respect to any sale, transfer or other disposition by any
Borrower or any Subsidiary of any Borrower of assets, the amount of cash
proceeds received from time to time (whether as initial consideration or through
the payment or disposition of deferred consideration, but only as and when
received) by or on behalf of such Borrower or such Subsidiary, in connection
therewith after deducting therefrom only (i) the amount of any Indebtedness
(including the principal of, the premium or penalty, if any, and interest on
such Indebtedness) secured by any Permitted Lien on any asset (other than (A)
Indebtedness owing to Agent or any Lender under the Agreement or the other Loan
Documents and (B) Indebtedness assumed by the purchaser of such asset) which is
required to be, and is, repaid in connection with such sale, transfer or other
disposition, (ii) reasonable fees, commissions, expenses and costs related
thereto and required to be paid by such Borrower or such Subsidiary in
connection with such sale, transfer or other disposition, in each case to the
extent, but only to the extent, that the amounts so deducted are, at the time of
receipt of such cash, actually paid or payable to a Person other than Accuride
or any of its Subsidiaries and are properly attributable to such transaction,
(iii) taxes paid or estimated to be payable to any taxing authorities by such
Borrower or such Subsidiary in connection with such sale, transfer or other
disposition, and (iv) all amounts that are set aside (A) as a reserve (I) for
adjustments in respect of the purchase price of such assets, (II) for any
liabilities associated with such sale or casualty, to the extent such reserve is
required by GAAP, or (B) for the payment of unassumed liabilities relating to
the assets sold, transferred or otherwise disposed of;
 
(b)           with respect to the issuance or incurrence of any Indebtedness by
any Borrower or any Subsidiary of any Borrower, or the issuance by any Borrower
or any Subsidiary of any Borrower of any Equity Interests, the aggregate amount
of cash received from time to time (whether as initial consideration or through
the payment or disposition of deferred consideration, but only as and when
received) by or on behalf of such Borrower or such Subsidiary in connection with
such issuance or incurrence, after deducting therefrom only (i) reasonable fees,
commissions, expenses, issuance costs and other costs related thereto and
required to be paid by such Borrower or such Subsidiary in connection with such
issuance or incurrence, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
or payable to a Person other than Accuride or any of its Subsidiaries and are
properly attributable to such transaction, and (ii) taxes paid or estimated to
be payable to any taxing authorities by such Borrower or such Subsidiary in
connection with such issuance or incurrence; and
 
(c)           with respect to any Recovery Event, the amount of cash proceeds
received from time to time (whether as initial consideration or through the
payment or disposition of deferred consideration, but only as and when received)
by or on behalf of any Borrower or any Subsidiary of any Borrower in connection
with such Recovery Event, after deducting therefrom only (i) reasonable fees,
commissions, expenses and costs related thereto and required to be paid by such
Borrower or such Subsidiary in connection with such Recovery Event, in each case
to the extent, but only to the extent, that the amounts so deducted are, at the
time of receipt of such cash, actually paid or payable to a Person other than
Accuride or any of its Subsidiaries and are properly attributable to such
Recovery Event, (ii) taxes paid or estimated to be payable to any taxing
authorities by such Borrower or such Subsidiary in connection with such Recovery
Event, and (iii) the amount of any Indebtedness (including the principal of, the
premium or penalty, if any, and interest on such Indebtedness) secured by any
Permitted Lien on any asset (other than Indebtedness owing to Agent or any
Lender under the Agreement or the other Loan Documents) which is required to be,
and is, repaid in connection with such Recovery Event.
 

 
- 30 -

--------------------------------------------------------------------------------

 

 
 
“Net Income” means, for any period, the net income (or loss) of the Borrowers
and their Subsidiaries determined on a consolidated basis of such period (taken
as a single accounting period) in accordance with GAAP, provided that the
following items shall be excluded in computing Net Income (without
duplication):  (i) the net income (or loss) of any Person in which a Person or
Persons other than the Borrowers and their Wholly-Owned Subsidiaries has an
Equity Interest or Equity Interests to the extent of such Equity Interests held
by a Person or Persons other than the Borrowers and their Wholly-Owned
Subsidiaries, (ii) except for determinations expressly required to be made on a
Pro Forma Basis, the net income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary or all or substantially all of the property or
assets of such Person are acquired by a Subsidiary and (iii) the net income of
any Subsidiary to the extent that the declaration or payment of cash dividends
or similar cash distributions by such Subsidiary of such net income is not at
the time permitted by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Subsidiary (except to the extent of the amount of
cash dividends or other cash distributions actually paid by such Subsidiary
during such period which the recipient thereof is legally entitled to retain
based on advice from the Borrowers’ counsel, a summary of which is provided to
Agent).
 
“Net Recovery Percentage” means, as of any date of determination, the percentage
of the book value of Borrowers’ Inventory that is estimated to be recoverable in
an orderly liquidation of such Inventory net of all associated costs and
expenses of such liquidation, such percentage to be determined as to each
category of Inventory and to be as specified in the most recent appraisal
received by Agent from an appraisal company selected by Agent.
 
“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.
 
“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.
 
“Non-Loan Party” means any Subsidiary of Parent that is not a Loan Party.
 
“Notification Event” means (a) the occurrence of a “reportable event” described
in Section 4043 of ERISA for which the 30-day notice requirement has not been
waived by applicable regulations issued by the PBGC, (b) the withdrawal of any
Loan Party or ERISA Affiliate from a Pension Plan during a plan year in which it
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA, (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC or any
Pension Plan or Multiemployer Plan administrator, (e) any other event or
condition that would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
(f) the imposition of a Lien pursuant to the IRC or ERISA in connection with any
Pension Plan or Multiemployer Plan or the existence of any facts or
circumstances that could reasonably be expected to result in the imposition of a
Lien, (g) the partial or complete withdrawal of any Loan Party or ERISA
Affiliate from a Multiemployer Plan, (h) any event or condition that results in
the reorganization or insolvency of a Multiemployer Plan under Sections of
ERISA, (i) any event or condition that results in the termination of a
Multiemployer Plan under Section 4041A of ERISA or the institution by the PBGC
of proceedings to terminate or to appoint a trustee to administer a
Multiemployer Plan under ERISA, (j) any Pension Plan being in “at risk status”
within the meaning of IRC Section 430(i), (k) any Multiemployer Plan being in
“endangered status” or “critical status” within the meaning of IRC Section
432(b) or the determination that any Multiemployer Plan is in “critical” or
“endangered” status within the meaning of IRC Section 432, (l) with respect to
any Pension Plan, any Loan Party or ERISA Affiliate incurring a substantial
cessation of operations within the meaning of ERISA Section 4062(e), (m) an
“accumulated funding deficiency” within the meaning of the IRC or ERISA
(including Section 412 of the IRC or Section 302 of ERISA) or the failure of any
Pension Plan or Multiemployer Plan to meet the minimum funding standards within
the meaning of the IRC or ERISA (including Section 412 of the IRC or Section 302
of ERISA), in each case, whether or not waived, (n) the filing of an application
for a waiver of the minimum funding standards within the meaning of the IRC or
ERISA (including Section 412 of the IRC or Section 302 of ERISA) with respect to
any Pension Plan, (o) the failure to make by its due date a required payment or
contribution with respect to any Pension Plan or Multiemployer Plan, or (p) any
event that results in or could reasonably be expected to result in a liability
by a Loan Party pursuant to Title I of ERISA or the excise tax provisions of the
IRC relating to Employee Benefit Plans or any event that results in or could
reasonably be expected to result in a liability to any Loan Party or ERISA
Affiliate pursuant to Title IV of ERISA or Section 401(a)(29) of the IRC.
 

 
- 31 -

--------------------------------------------------------------------------------

 

 
 
“Obligations” means (a) all loans (including the FILO Term Loan and the
Revolving Loans (inclusive of Extraordinary Advances and Swing Loans)), debts,
principal, interest (including any interest that accrues after the commencement
of an Insolvency Proceeding with respect to any Loan Party, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Letters of Credit (irrespective of whether contingent), premiums,
liabilities (including all amounts charged to the Loan Account pursuant to the
Agreement), obligations (including indemnification obligations), fees (including
the fees provided for in the Fee Letter), Lender Group Expenses (including any
fees or expenses that are Lender Group Expenses and accrue after the
commencement of an Insolvency Proceeding with respect to any Loan Party,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, and all covenants and duties of any
other kind and description owing by any Loan Party arising out of, under,
pursuant to, in connection with, or evidenced by the Agreement or any of the
other Loan Documents and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all interest not paid when due and
all other expenses or other amounts that Borrowers are required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, and (b) all Bank Product Obligations; provided that the
Obligations shall not include any Excluded Swap Obligations.  Without limiting
the generality of the foregoing, the Obligations of Borrowers under the Loan
Documents include the obligation to pay (i) the principal of the Revolving Loans
and the FILO Term Loan, (ii) interest accrued on the Revolving Loans and the
FILO Term Loan, (iii) the amount necessary to reimburse Issuing Bank for amounts
paid or payable pursuant to Letters of Credit, (iv) Letter of Credit
commissions, fees (including fronting fees) and charges, (v) Lender Group
Expenses, (vi) fees payable under the Agreement or any of the other Loan
Documents, and (vii) indemnities and other amounts payable by any Loan Party
under any Loan Document.  Any reference in the Agreement or in the Loan
Documents to the Obligations shall include all or any portion thereof and any
extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding with respect to any Loan Party.
 
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
 
“Off-Balance Sheet Liabilities” of any Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability of such Person under any sale
and leaseback transactions that does not create a liability on the balance sheet
of such Person (other than an operating lease), (c) any obligation under a
Synthetic Lease or (d) any obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person.
 
“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.
 
“Overadvance” means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.11.
 

 
- 32 -

--------------------------------------------------------------------------------

 



 


 
“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.
 
“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.
 
“Patent Security Agreement” has the meaning specified therefor in the Guaranty
and Security Agreement.
 
“Patriot Act” has the meaning specified therefor in Section 4.13 of the
Agreement.
 
“Payment Conditions” means that at the time of each action or proposed action
and after giving effect thereto each of the following conditions are
satisfied:  (a) no Default or Event of Default shall have occurred and be
continuing, (b) Excess Availability (on the date of such action or proposed
action after giving effect to any Loans made (or to be made) or Letters of
Credit issued (or to be issued) on such date in connection with such action or
proposed action) and Historical Excess Availability, calculated on a pro forma
basis in accordance with the definition thereof, shall exceed the greater of
(i) $15,000,000 and (ii) 25% of the Maximum Stated Revolver Amount as then in
effect, (c) the Fixed Charge Coverage Ratio shall be not less than 1.25:1.00 for
the most recent Measurement Period calculated on a Pro Forma Basis as if such
action or proposed action had occurred on the first day of such Measurement
Period, and (d) the Administrative Borrower shall have delivered to Agent a
certificate of a financial officer of the Administrative Borrower certifying as
to compliance with the preceding clauses (a) through (c) and demonstrating (in
reasonable detail) the calculations required by the preceding clauses (b) and
(c).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV or Section 302 of ERISA or
Sections 412 or 430 of the IRC sponsored, maintained, or contributed to by any
Loan Party or ERISA Affiliate or to which any Loan Party or ERISA Affiliate has
any liability, contingent or otherwise.
 
“Perfection Certificate” means a certificate in the form of Exhibit P-1 to the
Agreement.
 
“Permitted Acquisition” means any Acquisition so long as:
 
(a)           the Payment Conditions are satisfied at the time of the
consummation of the proposed Permitted Acquisition and immediately after giving
effect thereto,
 
(b)           Borrowers have provided Agent with written notice of the proposed
Acquisition at least 10 Business Days (or such shorter period of time as may be
reasonably acceptable to Agent) prior to the anticipated closing date thereof,
which notice shall describe in reasonable detail the principal terms and
conditions of such Permitted Acquisition,
 
(c)           the assets being acquired (other than a de minimis amount of
assets in relation to Borrowers’ and their Subsidiaries’ total assets), or the
Person whose Equity Interests are being acquired, are useful in or engaged in,
as applicable, the business of Borrowers and their Subsidiaries permitted
pursuant to Section 6.5,
 
(d)           all representations and warranties contained in this Agreement and
in the other Loan Documents shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of the date of such Permitted Acquisition (both before and after
giving effect thereto), unless stated to relate to a specific earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date;
 

 
- 33 -

--------------------------------------------------------------------------------

 



 


 
(e)           the Administrative Borrower shall have delivered to Agent a
certificate executed by a financial officer, certifying to such officer’s
knowledge, compliance with the requirements of preceding clauses (a) through
(d), inclusive, and containing the calculations (in reasonable detail) required
by preceding clause (a);
 
(f)           the Borrowers shall comply with the provisions of Section 5.11 and
Section 5.12 of this Agreement with respect to any assets or Equity Interests
acquired pursuant to such Permitted Acquisition.
 
“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.
 
“Permitted Dispositions” means:
 
(a)    sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, or obsolete or no longer used or useful in the
ordinary course of business and leases or subleases of Real Property not useful
in the conduct of the business of Borrowers and their Subsidiaries,
 
(b)    sales of Inventory to buyers in the ordinary course of business,
 
(c)    the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,
 
(d)    the licensing or sublicensing of patents, trademarks, copyrights, and
other intellectual property rights not materially interfering with the conduct
of business of the Borrowers and their Subsidiaries, in each case so long as
such licensing or sublicensing does not otherwise affect Agent’s security
interest in the asset or property subject thereto,
 
(e)    the granting of Permitted Liens,
 
(f)    the sale or discount, in each case without recourse, of accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof,
 
(g)    any (i) involuntary loss, damage or destruction or other transfer of
property, or (ii) involuntary condemnation, seizure or taking, by exercise of
the power of eminent domain or otherwise, or confiscation or requisition of use
of property, and any voluntary transfer of property in connection with a
Recovery Event,
 
(h)    the leasing or subleasing of assets of any Borrower or any Subsidiary of
a Borrower in the ordinary course of business,
 
(i)    the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Accuride,
 
(j)    (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of any Borrower or any Subsidiary of any Borrower to the
extent not economically desirable in the conduct of its business or (ii) the
abandonment of patents, trademarks, copyrights, or other intellectual property
rights in the ordinary course of business so long as (in each case under clauses
(i) and (ii)), (A) with respect to copyrights, such copyrights are not material
revenue generating copyrights, and (B) such lapse is not materially adverse to
the interests of the Lender Group,
 
(k)     the making of Restricted Payments that are expressly permitted to be
made pursuant to the Agreement,
 

 
- 34 -

--------------------------------------------------------------------------------

 



 


 
(l)    the making of Permitted Investments,
 
(m)    so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, transfers of assets (i) from any Borrower or any
Subsidiary of any Borrower to any Loan Party, (ii) from any Subsidiary of any
Borrower that is not a Loan Party to any other Subsidiary of any Borrower, and
(iii) from any Loan Party to any Foreign Subsidiary of any Borrower that is not
a Loan Party, so long as the aggregate fair market value of the assets so sold
or contributed to any Foreign Subsidiary of any Borrower that is not a Loan
Party by the Loan Parties (determined, in each case, at the time of such sale or
contribution) does not exceed $5,000,000 during the term of the Agreement,
 
(n)    dispositions of assets acquired by Borrowers and their Subsidiaries
pursuant to a Permitted Acquisition consummated within 12 months of the date of
the proposed disposition so long as (i) the consideration received for the
assets to be so disposed is at least equal to the fair market value of such
assets, (ii) the assets to be so disposed are not necessary or economically
desirable in connection with the business of Borrowers and their Subsidiaries,
and (iii) the assets to be so disposed are readily identifiable as assets
acquired pursuant to the subject Permitted Acquisition,
 
(o)    sales or contributions of equipment or other personal property or all or
part of any business to joint ventures; provided, that (i) the aggregate fair
market value of the assets so sold or contributed to joint ventures by the Loan
Parties (determined, in each case, at the time of such sale or contribution)
does not exceed $5,000,000 during the term of the Agreement and (ii) for such
sales generating Net Cash Proceeds in excess of $2,500,000 or for sales or
contributions comprised of assets in the Borrowing Base, the Administrative
Borrower delivers to Agent a pro forma Borrowing Base Certificate showing the
effects of such transaction on the Borrowing Base,
 
(p)    the Imperial Sale, and
 
(q)    sales or dispositions of assets not otherwise permitted in clauses (a)
through (p) above so long as made at fair market value and the aggregate fair
market value of all assets disposed of during the term of the Agreement would
not exceed $25,000,000; provided, that (i) immediately before and after giving
effect to any such sale, no Default or Event of Default shall have occurred and
be continuing or would result therefrom and (ii) no sale or other disposition of
assets shall be permitted by this clause (q) unless such disposition is for at
least 75% cash consideration; provided, further, that any liabilities (as shown
on any Borrower’s or its Subsidiaries’ most recent balance sheet or in the
footnotes thereto) of any Borrower or of any Subsidiary of any Borrower, other
than liabilities that are by their terms subordinated to the Obligations, that
are assumed by the purchaser of such assets and for which each Borrower and each
other Loan Party have been validly released by all creditors in writing shall be
deemed to be cash for purposes of this clause (q) and for no other purpose.
 
“Permitted Indebtedness” means:
 
(a)    Indebtedness evidenced by the Agreement or the other Loan Documents,
 
(b)    Indebtedness set forth on Schedule 4.14 to the Agreement and any
Refinancing Indebtedness in respect of such Indebtedness,
 
(c)    Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,
 
(d)    endorsement of instruments or other payment items for deposit,
 

 
- 35 -

--------------------------------------------------------------------------------

 



 


 
(e)    Indebtedness consisting of (i) guarantees incurred with respect to surety
and appeal bonds, performance bonds, bid bonds, appeal bonds, completion
guarantee and similar obligations; (ii) guarantees arising with respect to
customary indemnification obligations to purchasers in connection with Permitted
Dispositions; and (iii) guarantees with respect to Indebtedness of any Borrower
or any Subsidiary of a Borrower, to the extent that the Person that is obligated
under such guaranty could have incurred such underlying Indebtedness,
 
(f)    Indebtedness of any Borrower or any other Loan Party that is incurred on
the date of the consummation of a Permitted Acquisition solely for the purpose
of consummating such Permitted Acquisition so long as (i) no Event of Default
has occurred and is continuing or would result therefrom, (ii) such Indebtedness
does not mature prior to the date that is six months after the Maturity Date,
and (iii) such Indebtedness does not amortize until six months after the
Maturity Date,
 
(g)    Acquired Indebtedness,
 
(h)    Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, or appeal bonds,
 
(i)    Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to any Borrower or any Subsidiary of any Borrower, so long as
the amount of such Indebtedness is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance for the
year in which such Indebtedness is incurred and such Indebtedness is outstanding
only during such year,
 
(j)    the incurrence by any Borrower or any Subsidiary of a Borrower of
Indebtedness under Hedge Agreements that are incurred for the bona fide purpose
of hedging the interest rate, commodity, or foreign currency risks associated
with Borrowers’ and their Subsidiaries’ operations and not for speculative
purposes,
 
(k)    Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”), or Cash Management Services,
 
(l)    unsecured Indebtedness of any Borrower owing to current or former
employees, officers, or directors (or any spouses, ex-spouses, or estates of any
of the foregoing) incurred in connection with the repurchase by such Borrower of
the Equity Interests of Accuride that has been issued to such Persons, so long
as the aggregate principal amount of all such Indebtedness outstanding at any
time does not exceed $1,000,000,
 
(m)    Indebtedness owing to sellers of assets or Equity Interests to a Loan
Party that is incurred by the applicable Loan Party in connection with the
consummation of one or more Permitted Acquisitions so long as (i) the Payment
Conditions are satisfied both before and after giving effect to such
Indebtedness, (ii) such Indebtedness is subordinated to the Obligations on terms
and conditions reasonably acceptable to Agent, and (iii) such Indebtedness is
otherwise on terms and conditions (including all economic terms and the absence
of covenants) reasonably acceptable to Agent,
 
(n)    contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party incurred in connection with the consummation of one or more Permitted
Acquisitions,
 
(o)    Indebtedness composing Permitted Investments,
 
(p)    unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,
 

 
- 36 -

--------------------------------------------------------------------------------

 



 
 
(q)    subject to the terms of the Intercreditor Agreement, the Senior Secured
Notes Indebtedness and any Permitted Refinancing Indebtedness with respect
thereto incurred in compliance with the terms of the Intercreditor Agreement,
 
(r)    Indebtedness of any Borrower or any Subsidiary of a Borrower in respect
of Earn-Outs owing to sellers of assets or Equity Interests to such Borrower or
its Subsidiaries that is incurred in connection with the consummation of one or
more Permitted Acquisitions, so long as the Payment Conditions would be
satisfied both before and after giving effect to the incurrence of such
Indebtedness,
 
(s)    (i) in the case of any Foreign Subsidiary only, Indebtedness in an
aggregate principal amount, when aggregated with any Indebtedness incurred by
all other Foreign Subsidiaries pursuant to this clause (s), not to exceed
$10,000,000 at any time outstanding, and (ii) undertaking by any Borrower to
guaranty the obligations of Foreign Subsidiaries with respect to Indebtedness
under clause (s)(i) above,
 
(t)    accrual of interest, accretion or amortization of original issue
discount, or the payment of interest in kind, in each case, on Indebtedness that
otherwise constitutes Permitted Indebtedness,
 
(u)    Subordinated Indebtedness, so long as the Subordinated Indebtedness
Conditions are satisfied; provided, that for purposes of this clause (u),
“Subordinated Indebtedness Conditions” means that at the time of the incurrence
of such Subordinated Indebtedness and immediately after giving effect thereto
each of the following conditions are satisfied:  (i) no Default or Event of
Default shall have occurred and be continuing, (ii) the Interest Coverage Ratio
shall be not less than 2.00:1.00 for the most recent Measurement Period
calculated on a Pro Forma Basis as if the incurrence of such Subordinated
Indebtedness had occurred on the first day of such Measurement Period, and
(iii) the Administrative Borrower shall have delivered to Agent a certificate of
a financial officer of the Administrative Borrower certifying as to compliance
with the immediately preceding clauses (i) and (ii) and demonstrating (in
reasonable detail) the calculations required by the immediately preceding
clause (ii),
 
(v)    Indebtedness consisting of Contingent Obligations in the ordinary course
of business of the obligations of suppliers, customers, franchisees and
licensees of any Borrower or any Subsidiary of any Borrower,
 
(w)    Indebtedness in respect of any bankers’ acceptance, letter of credit,
warehouse receipt or similar facilities entered into in the ordinary course of
business, and
 
(x)    any other Indebtedness incurred by any Borrower or any Subsidiary of any
Borrower in an aggregate outstanding amount not to exceed $20,000,000 at any one
time.
 
“Permitted Intercompany Advances” means loans or advances made by (a) a Loan
Party to another Loan Party, (b) a Subsidiary of a Borrower that is not a Loan
Party to another Subsidiary of a Borrower that is not a Loan Party, (c) a
Subsidiary of a Borrower that is not a Loan Party to a Loan Party, so long as
the parties thereto are party to the Intercompany Subordination Agreement, and
(d) a Loan Party to a Subsidiary of a Borrower that is not a Loan Party so long
as (i) the aggregate amount of all such loans under this clause (d) outstanding
at any one time does not exceed the amount of any Investment made pursuant to,
and permitted under, clauses (p) and/or (q) of the definition of Permitted
Investments, and (ii) the parties thereto are party to the Intercompany
Subordination Agreement; provided, that no such loans or advance shall be
permitted if an Event of Default has occurred and is continuing and Agent has
provided written notice to discontinue making such loans and advances.
 
“Permitted Investments” means:
 
(a)    Investments in cash and Cash Equivalents,
 

 
- 37 -

--------------------------------------------------------------------------------

 



 


 
(b)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,
 
(c)    advances made in connection with purchases of goods or services in the
ordinary course of business,
 
(d)    Investments received in settlement of amounts due to any Loan Party or
any of its Subsidiaries effected in the ordinary course of business or owing to
any Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,
 
(e)    Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1 to the Agreement, and any extensions,
renewals or reinvestments thereof, so long as the aggregate amount of all
Investments pursuant to this clause (measured by the amount actually invested)
is not increased at any time above the amount of such Investments existing on
the Closing Date,
 
(f)    guarantees permitted under the definition of Permitted Indebtedness,
 
(g)    Permitted Intercompany Advances,
 
(h)    Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,
 
(i)    deposits of cash made in the ordinary course of business to secure
performance of operating leases,
 
(j)    (i) loans and advances to employees, officers, and directors of any
Borrower or any Subsidiary of any Borrower for the purpose of purchasing Equity
Interests in Accuride so long as the proceeds of such loans are used in their
entirety to purchase such Equity Interests in Accuride and in an aggregate
principal amount not to exceed $2,500,000 at any one time outstanding, and (ii)
loans and advances to employees and officers of a Borrower or any of its
Subsidiaries in the ordinary course of business for any other business purpose
and in an aggregate principal amount not to exceed $2,000,000 at any one time
outstanding,
 
(k)    Permitted Acquisitions,
 
(l)    Investments in the form of capital contributions and the acquisition of
Equity Interests made (i) by any Loan Party in any other Loan Party (other than
capital contributions to or the acquisition of Equity Interests of Accuride) and
(ii) by any Subsidiary that is not a Loan Party in any other Subsidiary that is
not a Loan Party,
 
(m)    Investments resulting from entering into (i) Bank Product Agreements, or
(ii) Hedge Agreements that are entered into for the bona fide purpose of hedging
the interest rate, commodity, or foreign currency risks associated with
Borrowers’ and their Subsidiaries’ operations and not for speculative purposes,
 
(n)    equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law,
 
(o)    Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition,
 

 
- 38 -

--------------------------------------------------------------------------------

 



 
 
(p)    Investments in a Foreign Subsidiary; provided, that (i) immediately
before and after giving effect thereto, the Payment Conditions are satisfied and
(ii) the aggregate amount of all such Investments in such Foreign Subsidiary as
permitted by this clause (p) and made after the Closing Date, when aggregated
with all other Investments in any other Foreign Subsidiaries, shall not exceed
$25,000,000 in the aggregate at any time outstanding plus the aggregate fair
market value of assets contributed to such Foreign Subsidiaries as permitted by
clause (n)(iii) of the definition of Permitted Dispositions,
 
(q)    Investments to the extent that payment for such Investment is made solely
with Equity Interests (other than Disqualified Equity Interests) of Accuride or
proceeds of Equity Interests of Accuride,
 
(r)    so long as no Event of Default has occurred and is continuing or would
result therefrom, in addition to the Investments permitted by clauses (a)
through (q) and (s) of this definition of Permitted Investments, additional
Investments to or in another Person in an aggregate amount for all Investments
made pursuant to this clause (r) (determined without regard to any write-downs
or write-offs thereof), net of cash repayments of principal in the case of
loans, sale proceeds in the case of Investments in the form of debt instruments
and cash equity returns (whether as a distribution, dividend, redemption or
sale) in the case of equity Investments, not to exceed $7,500,000, and
 
(s)    in addition to the Investments permitted by the foregoing clauses (a)
through (r), additional Investments by the Borrowers and the other Loan Parties
not otherwise permitted hereby so long as the Payment Conditions would be
satisfied both before and after giving effect to such additional Investments and
any other Investments permitted hereunder, in aggregate; provided, that to the
extent any Investment made pursuant to this clause (s) would constitute a
“Permitted Acquisition”, the requirements of the definition of Permitted
Acquisition must be met at the time of such Investment.
 
“Permitted Liens” means
 
(a)    Liens granted to secure the Obligations,
 
(b)    Liens for unpaid Taxes, assessments, or other governmental charges or
levies that either (i) are not yet delinquent, or (ii) the underlying Taxes,
assessments, or charges or levies are the subject of Permitted Protests,
 
(c)    judgement Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,
 
(d)    Liens set forth on Schedule P-2 to the Agreement; provided, that to
qualify as a Permitted Lien, any such Lien described on Schedule P-2 to the
Agreement shall only secure the Indebtedness that it secures on the Closing Date
and any Refinancing Indebtedness in respect thereof,
 
(e)    the interests of lessors (and any Liens on lessor’s interest) under
operating leases and licensors (and any Liens on licensors’ interest) under
license agreements,
 
(f)    purchase money Liens or the interests of lessors under Capital Leases to
the extent that such Liens or interests secure Permitted Purchase Money
Indebtedness and so long as (i) such Lien attaches only to the asset purchased
or acquired and the proceeds thereof, and (ii) such Lien only secures the
Indebtedness that was incurred to acquire the asset purchased or acquired or any
Refinancing Indebtedness in respect thereof,
 

 
- 39 -

--------------------------------------------------------------------------------

 



 
(g)    Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers and other like Liens
imposed by law, incurred in the ordinary course of business and not in
connection with the borrowing of money, and which Liens either (i) are for sums
not yet delinquent, or (ii) are the subject of Permitted Protests,
 
(h)    Liens incurred or deposits made to secure obligations of any Borrower or
any Subsidiary of any Borrower in connection with worker’s compensation,
unemployment insurance or other types of social security,
 
(i)    Liens incurred or deposits made to secure obligations of any Borrower or
any Subsidiary of any Borrower in connection with the making or entering into of
bids, tenders, statutory obligations, government contracts, performance bonds,
leases or similar obligations in the ordinary course of business and not in
connection with the borrowing of money,
 
(j)    Liens incurred or deposits made to secure reimbursement obligations of
any Borrower or any Subsidiary of any Borrower with respect to surety or appeal
bonds,
 
(k)    with respect to any Real Property, easements, rights-of-way,
restrictions, other matters of record, minor defects or irregularities in title
and other similar charges or encumbrances not interfering in any material
respect with the business of the Borrowers and their Subsidiaries taken as a
whole,
 
(l)    non-exclusive (which for this purpose shall not include any exclusive
license for a limited geographical area) licenses of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business,
 
(m)    Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of Refinancing Indebtedness and so long as
the replacement Liens only encumber those assets that secured the original
Indebtedness,
 
(n)    rights of setoff or bankers’ liens upon deposits of funds in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such Deposit Accounts in the ordinary course
of business,
 
(o)    Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,
 
(p)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods,
 
(q)    Liens solely on any cash earnest money deposits made by a Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition,
 
(r)    Liens assumed by any Borrower or any Subsidiary of a Borrower, or of any
Borrower or any Subsidiary of any Borrower acquired, in connection with a
Permitted Acquisition that secure Acquired Indebtedness,
 
(s)    leases or subleases granted to others in the ordinary course of business
not interfering in any material respect with the business of the Borrowers and
their Subsidiaries, taken as a whole,
 
(t)    Liens on non-ABL Priority Collateral securing Indebtedness incurred under
clauses (f), (m), (n) or (r) of the definition of Permitted Indebtedness so long
as the Payment Conditions are satisfied both before and after giving effect to
such Liens,
 

 
- 40 -

--------------------------------------------------------------------------------

 



 


 
(u)    Liens in favor of the Senior Secured Noteholder Collateral Agent in and
on the assets and properties of the Loan Parties constituting Collateral to
secure the Senior Secured Notes Indebtedness permitted under clause (q) of the
definition of Permitted Indebtedness, so long as those Liens are at all times
subject to the terms of the Intercreditor Agreement,
 
(v)    Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of any Borrower or any Subsidiary of any
Borrower; provided that such Lien secures only the obligations of such Borrower
or such Subsidiary in respect of such letter of credit to the extent permitted
under clause (w) of the definition of Permitted Indebtedness, and
 
(w)    other Liens on non-ABL Priority Collateral securing Obligations of the
Borrowers and their Subsidiaries not otherwise permitted by Section 6.2 of the
Agreement that (i) do not materially impair the use of such assets in the
operation of the business of the Borrowers and any of their Subsidiaries and
(ii) do not secure obligations in an aggregate principal amount exceeding
$5,000,000 at any time outstanding.
 
“Permitted Priority Liens” means Liens described under clauses (b), (d), (e),
(f), (g), (h), (i), (j), (k), (l), (m), (n), (o), (p), (r), (s), (t), or (u) of
the definition of Permitted Liens.
 
“Permitted Protest” means the right of any Borrower or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), Taxes
(other than payroll Taxes), or rental payment, provided that (a) a reserve with
respect to such obligation is established on such Borrower’s or its
Subsidiaries’ books and records in such amount as is required under GAAP, (b)
any such protest is instituted promptly and prosecuted diligently by such
Borrower or its Subsidiary, as applicable, in good faith, and (c) either
(i) Agent is reasonably satisfied that, while any such protest is pending, there
will be no impairment of the enforceability, validity, or priority of any of
Agent’s Liens upon any ABL Priority Collateral in any material respect or
(ii) Agent shall have established a Reserve in an amount determined by Agent in
its Permitted Discretion to address the effect of any potential Lien upon any
ABL Priority Collateral.
 
“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred after the Closing Date and at the time of, or within
270 days after, the acquisition, construction or improvement of any fixed or
capital assets for the purpose of financing all or any part of the cost of the
acquisition, construction or improvement thereof, in an aggregate principal
amount outstanding at any one time not in excess of $15,000,000.
 
“Permitted Refinancing Indebtedness” means any Indebtedness of any Borrower and
its Subsidiaries issued or given in exchange for, or the proceeds of which are
used to, extend, refinance, renew, replace, substitute or refund Indebtedness
permitted under clause (q) of the definitions of Permitted Indebtedness, or any
Indebtedness issued to so extend, renew, refinance, replace, substitute or
refund any such Indebtedness, so long as (a) such Indebtedness matures no
earlier than six months after the Maturity Date and does not have any mandatory
prepayment obligations prior to such maturity date (other than pursuant to
customary asset sale and change of control provisions) and otherwise contains
terms and conditions which are similar to the Senior Secured Notes, (b) such
Indebtedness has a weighted average life to maturity greater than or equal to
the weighted average life to maturity of the Indebtedness being refinance, and
(c) such refinancing or renewal does not (i) increase the principal amount of
such Indebtedness outstanding immediately prior to such refinancing or renewal
other than as a result of the refinancing of accrued unpaid interest, premiums
(including applicable prepayment premiums) or fees and the costs of issuing such
refinancing Indebtedness or (ii) add guarantors, obligors or security from that
which applied to such Indebtedness being refinanced or renewed.
 

 
- 41 -

--------------------------------------------------------------------------------

 



 


 
“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
 
“Platform” has the meaning specified therefor in Section 17.9(c) of the
Agreement.
 
“Post-Increase Revolver Lenders” has the meaning specified therefor in Section
2.14 of the Agreement.
 
“PPSA” means the Personal Property Security Act (Ontario), and the regulations
promulgated thereunder and other applicable personal property security
legislation of Canada or any applicable Canadian province or provinces in
respect of the Canadian Loan Parties or Collateral (including the Civil Code of
Quebec and the regulation respecting the register of personal and movable real
rights promulgated thereunder) as all such legislation now exists or may from
time to time hereafter be amended, modified, supplemented or replaced, together
with all rules, regulations and interpretations thereunder or related thereto.
 
“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.
 
“Pre-Increase Revolver Lenders” has the meaning specified therefor in Section
2.14 of the Agreement.
 
“Pro Forma Basis” means, in connection with any calculation of compliance with
any financial covenant or financial term, the calculation thereof after giving
effect on a pro forma basis to (a) the incurrence of any Indebtedness (other
than revolving Indebtedness, except to the extent the same is incurred to
refinance other outstanding Indebtedness or to finance a Permitted Acquisition)
after the first day of the relevant Measurement Period, as if such Indebtedness
had been incurred (and the proceeds thereof applied) on the first day of such
Measurement Period, (b) the permanent repayment of any Indebtedness (other than
revolving Indebtedness, except to the extent accompanied by a corresponding
permanent commitment reduction) after the first day of the relevant Measurement
Period, as if such Indebtedness had been retired or repaid on the first day of
such Measurement Period, and (c) any Permitted Acquisition or any Permitted
Disposition pursuant to clause (n), (p) or (q) of the definition of Permitted
Dispositions then being consummated as well as any other Permitted Acquisition
or any other Permitted Disposition pursuant to any of such clauses if
consummated after the first day of the relevant Measurement Period and on or
prior to the date of the calculation of the applicable covenant, with the
following rules to apply in connection therewith:
 
(i)           all Indebtedness (x) (other than revolving Indebtedness, except to
the extent the same is incurred to refinance other outstanding Indebtedness or
to finance Permitted Acquisitions) incurred or issued after the first day of the
relevant Measurement Period (whether incurred to finance a Permitted
Acquisition, to refinance Indebtedness or otherwise) shall be deemed to have
been incurred or issued (and the proceeds thereof applied) on the first day of
such Measurement Period and remain outstanding through the date of determination
(and thereafter, in the case of any Projections) and (y) (other than revolving
Indebtedness, except to the extent accompanied by a corresponding permanent
commitment reduction) permanently retired or redeemed after the first day of the
relevant Measurement Period shall be deemed to have been retired or redeemed on
the first day of such Measurement Period and remain retired through the date of
determination (and thereafter, in the case of any Projections);
 

 
- 42 -

--------------------------------------------------------------------------------

 



 
(ii)    all Indebtedness assumed to be outstanding pursuant to the preceding
clause (i) shall be deemed to have borne interest at (x) the rate applicable
thereto, in the case of fixed rate indebtedness, or (y) the rates which would
have been applicable thereto during the respective period when the same was
deemed outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while the same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while the same was actually outstanding); provided that
all Indebtedness (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions; and
 
(iii)           in making any determination of EBITDA on a Pro Forma Basis, pro
forma effect shall be given to any Permitted Acquisition or any Permitted
Disposition pursuant to clause (n), (p) or (q) of the definition of Permitted
Dispositions if effected after the first day of the relevant Measurement Period,
as applicable, as if the same had occurred on the first day of the relevant
Measurement Period.
 
For purposes of this definition, “relevant Measurement Period” means the
Measurement Period most recently ended prior to the date of such calculation,
or, as applicable, the Permitted Acquisition, Permitted Disposition or other
event requiring such Pro Forma Basis calculation, for which financial statements
have been delivered to Agent pursuant to clause (a), (c) or (e) of Schedule 5.1
to the Agreement, as applicable.
 
“Projections” means Borrowers’ forecasted (a) balance sheets, (b) statement of
income, and (c) statement of cash, all prepared on a basis consistent with
Borrowers’ historical financial statements, together with appropriate supporting
details and a statement of underlying assumptions.
 
“Pro Rata Share” means, as of any date of determination:
 
(a)     with respect to a Lender’s obligation to make all or a portion of the
Revolving Loans, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders,
 
(b)     with respect to a Lender’s obligation to participate in the Letters of
Credit, with respect to such Lender’s obligation to reimburse Issuing Bank, and
with respect to such Lender’s right to receive payments of Letter of Credit
Fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (i) the Revolving
Loan Exposure of such Lender by (ii) the aggregate Revolving Loan Exposure of
all Lenders; provided, that if all of the Revolving Loans have been repaid in
full and all Revolver Commitments have been terminated, but Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be determined as if
the Revolver Commitments had not been terminated and based upon the Revolver
Commitments as they existed immediately prior to their termination, but giving
effect to any assignments made thereafter pursuant to Section 13.1,
 
(c)      with respect to a Lender’s obligation to make all or a portion of the
FILO Term Loan, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the FILO Term Loan, and with
respect to all other computations and other matters related to the FILO Term
Loan Commitments or the FILO Term Loan, the percentage obtained by dividing
(i) the FILO Term Loan Exposure of such Lender by (ii) the aggregate FILO Term
Loan Exposure of all Lenders, and
 
(d)     with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of the Agreement), the percentage obtained by dividing (i) the
Revolving Loan Exposure and FILO Term Loan Exposure of such Lender by (ii) the
aggregate Revolving Loan Exposure and FILO Term Loan Exposure of all Lenders, in
any such case as the applicable percentage may be adjusted by assignments
permitted pursuant to Section 13.1; provided, that if all of the Loans have been
repaid in full, all Letters of Credit have been made the subject of Letter of
Credit Collateralization, and all Commitments have been terminated, Pro Rata
Share under this clause shall be determined as if the Revolving Loan Exposures
had not been repaid, collateralized, or terminated and shall be based upon the
Revolving Loan Exposures as they existed immediately prior to their repayment,
collateralization, or termination, but giving effect to any assignments made
thereafter pursuant to Section 13.1.
 

 
- 43 -

--------------------------------------------------------------------------------

 



 
“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.
 
“Public Lender” has the meaning specified therefor in Section 17.9(c) of the
Agreement.
 
“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Accuride issued in connection with
such Acquisition and including the maximum amount of Earn-Outs), paid or
delivered by a Borrower or a Subsidiary of a Borrower in connection with such
Acquisition (whether paid at the closing thereof or payable thereafter and
whether fixed or contingent), but excluding therefrom (a) any cash of the seller
and its Affiliates used to fund any portion of such consideration and (b) any
cash or Cash Equivalents acquired in connection with such Acquisition.
 
“Qualified Equity Interest” means and refers to any Equity Interests issued by
Accuride (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.
 
“Real Property” means any estates or interests in real (immovable) property now
owned or hereafter acquired by any Borrower or a Subsidiary of a Borrower and
the improvements thereto.
 
“Real Property Collateral” means (a) the Real Property owned by a Loan Party and
identified on Schedule R-1 to the Agreement, (b) any Real Property hereafter
acquired by any Loan Party with a fair market value in excess of $3,000,000, and
(c) any Real Property hereafter acquired by any Loan Party that is or becomes
Senior Secured Notes Priority Collateral or otherwise subject to the Liens of
the Senior Secured Noteholder Collateral Agent pursuant to the Senior Secured
Notes Documents.
 
“Receivable Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain (including reserves for
rebates, discounts, warranty claims, and returns) with respect to the Eligible
Accounts or the Maximum Revolver Amount.
 
“Recipient” means (a) Agent, (b) any Lender, (c) any Participant and (d) any
Issuing Bank, as applicable.
 
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
 
“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of any Borrower or any Subsidiary of any Borrower.
 
“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:
 
(a)    such refinancings, renewals, or extensions do not result in an increase
in the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums and penalties paid thereon and the fees and
expenses incurred in connection therewith and by the amount of unfunded
commitments with respect thereto,
 

 
- 44 -

--------------------------------------------------------------------------------

 



 
 
(b)    such refinancings, renewals, or extensions do not result in a shortening
of the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended,
 
(c)    if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness,
 
(d)    the Indebtedness that is refinanced, renewed, or extended is not recourse
to any Person that is liable on account of the Obligations other than those
Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended, and
 
(e)    the terms of Indebtedness that is refinanced, renewed, or extended and of
any agreement entered into and of any instrument issued in connection therewith,
are not prohibited by the Loan Documents.
 
“Register” has the meaning set forth in Section 13.1(h) of the Agreement.
 


“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.
 
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.
 
“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.
 
“Report” has the meaning specified therefor in Section 15.16 of the Agreement.
 
“Required Availability” means, as of any date, that the sum of (a) Excess
Availability, plus (b) the amount of unrestricted cash and Cash Equivalents of
Borrowers and their Subsidiaries (not to exceed $5,000,000) equals or exceeds
$40,000,000, in each case as of such date.
 
“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the sum of (a) the aggregate Revolving Loan Exposure of all Lenders, plus
(b) the aggregate FILO Term Loan Exposure of all Lenders; provided, that (i) the
Revolving Loan Exposure and FILO Term Loan Exposure of any Defaulting Lender
shall be disregarded in the determination of the Required Lenders, and (ii) at
any time there are 2 or more Lenders, “Required Lenders” must include at least 2
Lenders (who are not Affiliates of one another).
 
 

 
- 45 -

--------------------------------------------------------------------------------

 



 
“Reserves” means, as of any date of determination, those reserves (other than
Receivable Reserves, Bank Product Reserves, and Inventory Reserves) that Agent
deems necessary or appropriate, in its Permitted Discretion and subject to
Section 2.1(c), to establish and maintain (including reserves with respect to
(a) sums that any Borrower or any Subsidiary of a Borrower are required to pay
under any Section of the Agreement or any other Loan Document (such as Taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and has failed to pay, and (b) amounts
owing by any Borrower or any Subsidiary of a Borrower to any Person to the
extent secured by a Lien on, or trust over, any of the Collateral (other than a
Permitted Lien), which Lien or trust, in the Permitted Discretion of Agent
likely would have a priority superior to the Agent’s Liens (such as Liens or
trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other Taxes where given priority under applicable law) in and to such item of
the Collateral) with respect to the Borrowing Base or the Maximum Revolver
Amount.  Without limiting the foregoing, Agent may establish Canadian Priority
Payables Reserves with respect to any Collateral that is located or deemed
located in Canada (or any province or territory thereof).
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, general counsel, treasurer, controller or assistant treasurer
of a Borrower or, if the context requires, a Loan Party.
 
“Restricted Payment” means to (a) declare or pay any dividend or make any other
payment or distribution, directly or indirectly, on account of Equity Interests
issued by the Accuride (including any payment in connection with any merger or
consolidation involving Accuride) or to the direct or indirect holders of Equity
Interests issued by Accuride in their capacity as such (other than dividends or
distributions payable in Qualified Equity Interests issued by Accuride),
(b) purchase, redeem, make any sinking fund or similar payment, or otherwise
acquire or retire for value (including in connection with any merger or
consolidation involving) any Equity Interests issued by Accuride, and (c) make
any payment to retire, or to obtain the surrender of, any outstanding warrants,
options, or other rights to acquire Equity Interests of Accuride now or
hereafter outstanding.
 
“Restructuring Charges” has the meaning set forth in the definition of EBITDA.
 
“Revolver Commitment” means, with respect to each Revolving Lender and at any
time, its Revolver Commitment, and, with respect to all Revolving Lenders, their
Revolver Commitments, in each case at such time as such Dollar amounts are set
forth beside such Revolving Lender’s name under the applicable heading on
Schedule C-1 to the Agreement (as adjusted in accordance with the footnote in
such Schedule C-1) or in the Assignment and Acceptance pursuant to which such
Revolving Lender became a Revolving Lender under the Agreement, as such amounts
may be reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement or reduced
pursuant to the provisions of Section 2.4(c)(i) of the Agreement.
 
“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage.
 
“Revolving Lender” means a Lender that has a Revolver Commitment or that has an
outstanding Revolving Loan.
 
“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.
 
“Revolving Loans” has the meaning specified therefor in Section 2.1(a) of the
Agreement.
 
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, and (d) a Person resident
in or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
 

 
- 46 -

--------------------------------------------------------------------------------

 



 
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.
 
“S&P” has the meaning specified therefor in the definition of Cash Equivalents.
 
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
 
“Securities Account” means a securities account (as that term is defined in the
Code).
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
 
“Senior Secured Noteholder Collateral Agent” means Deutsche Bank Trust Company
Americas in its capacity as noteholder collateral agent under the Senior Secured
Notes Documents, and its successors and assigns in such capacity.
 
“Senior Secured Noteholders” means the holders of the Senior Secured Notes.
 
“Senior Secured Notes” means Accuride’s 9.5% Senior Secured Notes due August 1,
2018, issued pursuant to the Senior Secured Notes Indenture, as in effect on the
Closing Date and as the same may be amended, modified and/or supplemented from
time to time in accordance with the terms of the Intercreditor Agreement.
 
“Senior Secured Notes Documents” means the Senior Secured Notes, the Senior
Secured Notes Indenture, the Senior Secured Notes Security Documents and all
other documents executed and delivered with respect to the Senior Secured Notes
or Senior Secured Notes Indenture, as in effect on the Closing Date and as the
same may be amended, modified and/or supplemented from time to time in
accordance with the terms of the Intercreditor Agreement.
 
“Senior Secured Notes Indebtedness” means the Indebtedness evidenced by the
Senior Secured Notes Documents.
 
“Senior Secured Notes Indenture” means the Indenture, dated as of July 29, 2010,
among Accuride as issuer, the guarantors party thereto, and Wilmington Trust
FSB, as trustee, as in effect on the Closing Date and as thereafter amended,
modified and/or supplemented from time to time in accordance with the terms of
the Intercreditor Agreement.
 
“Senior Secured Notes Priority Collateral” means any and all Collateral other
than the ABL Priority Collateral.
 
“Senior Secured Notes Security Documents” means the “Security Documents” as
defined in the Senior Secured Notes Indenture.
 
“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
 
“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
 
 

 
- 47 -

--------------------------------------------------------------------------------

 



 
“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances.  For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).
 
“Spot Rate” means, for a currency, the rate determined by Agent to be the rate
quoted by Wells Fargo acting in such capacity as the spot rate for the purchase
by Wells Fargo of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. (New York time) on
the date two Business Days prior to the date as of which the foreign exchange
computation is made; provided, that Agent may obtain such spot rate from another
financial institution designated by Agent if Wells Fargo acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency.
 
“Standard Letter of Credit Practice” means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.
 
“Subordinated Indebtedness” means any unsecured Indebtedness of any Borrower or
any Subsidiary of a Borrower incurred from time to time that is subordinated in
right of payment to the Obligations and (a) that is only guaranteed by the Loan
Parties, (b) that is not subject to scheduled amortization, redemption, sinking
fund or similar payment and does not have a final maturity, in each case, on or
before the date that is six months after the Maturity Date, (c) that does not
include any financial covenants or any covenant or agreement that is more
restrictive or onerous on any Loan Party in any material respect than any
comparable covenant in the Agreement and is otherwise on terms and conditions
reasonably acceptable to Agent, (d) shall be limited to cross-payment default
and cross-acceleration to designated “senior debt” (including the Obligations),
and (e) the terms and conditions of the subordination are (i) on customary terms
for market offerings of subordinated debt by issuers with a credit rating
comparable to Accuride, which are reasonably acceptable to Agent (whose approval
shall not be unreasonably withheld, conditioned or delayed) or (ii) otherwise on
terms satisfactory to the Required Lenders.
 
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.
 
“Supermajority Lenders” means, at any time, Lenders holding more than 75% of the
sum of (a) the aggregate Revolving Loan Exposure of all Lenders, plus (b) the
aggregate FILO Term Loan Exposure of all Lenders; provided, that (i) the
Revolving Loan Exposure and FILO Term Loan Exposure of any Defaulting Lender
shall be disregarded in the determination of the Supermajority Lenders, and (ii)
at any time there are 2 or more Lenders, “Supermajority Lenders” must include at
least 2 Lenders (who are not Affiliates of one another).
 
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
 

 
- 48 -

--------------------------------------------------------------------------------

 



 
“Swing Lender” means Wells Fargo or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent, agrees, in such Lender’s
sole discretion, to become the Swing Lender under Section 2.3(b) of the
Agreement.
 
“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.
 
“Swing Loan Exposure” means, as of any date of determination with respect to any
Lender, such Lender’s Pro Rata Share of the Swing Loans on such date.
 
“Syndication Agent” has the meaning set forth in the preamble to the Agreement.
 
“Synthetic Lease” means a lease transaction under which the parties intend that
(a) the lease will be treated as an “operating lease” by the lessee and (b) the
lessee will be entitled to various tax and other benefits ordinarily available
to owners (as opposed to lessees) of like property.
 
“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.
 
“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.
 
“Total Debt” means, on any date of determination, the sum of (without
duplication) (a) all Indebtedness of Borrowers and their Subsidiaries (on a
consolidated basis) that would be required to be reflected as debt or a Capital
Lease on the liability side of a consolidated balance sheet of Borrowers and
their Subsidiaries in accordance with GAAP, (b) all Indebtedness of Borrowers
and their Subsidiaries consisting of (i) obligations, contingent or otherwise,
of Borrowers and their Subsidiaries under acceptance, letter of credit or
similar facilities issued for the account of Borrowers and their Subsidiaries
(including unpaid drawings thereof and reimbursement obligations relating
thereto, but excluding amounts available to be drawn (i.e., unfunded amounts) in
respect thereof, from any such determination) and (ii) Off-Balance Sheet
Liabilities of Borrowers and their Subsidiaries, and (c) all Contingent
Obligations of Borrowers and their Subsidiaries in respect of Indebtedness of
any third Person of the type referred to in preceding clauses (a) and (b),
provided that the amount of Indebtedness in respect of Hedge Agreements shall be
at any time the unrealized net loss position, if any, of any Borrower and/or its
Subsidiaries thereunder on a marked-to-market basis determined no more than one
(1) month prior to such time.
 
“Trademark Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.
 
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.
 
“United States” means the United States of America.
 
“Unused Line Fee” has the meaning specified therefor in Section 2.10(b) of the
Agreement.
 
“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.
 
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
 

 
- 49 -

--------------------------------------------------------------------------------

 



 


 
“Wholly-Owned Subsidiary” means, as to any Person, (i) any corporation 100% of
whose Equity Interests (other than director’s qualifying shares and/or other
nominal amounts of shares required by applicable law to be held by Persons other
than such Person) is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person has a 100% Equity Interest at such
time.
 
“Withdrawal Liability” means liability with respect to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
 

 
- 50 -

--------------------------------------------------------------------------------

 

SCHEDULE 3.1
 
Conditions Precedent
 
The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the satisfaction of each
Lender. or waiver (the making of such initial extension of credit by any Lender
being conclusively deemed to be its satisfaction or waiver of the following), of
each of the following conditions precedent:
 
(a)           the Closing Date shall occur on or before July 11, 2013;
 
(b)           Agent shall have received each of the following documents, in form
and substance reasonably satisfactory to Agent, duly executed and delivered, and
each such document shall be in full force and effect:
 
(i)         the Control Agreements for the following securities intermediaries
or banks:
 
(A)           Fifth Third Bank, and
 
(B)           JPMorgan Chase Bank, N.A.,
 


(ii)         the Copyright Security Agreement,
 
(iii)         the Fee Letter,
 
(iv)         the Flow of Funds Agreement,
 
(v)         the Foreign Pledge Agreements,
 
(vi)         the Guaranty and Security Agreement,
 
(vii)         the Intercompany Subordination Agreement,
 
(viii)         the Intercreditor Amendment,
 
(ix)         a Perfection Certificate,
 
(x)         the Patent Security Agreement,
 
(xi)         the Trademark Security Agreement, and
 
(xii)         a letter, in form and substance reasonably satisfactory to Agent,
from Deutsche Bank Trust Company Americas, in its capacity as administrative
agent and security agent under the Existing Credit Facility (“Existing Agent”)
to Agent with regard to the amount necessary to repay in full all of the
obligations of the Loan Parties and their Subsidiaries owing under the Existing
Credit Facility and the other related loan documentation and obtain a release of
all of the Liens existing in favor of Existing Agent in and to the assets of the
Loan Parties and their Subsidiaries, together with termination statements and
other documentation evidencing the termination by Existing Agent of its Liens in
and to the properties and assets of the Loan Parties and their Subsidiaries;
 

 
- 1 -

--------------------------------------------------------------------------------

 



 


 
(c)           Agent shall have received a certificate from the Secretary of each
Loan Party (i) attesting to the resolutions of such Loan Party’s Board of
Directors (or other applicable governing body) authorizing its execution,
delivery, and performance of the Loan Documents to which it is a party and
authorizing specific officers (or of the manager or managing member) of such
Loan Party to execute the same, and (ii) attesting to the incumbency and
signatures of such specific officers;
 
(d)           Agent shall have received copies of each Loan Party’s Governing
Documents, as amended, modified, or supplemented to the Closing Date, which
Governing Documents shall be (i) certified by an officer (or of the manager or
managing member) of such Loan Party, and (ii) with respect to Governing
Documents that filed with a Governmental Authority, certified as of a recent
date (not more than 30 days prior to the Closing Date) by the appropriate
Governmental Authority;
 
(e)           Agent shall have received a certificate of status with respect to
each Loan Party, certified as of a recent date (not more than 45 days prior to
the Closing Date), such certificate to be issued by the appropriate officer of
the jurisdiction of organization of such Loan Party, which certificate shall
indicate that such Loan Party is in good standing in such jurisdiction;
 
(f)           Agent shall have received certificates of status with respect to
each Loan Party, each dated within 30 days of the Closing Date, such
certificates to be issued by the appropriate officer of the jurisdictions (other
than the jurisdiction of organization of such Loan Party) in which its failure
to be duly qualified or licensed would constitute a Material Adverse Effect,
which certificates shall indicate that such Loan Party is in good standing in
such jurisdictions;
 
(g)           Agent shall have received a certificate of insurance, together
with the endorsements thereto, as are required by Section 5.6 of the Agreement,
the form and substance of which shall be reasonably satisfactory to Agent,
evidencing compliance with the provisions of Section 5.6 of the Agreement;
 
(h)           Agent shall have received Collateral Access Agreements with
respect to the locations set forth on Schedule 4.24 to the Agreement (or
established a Landlord Reserve in its Permitted Discretion in accordance with
Section 2.1(c) of the Agreement or received notice from Borrowers that the
Inventory at such location shall be excluded from the Borrowing Base);
 
(i)           Agent shall have received an opinion of each counsel to the Loan
Parties in form and substance satisfactory to Agent, including, without
limitation, opinions of local counsel in respect of each Mortgage and each of
the Foreign Pledge Agreements, covering matters which are customarily covered by
opinions in similar transactions;
 
(j)           Borrowers shall have the Required Availability after giving effect
to the initial extensions of credit under the Agreement and the payment of all
fees and expenses required to be paid by Borrowers on the Closing Date under the
Agreement or the other Loan Documents;
 
(k)           Agent shall have completed its business, legal, and collateral due
diligence, including (i) a collateral audit and review of Borrowers’ and their
Subsidiaries’ books and records and verification of Borrowers’ representations
and warranties to Lender Group, (ii) an inspection of each of the locations
where Borrowers’ and their Subsidiaries’ Inventory is located, (iii) a review of
Borrowers’ and their Subsidiaries’ material agreements, and (iv) a review of the
results of a recent field examination conducted by KPMG and a recent Inventory
appraisal conducted by Hilco, in the case of the foregoing clauses (i) through
(iv), the results of which shall be satisfactory to Agent;
 

 
- 2 -

--------------------------------------------------------------------------------

 



 


 
(l)           Agent shall have completed (i) Patriot Act searches, OFAC/PEP
searches and customary individual background checks for each Loan Party, and
(ii) OFAC/PEP searches and customary individual background searches for each
Loan Party’s senior management and key principals, the results of which shall be
satisfactory to Agent;
 
(m)           Agent shall have received an appraisal of the Net Recovery
Percentage applicable to Borrowers’ and their Subsidiaries’ Inventory, the
results of which shall be satisfactory to Agent;
 
(n)           Agent shall have received a set of Projections of Borrowers for
the 3 year period following the Closing Date (on a year by year basis, and for
the current year period of the Closing Date, on a fiscal quarter by fiscal
quarter basis), in form and substance (including as to scope and underlying
assumptions) satisfactory to Agent;
 
(o)           Borrowers shall have paid all Lender Group Expenses incurred in
connection with the transactions evidenced by the Agreement and the other Loan
Documents;
 
(p)           Agent shall have received (i) flood hazard determination forms
with respect to each parcel comprising the Real Property Collateral, in form and
substance reasonably satisfactory to Agent, together with, if any such flood
hazard determination form states that the applicable parcel of Real Property
Collateral is in a flood zone, a flood insurance policy covering such parcel, in
amount, form and substance reasonably satisfactory to Agent and (ii) mortgagee
title insurance policies (or marked commitments to issue the same) for the Real
Property Collateral issued by a title insurance company reasonably satisfactory
to Agent (each a “Mortgage Policy” and, collectively, the “Mortgage Policies”)
in amounts reasonably satisfactory to Agent assuring Agent that the Mortgages on
such Real Property Collateral are valid and enforceable first priority mortgage
Liens on such Real Property Collateral free and clear of all defects and
encumbrances except Permitted Liens, and the Mortgage Policies otherwise shall
be in form and substance reasonably satisfactory to Agent;
 
(q)           Agent shall have received copies of each of the material Senior
Secured Notes Documents, together with a certificate of the Secretary of
Administrative Borrower certifying each such document as being a true, correct,
and complete copy thereof;
 
(r)           Agent shall have received reasonably satisfactory evidence that
the Senior Secured Noteholder Collateral Agent has in its possession the
originals of any pledged Collateral representing all of the issued and
outstanding Equity Interests constituting certificated Collateral under the Loan
Documents, in each case together with stock powers (or the equivalent) duly
executed in blank with respect thereto;
 
(s)           each Loan Party shall have received all licenses, approvals or
evidence of other actions required by any Governmental Authority in connection
with the execution and delivery by such Loan Party of the Loan Documents or with
the consummation of the transactions contemplated thereby; and
 
(t)           Agent shall have received Revolver Commitments from one or more
lenders acceptable to Agent and Accuride (such acceptance by Accuride not to be
unreasonably withheld or delayed) in an aggregate amount of not less than
$25,000,000.
 



 
- 3 -

--------------------------------------------------------------------------------

 

SCHEDULE 5.1
 
Financial Statements, Reports, Certificates
 
Deliver to Agent (and if so requested by Agent, with copies for each Lender)
each of the financial statements, reports, or other items set forth below at the
following times in form satisfactory to Agent:






 
as soon as available, but in any event within 90 days after the end of each of
Borrowers’ fiscal years,
 
(a)consolidated financial statements of Accuride and its Subsidiaries for each
such fiscal year (such audited financial statements to include a balance sheet,
a statement of income, a statement of cash flow and a statement of shareholder’s
equity, accompanied by (i) a corresponding discussion and analysis of the
important operational and financial developments during the fiscal year from
management, (ii) an opinion which shall be unqualified as to the scope of the
audit and as to the going concern status of Accuride and its Subsidiaries, taken
as a whole, of Deloitte & Touche LLP or other independent certified public
accountants reasonably acceptable to Agent, (iii) if prepared, such accountants’
letter to management, and (iv) a certificate of such independent public
accountants to the Lender Group stating that in the course of the regular audit
of the business of Accuride and its Subsidiaries which audit was conducted by
such independent public accountants in accordance with generally accepted
auditing standards, such independent public accountants obtained no knowledge
that a Default or Event of Default has occurred and is continuing, or if, in the
opinion of such independent public accountants, a Default or Event of Default
has occurred and is continuing, a statement as to the nature thereof, and
(b)a Compliance Certificate along with the underlying calculations, including
the calculations to arrive at EBITDA to the extent applicable.
 
as soon as available, but in any event within 45 days after the end of each of
the first three fiscal quarters during each of Borrowers’ fiscal years,
 
(c)an unaudited consolidated balance sheet, statement of income, statement of
cash flow and statement of shareholder’s equity covering Borrowers’ and their
Subsidiaries’ operations during such period and compared to the prior period and
plan, together with a corresponding discussion and analysis of the important
operational and financial developments during such quarter from management, and
(d)a Compliance Certificate along with the underlying calculations, including
the calculations to arrive at EBITDA to the extent applicable.
 
during an Enhanced Reporting Period, within 30 days after the end of each of the
first two months in each fiscal quarter during each of Borrowers’ fiscal years,
 
    (e)an unaudited consolidated balance sheet, statement of income and
statement of cash flow covering Borrowers’ and their Subsidiaries’ operations
during such period and compared to the prior period and plan, and
    (f)a Compliance Certificate along with the underlying calculations,
including the calculations to arrive at EBITDA to the extent applicable.
 
as soon as available, but in any event no later than 60 days after the beginning
of each of Borrowers’ fiscal years,
 
(g)copies of Borrowers’ Projections, in form and substance (including as to
scope and underlying assumptions) satisfactory to Agent, in its Permitted
Discretion, for the forthcoming 3 years, year by year, and for the forthcoming
fiscal year, fiscal quarter by fiscal quarter, certified by the chief financial
officer, controller or treasurer of Accuride as being prepared in good faith on
the basis of estimates and assumptions which were believed to be reasonable and
fair in the light of conditions existing at the time made.
 
if and when filed by any Borrower,
 
(h)Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,
(i)any other filings made by a Borrower with the SEC, and
(j)any other information that is provided by a Borrower to its shareholders
generally.
 
promptly, but in any event within 5 Business Days after any Responsible Officer
of any Borrower has knowledge of any event or condition that constitutes a
Default or an Event of Default,
 
 
(k)notice of such event or condition and a statement of the action that
Borrowers propose to take with respect thereto.
 
promptly after the commencement thereof, but in any event within 5 Business Days
after the service of process with respect thereto on any Borrower or any
Subsidiary of any Borrower,
 
 
(l)notice of any action, suit, or proceeding brought by or against any Borrower
or any Subsidiary of any Borrower before any Governmental Authority which
reasonably could be expected to result in a Material Adverse Effect.
 
promptly, but in any event within 5 Business Days after any Authorized Person
has knowledge of any loss exceeding $2,000,000 covered by Borrowers’ or their
Subsidiaries’ casualty or business interruption insurance,
 
 
(m)notice of such loss.
 
upon the request of Agent,
 
 
(n)any other information reasonably requested relating to the financial
condition of Borrowers or their Subsidiaries.







 

 
- 1 -

--------------------------------------------------------------------------------

 







SCHEDULE 5.2
 
Collateral Reporting
 
Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:


 
Monthly (no later than the 20th day of each month) or, during an Enhanced
Reporting Period, weekly (no later than the third Business Day of each week for
the prior week)
 
    (a) an executed Borrowing Base Certificate,
    (b) a detailed aging, by total, of Borrowers’ Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if Borrowers have implemented
electronic reporting),
    (c) a detailed calculation of those Accounts that are not eligible for the
Borrowing Base, if Borrowers have not implemented electronic reporting,
    (d) a detailed Inventory system/perpetual report together with a
reconciliation to Borrowers’ general ledger accounts (delivered electronically
in an acceptable format, if Borrowers have implemented electronic reporting),
    (e) a detailed calculation of Inventory categories that are not eligible for
the Borrowing Base, if Borrowers have not implemented electronic reporting,
    (f) a summary aging, by vendor, of Borrowers’ and their Subsidiaries’
accounts payable and any book overdraft (delivered electronically in an
acceptable format, if Borrowers have implemented electronic reporting) and an
aging, by vendor, of any held checks,
    (g) a detailed report regarding Borrowers’ and their Subsidiaries’ cash and
Cash Equivalents, and
    (h) a monthly Account roll-forward, in a format acceptable to Agent in its
discretion, tied to the beginning and ending account receivable balances of
Borrowers’ general ledger.
 
Quarterly (no later than the 45th day of each quarter)
 
    (i) a reconciliation of Accounts, trade accounts payable, and Inventory of
Borrowers’ general ledger accounts to Borrowers’ quarterly financial statements
including any book reserves related to each category.
 
Quarterly
 
    (j) a report regarding Borrowers’ and their Subsidiaries’ accrued, but
unpaid, ad valorem taxes, and
    (k) a Perfection Certificate or a supplement to the Perfection Certificate
(if applicable for such quarterly period).
 
Annually
 
    (l) a detailed list of Borrowers’ and their Subsidiaries’ customers, with
address and contact information.
 
Promptly after the filing thereof with the United States Secretary of Labor, the
Internal Revenue Service or the PBGC,
 
    (m) copies of each annual and other report with respect to each Pension Plan
or any trust created thereunder.
 
Promptly upon becoming aware of the occurrence of any Notification Event,
 
    (n) a written notice signed by a financial officer of the Administrative
Borrower, specifying the nature thereof, what action the Loan Parties propose to
take with respect thereto, and, when known, any action taken or proposed by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto.
 
Promptly upon receipt thereof,
 
    (o) copies of any notice of the PBGC’s intention to terminate or to have a
trustee appointed to administer any Pension Plan, and
    (p) a copy of each estimate of withdrawal liability received by any Loan
Party or ERISA Affiliate from a Multiemployer Plan.
 
Promptly following its preparation after the conclusion of each Pension Plan’s
plan year
 
    (q) a copy of the actuarial report prepared for purposes of determining a
Loan Party’s or ERISA Affiliate’s minimum funding obligations under Sections 412
and 430 of the IRC with respect to each Pension Plan.
 
Upon request by Agent
 
    (r) copies of purchase orders and invoices for Inventory and Equipment
acquired by any Borrower or any Subsidiary of any Borrower,
    (s) notice of all claims, offsets, or disputes asserted by Account Debtors
with respect to Borrowers’ and their Subsidiaries’ Accounts, and
    (t) such other reports as to the Collateral or the financial condition of
Borrowers and their Subsidiaries, as Agent may reasonably request.




 
- 1 -

--------------------------------------------------------------------------------

 

SCHEDULE 5.16
 
Post-Closing Matters
 
Complete each of the tasks and other items set forth below at the following
times (or such later date as Agent may agree in writing) in a manner
satisfactory to Agent:


No later than 30 days after the Closing Date
Administrative Borrower shall deliver to Agent the Mortgages for the Real
Property located at the following locations, together with policies of title
insurance, flood certificates, legal opinions and such other documentation
reasonably requested by Agent with respect to all Real Property owned in fee and
subject to a mortgage, in each case, in form and substance reasonably
satisfactory to Agent:
(a)          2315 Adams Lane, Henderson, Kentucky,
(b)          302 Peoples Ave., Rockford, Illinois,
(c)          801 County Road 15, Elkhart, Indiana,
(d)          200 Park Avenue, Brillion, Wisconsin,
(e)          111 Industrial Drive, Portland, Tennessee,
(f)          4800 Gateway Blvd., Springfield, Ohio, and
(g)          30 Hengst Drive, Camden, South Carolina.
No later than 60 days after the Closing Date
Administrative Borrower shall deliver to Agent the Mortgages for the Real
Property located at the following locations (unless such Real Property has been
sold in the Imperial Sale prior to the date 60 days after the Closing Date),
together with policies of title insurance, flood certificates, legal opinions
and such other documentation reasonably requested by Agent with respect to all
Real Property owned in fee and subject to a mortgage, in each case, in form and
substance reasonably satisfactory to Agent:
(h)          2188 E. Highway 380, Decatur, Texas
(i)          206 Maurin Road, Chehalis, Washington; and
(j)          4969 Stepp Place and 5155 Cougar Trail Road, Dublin, Virginia.
No later than 60 days after the Closing Date
(k)          Either (i) Administrative Borrower shall deliver to Agent a Control
Agreement among, inter alia, Accuride, Agent, Senior Secured Noteholder
Collateral Agent and Royal Bank of Canada, covering account number 1003127 (the
“Existing RBC Account”) maintained by Accuride (through Fifth Third Bank) at
Royal Bank of Canada, in form and substance reasonably satisfactory to Agent or
(ii) Administrative Borrower shall complete each of the following:
(A)            Establish and maintain a new Deposit Account at Royal Bank of
Canada in the name of Accuride (the “New RBC Account”),
(B)            Take all reasonable steps and issue all necessary instructions
(x) to cause each Account Debtor to cease remitting payments to the Existing RBC
Account and/or any related lockboxes and instead remit all such payments to the
New RBC Account or related lockbox; and (y) to cause all amounts constituting
proceeds of Accounts deposited in or otherwise received in the Existing RBC
Account to be transferred, on a periodic basis acceptable to Agent, to the New
RBC Account, and
(C)            Deliver to Agent a Control Agreement among Accuride, Agent,
Senior Secured Noteholder Collateral Agent and Royal Bank of Canada, covering
the New RBC Account, in form and substance reasonably satisfactory to Agent.
No later than 18 calendar months after the Closing Date
Provided that Wells Fargo offers depository and treasury management services on
an equal or more competitive basis than other similarly situated depository and
treasury management service providers in the reasonable opinion of the
Administrative Borrower,
(l)          Establish and maintain the Loan Parties’ primary depository and
treasury management relationships with Wells Fargo or one or more of its
Affiliates;
(m)          Cease using Deposit Accounts being used by Loan Parties as their
primary depositary and treasury management Deposit Accounts (each, a “Subject
Account”), and instead utilize the treasury-management system established with
Wells Fargo or one or more of its Affiliates for all such purposes;
(n)          Take all reasonable steps and issue all necessary instructions
(i) to cause each Account Debtor to cease remitting payments to any Subject
Account and/or any related lockboxes and instead remit all such payments to a
Deposit Account or related lockbox that is maintained with Wells Fargo or one of
its Affiliates and is subject to a Control Agreement in favor of Agent and
Senior Secured Noteholder Collateral Agent; and (ii) to cause all amounts
deposited in or otherwise held in any Subject Account to be transferred, on a
periodic basis acceptable to Agent, to a Deposit Account that is maintained with
Wells Fargo or one of its Affiliates and is subject to a Control Agreement in
favor of Agent and Senior Secured Noteholder Collateral Agent; and
(o)          Cause each Subject Account and any related lockboxes to be closed
and all funds deposited or otherwise held therein to be transferred to a Deposit
Account that is maintained with Wells Fargo or one of its Affiliates and is
subject to a Control Agreement in favor of Agent and Senior Secured Noteholder
Collateral Agent.
No later than 5 Business Days after the Closing Date
(p)          Administrative Borrower shall deliver to Agent a true and correct
copy of (i) the re-issued stock certificate number 2 representing 1,000 shares
of common stock of Accuride Cuyahoga Falls, Inc., together with the related
stock power undated and executed by Accuride in blank, (ii) the re-issued stock
certificate number 2 representing 1,000 shares of common stock of JAII
Management Company, together with the related stock power undated and executed
by Transportation Technologies Industries, Inc. in blank, and (iii) evidence of
receipt by the Senior Secured Noteholder Collateral Agent of the originals of
the stock certificates and stock powers described in the immediately foregoing
clauses (i) and (ii), in each case, in form and substance reasonably
satisfactory to Agent.




 
- 1 -
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
